Contealo No ENH-K02-1,003-) M+01/2017

CONTRATO PARA LA EXPLORACIÓN Y
EXTRACCIÓN DE HIDROCARBUROS EN
YACIMIENTOS CONVENCIONALES TERRESTRES
BAJO LA MODALIDAD DE LICENCIA
ENTRE
COMISIÓN NACIONAL DE HIDROCARBUROS,
Y
JAGUAR EXPLORACIÓN Y PRODUCCIÓN 2.3,
S.A.P.I. DE C.V.

08 DE DICIEMBRE DE 2017

ÁREA CONTRACTUAL TM-01

TAMPICO-MISANTLA

pe AREA CONTRACTUAL 1M.01
Contrato No. ENV-ROZ-L03-1M01/2017

ÍNDICE
CLÁUSULA 1. DEFINICIONES E INTERPRETACIÓN cccccaccococonon

CLÁUSULA: 2. OBJETO DEL CONTRATO...

sw Modalidad Licencia.
.. No Otorgamiento de
+ Reporte Contable de Beneficios. ................

CLÁUSULA 3. PLAZO DEL CONTRATO eomaocrrrrconrersrerorneeremaciaroniecicaess 16

Etapa de Transición de cos:
... Renuncia del Contratista. .........

CLÁUSULA 4. EXPLORACIÓN

Periodo Adicional de Exploración.
Actualización del Plun de Exploración..
. Retraso en la Presentación del Plan de Exploraci Mn.

2

2

122

22

Descubrimiento de Gas Natural No Asociado. 23
Hidrocarburos Extraidos Durante Pruebas. 23

nforme de Evaluación.... o 21.23

CLÁUSULA 6. DESARROLEO..cocococacninacciaccnincara oi cian O
bl — Descubrimiento Comercial. 23

- Plan de Desarrollo. .........
.. Observaciones al Plan de Desarrollo por Parte de CNH
.- Actualización del Plun de Desarrollo. ....
.. Actividades de Exploración Adicionale:

CLÁUSULA 7. REDUCCIÓN Y DEVOLUCIÓN DEL ÁREA

.. Reglas de Reducción y Devolución...
Na Disminución de Otras Obligaciones... iia

24

ii ÁREA CONTRACTUAL TM-01
Contrata No. ENH-R02-1.03-T7M4012017

CLAUSULA 8. ACTIVIDADES DE PRODUCCIÓN

AS Y |

.. Unificación sin Contratista o Asignatario Contiguo,
CLÁUSULA 10. AVANCE DE LAS ACTIVIDADES PETROLERAS............ 29

.. Actividades Exentas de Aprobación...
CLÁUSULA ML COSTOS conoser

11. Contabilidad de Costos del Contratista.
Ly « Presupuestos Indicativos. .. ice
UN. — Procura de Bienes y Servicios. .....
- Obligación de Mantener Registros. . :
- De las Operaciones del Contratista con Terceros,

CLÁUSULA 12. MEDICIÓN Y RECEPCIÓN DE LOS HIDROCARBUROS
NETOS... A |

-- Procedimientos de Medición. ... peores 31
.. Instalación, Operación, Mantenimiento y a] ración de los istermas

A |]

a Mal Funcionamiento de los Sistemas de Medición...
,. Punto de Medición Fuera del Arca Contractual. ....

CLÁUSULA 13. MATERIALES caca,

. Propiedad y Uso de Materiales.
Materiales Inmuebles Exentos de Transferencia
Arrendamiento...

CLÁUSULA 14. OBLIGACIONES ADICIONALES DE LAS PARTES ........ 33

Responsabilidad en Seguridad Industrial. Seguridad Operativa,
Protección al Ambiente y Salud en el Trabajo. -

.- Daños Preexistentes...

.. Derecho de Acceso de Terceros al Arca Contractual

CLÁUSULA 15. DISPOSICIÓN DE LA PRODUCCIÓN

15 doo. Midrocarburos de Autoconsumo.,.
EJ AA .. Comercialización de la Producción del Contratista

0) AREA CONTRACTUAL TM40/
Convaro No. CNH-K02,03-7M4012017

153.2... Disposición de los SUDprOdUCIOS..........corrrorrmrsrirrrrorrercrrinrss 38
CLÁUSULA 16. CONTRAPRESTACIONES .39
- Pagos Mensuales, .. rd

. Contraprestación del Estado... 39

0 ontraprestación del Contratista. 39

.. Revisión de las Contraprestaciones. ....
CLÁUSULA 17. GARANTÍAS

- Garantía de Cumplimiento.
. Garantía Corporativa. .....

CLÁUSULA 18. ABANDONO Y ENTREGA DEL ÁREA CONTRACTUALA43

.. Requerimientos del Programa.
Notificación de Abandono..

error errar rcacaneno

- Fideicomiso de Abundono..
18.4. Fondeo del Fideicomiso de Abandono. . da
18,5 Fondos insuficientes. accesoo. 45
Wi6..... Sustitución Solicitada por la CNH.
187... Etpa de Transición Final
CLÁUSULA 19, RESPONSABILIDAD LABORAL; SUBCONTRATISTAS Y

CONTENIDO NACIONAL cocccccoros rra 38

Preferencia de Bienes y Servicios de Origen Nacional,
.. Capacitación y Transferencia Tecnológica........

CLÁUSULA 20. SEGUROS...

CLÁUSULA 21. OBLIGACIONES DE CARÁCTER FISCAL

21L.1............. Obligaciones de Caracter Fiscal...
... Derechos y Aprovechamientos......

. Caso Fortuito o Fuerza Muyor.
.. Carga de la Prueba..........

Notificación de Caso Fortuito o Fuerza Mayor.
... Derecho de Terminación. ..
.. Situaciones de Emergencia o o Siniestro.

44

iv ÁREA CONTRACTUAL TM-01 y
Contrato No. ENH-4024 03-7M-012017

CLÁUSULA 23. RESCISIÓN ADMINISTRATIVA Y RESCISIÓN
CONTRACTUAL

21

.. Rescisión Administrativ: 34
... Investigación Prevía. ..... -56
Procedimiento de Rescisión Administrativa. 3
Rescisión Contractual. -58
Efectos de la Rescisión Administrativa o ¡Rosi Contractual.....

.. Finiquito, ... cn panties
CLÁUSULA 24. CESIÓN Y Y CAMBIO DE CONTROL ccccancaccconorioreereereeiereses 60

... Efectos de la Cesión o. el Cambio de Contra
Prohibición de Gravámenes
Invalidez.

CLÁUSULA 25, INDEMNIZACIÓN ooco.acocornioscnsasinacacnccnicorócioneoo

61
CLÁUSULA 26. LEY APLICABLE Y SOLUCIÓN DE CONTROVERSIAS 62

26.1.
26.2.

CLÁUSULA : 27. MODIFICACIONES Y RENUNCIAS
CLÁUSULA 28, CAPACIDAD Y DECLARACIONES DE LAS PARTES..... 65

. Declaraciones y Garantías. 65
Relación de las Partes. ........

CLÁUSULA 29. DATOS Y CONFIDENCIALIDAD sssssossererems

29.| Propiedad de la Información, ,. 097 66
29,2. Posesión y Uso de la Información Técnica 67
29,3. + Aprovechamiento de la Información Técni

Actividades de Reconocimiento y Exploración Superficial.
29.4 - Información Pública
29,5... Confidencialidad......
29.6. - Excepción a la Confidencialidad. ..

Y ÁREA CONTRACTUAL 1M41)
Contra No. CNH-RO2-1.03-TM-01/2017

CLAUSULA 30. TABULADORES SOBRE LOS VALORES PROMEDIO DE
LA TIERRA ovmooccoiorrrmosicioceneorrmsiirincrmcerms sr. 69

CLÁUSULA 31. NOTIFICACIONES ...,
CLÁUSULA 32. TOTALIDAD DEL CONTRATO oocacnnnocaoreneoreresescnissisecsese 69
CLÁUSULA 33. DISPOSICIONES DE TRANSPARENCIA .ouccccccocoacocacinonconos TÚ

1. 1........... Acceso a la Información. ....... 7
332... Conducta del Contratista y Filiales. 70
333. Notificación de la Investigación.
34 Conflicto de Interés. .........os
CLÁUSULA 34. COOPERACIÓN EN MATERIA DE SEGURIDAD
NACIONAL. cd A pr 18
CLÁUSULA 35. IDIOMA cssocoronaccccocrsao a añado 72
CLÁUSULA 36, EJEMPLARES ocaconorccsissesceciccs ri TE

vi ÁREA CONTRACTUAL TM-401
Contrato No. UNH-RO2105-1MA11017

CONTRATO CNH-R02-L03-TM-01/2017

CONTRATO PARA LA EXPLORACIÓN Y EXTRACCIÓN DE
HIDROCARBUROS EN YACIMIENTOS CONVENCIONALES TERRESTRES
BAJO LA MODALIDAD DE LICENCIA

Este Contrato para la Exploración y Extracción de Hidrocarburos en Yacimientos
Convencionales Terrestres bajo la Modalidad de Licencia (el “Contrato”) se celebra el 08 de
diciembre de 2017, entre, par una parte, los ESTADOS UNIDOS MEXICANOS (“México”.
el "Estado” o la “Nación”), a través del Ejecutivo Federal por conducto de la COMISIÓN
NACIONAL DE HIDROCARBUROS (la “CNH"), representada por el €. Juan Carlos
Zepeda Molina, en su carácter de Comisionado Presidente; por el C. Martín Álvarez Magaña,
Titular de la Unidad Juridica, y por el C. Fausto Álvarez Hernández, Titular de la Unidad de
Administración Técnica de Asignaciones y Contratos, y por la otra parte, JAGUAR
EXPLORACIÓN Y PRODUCCIÓN 23, SA.P.L DE CN, una sociedad mercamtil
constituida de acuerdo con las leyes de los Estados Unidos Mexicanos (en lo sucesivo
“JAGUAR 2.3"), representada por el €. Jayier Zambrane González, en su carácter de
apoderado legal al tenor de las siguientes Declaraciones y Cláusulas:

DECLARACIONES

La CNH declara que:

L Es un Órgano Regulador Coordinado en Materia Energética de la
Administración Pública Federal Centralizada del Estado, con personalidad juridica propia,
autonomía técnica y de gestión, de conformidad con los articulos 28, octavo púrrafo, de la
Constitución Política de los Estados Unidos Mexicanos (la "Constitución”), 2, frueción |, y
3 de la Ley de los Órganos Reguladores Coordinados en Materia Energética;

1“ Conforme a los articulos 27, séptimo párrafo, de la Constitución; 15 y
23 de lu Ley de Hidrocarburos y 38. frucción 11, de lo Ley de los Organos Reguladores
Coordinados en Materia Energética, tiene capacidad legal para celebrar, en nombre y
representación del Estado, contratos con particulares o con Empresas Productivas del Estado
a través de los cuales la Nación lleva a cubo las actividades estratégicas de Exploración y
Extracción del Petróleo y demás hidrocarburos sólidos, liquidos o gaseosos en el territorio
mexicano;

HI. Deconformidad con las disposiciones aplicables de la Constitución, la
Ley de Hidrocarburos. la Ley de los Órganos Reguladores Coordinados en Materia
Energética y los lineamientos establecidos por la Secretaría de Energia y la Secretaria de
Hacienda y Crédito Pública en el ámbito de sus respectivas competencias, el 15 de noviembre
de 2016 publicó en el Diario Oficial de la Federación la Convocatoria No, CNH-R02-
C03/2016 para la licitación pública internacional CNH-R02-1,03/2016 de un Contrato para
la Exploración y Extracción bajo la Modalidad de Licencia para el Área Contractual
en el Anexo 1, y que de acuerdo con el procedimiento establecido en las Bases de Licitación
emitidas para dicho procedimiento de licitación, en la Trigésima Tercera Sesión

| ÁREA CONTRACTUAL Mi]

Cintrato No. CNH-RODBLOJ-TMAIAQ0IT

Extraordinaria. el Órgano de Gobierno de la CNH emitió el Fallo el 14 de julio de 2017
mediante el cual adjudicó el Contrato a JAGUAR EXPLORACIÓN Y PRODUCCIÓN DE
MIDROCARBUROS, S.A-P.1. DE C.V., mismo que fue publicado el 21 de julio de 2017 en
el Diario Oficial de la Federación, y

PV. Sus representantes están facultados pura celebrar este Contrato
conforme al artículo 23, fracción IL, de la Ley de los Organos Reguladores Coordinados en
Materia Energética; 10, fracciones 1, IV y VI, 14, fracción XV], y 20 y Segundo Transitorio
del Reglamento Interno de la CNH.

JAGUAR 2.3 declara que:

1 Es una sociedad mercantil constituida y con personalidad juridica de
conformidad con las leyes de México, cuyo único objeto social es ln Exploración y
Extracción de Hidrocarburos, y que cuenta con capacidad legal pura celebrar y cumplir el
presente Contrato;

Un Tiene su residencia fiscal en México, cuenta con un Registro Federal
de Contribuyentes y no tributa en el régimen fiscal opcional para grupos de sociedades a que
se refiere el Capitulo VI del Título Segundo de la Ley del Impuesto sobre la Renta;

ML Conoce las leyes de México, así como sus reglamentos y cualesquiera
otras disposiciones aplicables;

1. Tiene la organización, la experiencia y la capacidad técnica, financiera
y de ejecución para cumplir con sus obligaciones en virtud del presente Contrato;

v. Ha llevado a cabo Jos actos corporativos, obtenido las autorizaciones
corporativas o de otra naturaleza y cumplido con los requisitos legales aplicables pura
celebrar y cumplir el presente Contrato, y mi ella ni algún tercero asociado con la misma se
encuentra en ninguno de los supuestos del articulo 26 de la Ley de Hidrocarburos, y

VI. La capacidad jurídica de su representante para celebrar el presente
Contrato se acredita mediante el poder protocolizado en la Escritura Pública No. 122,712,
Libro 2,831, otorgada ante Notario Público No, 74 de la Ciudad de México, Lic, Francisco
Juvier Arce Gargollo, de fecha 4 de septiembre del 2017

EL OBLIGADO SOLIDARIO, declura que:
JAGUAR EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS, S.A.P.L DE CV:

I Es una sociedad debidamente constituida y existente de acuerdo con
las leyes de la República Mexicana y tiene la cupacidad legal para celebrar y cumplir con las
obligaciones derivadas de este Contrato en su carácter de obligado solidario de Jaguar
Exploración y Produeción 2.3, SA,P.1. de C.V., en cumplimiento a lo establecido en el
numeral 22.3 de la Sección 111 de lns Bases de Licitación pura la Adjudicación de Contratos
de Licencia para ln Exploración y Extracción de Iidrocarburos en Yacimientos
Convencionales Terrestres, lo vual se acredita con la Escritura Pública No. 2,118, Libro 40,

2 ÁREA CONTRACTUAL TA!
Contato No. ONM-RO2-1.03-1M01317

otorgada ante el Notario Público No. 108 de Nuevo León, Lic, Víctor Manuel Martínez
Morales, de fechn 26 de febrero de 2015.

tl La capacidad juridica de su representante para celcbrar el presente
Contrato se acredita mediante poder general otorgado en la Escritura Pública No. 3,285,
Libro 66 otorgada ane Notario Público No, 108 de Nuevo León, Lie, Victor Manuel Martinez
Morales, de fecha 2 de murzo de 2017

Con base en las declaraciones anteriores, las Partes acuerdan las siguientes:
CLÁUSULAS

CLÁUSULA l.

Para los efectos de este Contrato, los siguientes términos tendrán los
significados mencionados a continuación:

Abandono” significa todas las actividades de retiro y desmantelamiento de
los Materiales. incluyendo sin limitación, el taponamiento definitivo y cierre técnico de
Pozos, el desmontaje y retiro de todas las plantas, plataformas. instalaciones, maquinaria y
equipo suministrado o utilizado por el Contratista en la realización de las Actividades
Petroleras, así como la restouración de los Daños Ambientales en el Área Contractual
afectada por el Contratista en la realización de las Actividades Petroleras, de conformidad
con los términos de este Contrato, las Mejores Prácticas de la Industrin, la Normatividad
Aplicable y el Sistem de Administración.

“Actividades Petroleras” significa el Reconocimiento y Exploración
Superficial, así como las actividades de Exploración, Evaluación, Extracción y Abandono
que realice el Contratista en el Arca Contractual conforme a este Contrato.

“Agencia” significa la Agencia Nacional de Seguridad Industrial y de
Protección al Medio Ambiente del Sector Hidrocarburos,

“Almacenamiento” significa el depósito y resguardo de Hidrocarburos en
depósitos e instalaciones confinadas que puedan ubicarse en la superficie, el mar o el
subsuelo.

“Año” significa un año calendario.

“Aportación Anual” significa el monto total del cáleulo anual de las
aportaciones para las operaciones de Abandono en el Área Contractual

3 ÁREA CONTRACTUAL TM

s
Contrato Nu. UNH-R0241.03 PM-01/2017

“Arca Contractual” significa la superficie descrita en el Anexo 1, incluyendo
las formaciones geológicas contenidas en la proyección vertical de dicho superficie hasta la
profundidad establecida en dicho Anexo 1, en la cual el Contratista está amorizado y obligado
en vinud del presente Contrato a levar a cabo las Actividades Petroleras, en el entendido
que: (i) este Contrato no le concede al Contratista ningún derecho real sobre el Área
Contractual ni sobre los recursos naturales en el subsuelo, y (15) el Área Contractual será
reducida de conformidad con los términos de este Contrato.

“Área de Desarrollo” significa, en relación con cualquier Descubrimiento
Comercial, el area dentro del Area Contractual que cubre la totalidad de las estructuras del
subsuclo y cierres estratigráficos que definen el yacimiento o el intervalo de interés del
Campo donde se llevó a cabo el Descubrimiento.

“Áren de Evaluación” tendrá el significado previsto en la Cláusula 5.2.

“Autoridad Gubernamental” significa cuolquier órgano gubernamental a
nivel federal, estatal o municipal. del poder ejecutivo, legislutivo o judicial, incluyendo los
órganos constitucionales autónomos del Estado,

“Barril” significa una unidad de medida equivalente 4 un volumen igual a
158.99 litros 1 una temperatura de 15 56 prados Celsius en condiciones de una slmósfera de
presión,

“Bases de Licitación” significa las bases de licitación emitidas conforme u la
Convocatoria. incluyendo todas las modificaciones o aclaraciones a las tmismas, expedidas
por la ENH.

“BTU” significa la unidad termica británica que representa la cantidad de
energia necesaria para elevar la temperatura de una líbra de agua (0,4335 kilogramos) un
grado Fahrenheit (0,5556 grados centígrados), en condiciones atmosféricas normales.

“Campo” significa el área dentro del Area Contractual consistente en uno o
múltiples yacimientos, agrupados o relacionados de acuerdo a los mismos aspectos
geológicos estructurmles y condiciones estratigráficas, pudiendo existir dos o más
yacimientos en un campo delimitados verticalmente por un estrato de roca impermeable o
Interalínente por barreras geológicas. o por ambas.

“Caso Fortuito o Fuerza Mayor” significa cualquier acto y hecho que
impida u la Parte afectada cumplir con sus obligaciones de conformidad son el presento
Contrato sí dicho acto o hecho va más allá de su control y no es resultado del dolo o culpa de
In Parte afectada, siempre que dicha Parte no pudiera evitar dicho acto ú hecho tomando
acciones diligentes. Sujeto al cumplimiento de las condiciones antes estipuladas, Caso
Fortuito o Fuerza Mayor incluirá en forma enunciativa, mas no limitativa, los siguientes
hechos o actos que impidan el cumplimiento de la Parte afectada de sus obligaciones
derivadas del presente Contrato: fenómenos de lu naturaleza tales como tormentas,
huracanes, inundaciones, deslaves, relámpagos y terremotos; incendios; actos de puerra

4 ÁREA CONTRACTUAL TM-01
Contrato No. ONM-RO2113-144-01:2017

(declarada o no); disturbios civiles, motines, insurrecciones, sabotajes y terrorismo; desastres
por traslado de Materiales; restricciones por cunrentenas, epidemias, huelgas u otras disputas
laborales que no sean con motivo de incumplimiento de algún contrato laboral por parte de
la Parte afectada. Queda expresamente entendido que Caso Fortuito o Fuerza Mayor no
incluirá dificultad económica o cambio en las condiciones de mercado (incluyendo
dificultades en la obtención de fondos de capital o financiamiento).

"Condensados” significa liquidos de Gas Natural constituidos principalmente
por pentanos y componentes de Hidrocarburos más pesudos.

“Contraprestación” significa, conjunta o separadamente, la Contraprestación
del Estado o la Contraprestación del Contratista, según sen el caso,

“Contraprestación del Contratista” significa, en relación con cualquier
Mes. comenzando con el Mes en el que se inicie la Producción Comercial Regular, la
transmisión onerosa de los Hidrocarburos Netos, de conformidad con lo previsto en la
Cláusula 16.3 y en el Anexo 3.

"Contraprestación del Estado” significa. en relación con cualquier Mes,
comenzando con el Mes en el que se inicie la Producción Comercial Regular, los pagos en
efectivo derivados de la producción de Hidrocarburos en el Área Contractual, así como
aquellas otras contraprestaciones que le corresponden a la Nación, de acuerdo con lo previsto
en la Cláusula 16.2 y en el Anexo 3.

“Contratista” significo JAGUAR 2.3.

“Contrato” significa el presente Contrato para la Exploración y Extracción
de Hidrocarburos en Yacimientos Convencionales Terrestres bajo la Modalidad de Licencia.
incluyendo los anexos que se adjuntan al mismo (que constituirán parte integral del presente
Contrato), usí como todas Ins modificaciones que se hagan al mismo de conformidad con nus
términos y condiciones.

“Control” significa la capacidad de una Persona o grupo de Personas, de
llevar a cabo cualquiera de los actos siguientes (1) imponer, directa o indirectamente.
decisiones en las asambleas generales de accionistas, de socios u órganos equivalentes, o
nombrar o destituir a la mayoría de los consejeros, administradores o sus equivalentes, del
Contratista; (11) mantener la titularidad de derechos que permitan, directa o indirectamente,
ejercer el voto respecto de más del cincuenta por ciento del cupital social del Contratista, y
(i11) dirigir, directa o indirectamente, la administración, la estrategia o las principales políticas
del Contratista. ya sea a través de la propiedad de valores, por contrato a de cunlquier otra
forma.

"Convocatoria" significa la convocatoria pública intemacional número
CNH-R02-C032016 publicada en el Dinrio Oficial de la Federación por la CNH el 15 de
noviembre de 2016.

5 ÁREA CONTRACTUAL 1M401
Canto No. ONMROZL07 TM 42M IT

“Costos” significa todas las erogaciones, pastos, inversiones u obligaciones
relacionados con las Actividades Petroleras.

“Cuenta Operativa” significa los libros de quentas y otros registros contables
mantenidos por separado por el Contratista para lay Actividades Petroleras.

“Cuota Contractual para la Fase Exploratoria” significa el pago mensual
en favor del Estado Mexicano por la parte del Área Contractual que no cuente con un Plan
de Desarrollo aprobado por la CNI, conforme u lo establecido en el presente Contrato y
demás Normatividad Aplicable

“Daño Ambiental” significa el daño que ocurre sobre los elementos bióticos
v abióticos a consecuencia de un impacto ambiental producto de actividades humanas.

“Daños Preexistentes” significa los Duños Ambientales y pasivos
ambientales presentes en el Ares Contractual] ocasionados por lu actividad del sector
hidrocarburos identificados y documentados en la Línea Base Ambiental por el Contratista
de conformidad con lo establecido en tas Cláusulas 33 y 14.4.

“Descubrimiento” significa cualquier acumulación o conjunto de
acumulaciones de Hidrocarburos en el subsuelo, que mediante las actividades de perforación
explomtoría, se haya demostrado que contienen volúmenes de Hidrocarburos, clasificados
como Reservas y Recursos Contingentes.

“Descubrimiento Comercial” significa un Descubrimiento declarado por el
Contratista con tal carácter a la CNH, de conformidad con lo dispuesto en la Cláusula 6.1,

“Descubrimiento de Gas Natural No Asociado” significa un
Descubrimiento por métodos directos de una acumulación o acumulaciones de Hidrocarburos
en el Subsuelo, que por cunlesquiera procedimientos de muestreo, prueba, análisis o
mediciones de flujo en sitio, se observe una proporción superior a 3,300 pies cúbicos de Gas
Natural por cada Barri] de Condensados a ser producidos, medido a condiciones de superficie
y cuyo contenido de componentes más pesados que el metano es de cantidad tal que permite
su proceso comercial.

“Descubrimiento Sub-salino” significa un Descubrimiento por métodos
direcios de una acumulación o acumulaciones de Hidrocarburos en el Subsuelo, en el que
existan árcas prospectivar en formaciones sedimentarias por debajo de domos salinos.

"Día" significa un día natural.

"Día Hábil” significa cualquier Día con excepción de sábados, domingos y
cualquier Día de descanso obligatorio de conformidad con la Normatividad Aplicable.

“Documentos Técnicos” significa, de manera enunciativa más no límitativa,
todos los estudios, reportes, hojas de cálculo y buses de datos, reportes de avance y

6 ÁREA CONTRACTUAL TM411
Contrato No, ONM-RO2-103-T M4 2017

cualesquiera otros documentos relacionados con la terminación, producción, mantenimiento
o conducción de las Actividades Petroleras en el Area Contractual, en cualquier forma.

“Dólares” o "EUAS” significa dólares de los Estados Unidos de América.

“Etapa de Transición de Arranque" significa la etapa que se llevará a cabo
de conformidad con lo establecido en la Cláusula 3,3 y la Normatividad Aplicable.

"Etapa de Transición Final” significa la etapa que se llevará a cabo de
conformidad con lo establecido en la Clausula 18.7 y la Normatividad Aplicable

“Evaluación” significa todas las uctividades y operaciones llevadas a cabo
por el Contratista después de un Descubrimiento para determinar los límites, caracterización
y capacidad de producción de algún Descubrimiento, asi como para determinar si el
Descubrimiento en cuestión es un Descubrimiento Comercial, incluyendo, sin limitación: (i)
actividudes adicionales de Reconocimiento y Exploración Superficial y de Exploración: (11)
estudios geológicos y geofisicos; (111) perforación de Pozos de prueba; (Iv) estudios de
Reservas y similares, y (v) todas las operaciones auxillares y actividades requeridas para
optimizar las actividades anteriormente indicadas o las que sean resultado de éstas.

"Evaluación de Impacto Social” significa el documento que el Contratista
deberá entregar a la Secretaría de Energía, en términos de lo dispuesto por la Normatividad
Aplicable, el cual contiene la identificación de las comunidades y pueblos ubicados en el área
de influencia de un proyecto en materia de Hidrocarburos, la identificación, caracterización,
predicción y valoración de las consecuencias a la población que pudieran derivarse del mismo
y lus medidas de mitigación y los planes de gestión social correspondientes.

“Exploración” significa la actividad o conjunto de actividades que se valen
de métodos directos, incluyendo la perforación de Pozos, encaminadas a la identificación,
descubrimiento y evaluación de Hidrocarburos en el Subsuelo en el Área Contractual

“Extracción” significa la actividad o conjumo de actividades desunadas a la
producción de Hidrocarburos incluyendo la perforación de Pozos de producción, la inyección
y la estimulación de yacimientos, la Recuperación Avanzada, la Recolección, el
acondicionamiento y separación de Hidrocarburos, la eliminación de agua y sedimentos,
dentro del Área Contractual, así como la construcción, localización, operación, uso.
Abandono y desmantelamiento de instalaciones para la producción,

“Fecha Efectiva” significa la fecha de firma del presente Contrato

"Fideicomiso de Abandono” tendrá el significado previsto en la Cliusula
18.3,

“Filial” significa. en relación con cualquier Persona, cualquier owra Persona
que la Controle directa o indirectamente, que esté Controlada por dicha Persona, o que se
encuentre bajo el Control común de dicha Persona.

7 ÁREA CONTRACTUAL TM-01
Contumto No. ONIWROZ-L03-7M:01/9017

“Fondo” significa el Fondo Mexicano del Petrúleo para la Estabilización y el
Desarmilo.

“Garante” significa la empresa mutriz en última instancia del Contratista. o
la empresa que ejerza Control sobre el Contratista o que se encuentre bajo el Control común
de la Persona que ejerza el Control sobre el Contratista, quien otorgará la Garantía
Corporativa simultáneamente con la suscripción del presente Contrato, previa aprobación de
la CNH,

"Garantía Corporativa” significa la garantía que será otorgada por el
Gurante de conformidad con lo establecido en la Cláusula 17,2 y el modelo del Anexo 2. Esta
gurantia se ejercerá en última instancia para exigir el complimiento puntual y oportuno de
todas y cada una de las obliguciones del Contratista en virtud de este Contrato que no hayan
sido pagadas y/o cumplidas en su totalidad por el Contratista, según corresponda, previa
ejecución de las Garantíns de Cumplimiemo y en su caso, posterior a la ejecución de las
pólizas de seguros a las que hace referencia la Cláusula 20,

“Garantía de Cumplimiento” sigmfica, conjunta o separadamente, según el
contexto del Contrato lo requiera, la Garantía de Cumplimiento Inicial y la Garantía del
Periodo Adicional

“Garantía de Cumplimiento Inicial” significa el instrumento entregado a
favor de la CNH, el cual asegura <l debido, adecuado y pleno cumplimiento de los
compromisos adquiridos para cubrir el Programa Minimo de Trabajo y el Incremento en el
Programa Mínimo.

"Garantía del Periodo Adicional” significa el instrumento entregado en
favor de la CNH que asegura el debido, adecuado y pleno cumplimiento del Incremento en
el Programa Minimo no realizado durame el Periodo de Exploración, así como el
compromiso adicional de trabajo para el Período Adicional de Exploración.

"Gas Natural” significa la mezcla de gases que se obtiene de la Extracción uv
del procesamiento industrial y que es constituida principalmente por metano y que
usualmente contiene etano, propano y butanos, así como dióxido de carbono, nitrógeno y
ácido sulfhidrico, entre otros. Puede ser Gas Natural Asociado y Gas Natural No Asociado.

Gas Natural Asociado” significa el Gas Natural disuelto en el Petróleo de
in yacimiento. bajo las condiciones de presión y de temperatura originales

“Gas Natural No Asociado” significa el Gas Natural que se encuentra en
yacimientos que no contienen Petróleo a las condiciones de presión y temperatura originales.

“Hidrocarburos” significa Petróleo, Gas Natural, Condensados e hidratos de
metano

pa B ÁREA CONTRACTUAL TMaII
Cantrato No, ENTRRO2,1.03-7M411/2017

"Hidrocarburos de Autoconsumo” significa los Hidrocarburos utilizados
como combustible en las Actividades Petroleras, o reinyectados al yacimiento, pero sólo en
la manera y en las cantidades aprobadas de conformidad con la Normatividad Aplicable.

“Hidrocarburos eu el Subsuelo” significa los recursos totales o cantidades
totales de Hidrocarburos con potencial de ser extraidos que se estima existen originalmente
en acumulaciones de ocurrencia natural, antes de iniciar su producción. así como aquellas
cantidades estimadas en acumulaciones aún por descubrir

“Hidrocarburos Netos” significa los Hidrocarburos Producidos menos los
Hidrocarburos de Autoconsumo, quemados y venteados, medidos en los Puntos de Medición
en condiciones comercialmente aceptables en cuanto a contenido de azufre. agua y otros
elementos de conformidad con la Normatividad Aplicable y las Mejores Prácticas de la
Industria, los cunles serán nuditados y supervisados por la CNH

“Hidrocarburos Producidos” significa el volumen total de Hidrocarburos
extraidos por el Contratista del Área Contractual.

“Incremento en el Programa Mínimo” significa las Unidades de Trabajo
adicionales a las que hace referencia el Anexo $, que el Contratista se comprometió a realizar
a través del incremento en el Programa Mínimo de Trabajo como parte de la propuesta
económica por la que se adjudicó el presente Contruto.

"Infurmación Técnica” significa todos los datos e información obtenidos
como resultado de las Actividades Petroleras, lo cual incluirá, de forma enunciativa nas no
limitativa: información geológica, geofísica, petrofísica, petroquímica y peoquímica,
incluyendo la adquisición, procesamiento, reprocesamiento, interpretación y control
geológico de la sísmica 2D, 3D y multicomponente 3C; el pre-proceso, interpretación de
datos sísmicos, modelo de velocidades y migración, en tiempo y en profundidades:
adquisición magnética, gravimétrica, geoeléctrica y mugnetotelúrica, y cualquier otra que se
obtenga por medios diferentes a los previamente listados. de ingeniería, registros de bitácora
de Pozos, reportes de avance, Documentos Técnicos, y cunlquier información relacionada
con la terminación, producción, mantenimiento o conducción de las Actividades Petroleras,
así como cunlquier otra considerada de conformidad con la Normatividad Aplicable.

“Instalaciones de Comercialización” significa la infraestructura y equipos
necesarios para transportar, comprimir, almacenar o distribuir los Hidrocarburos después de
los Puntos de Medición, incluyendo todos los ductos para Petróleo, Condensados y Gas
Natural, bombas, compresores, medidores e instalaciones adicionales de Almacenamiento
necesarias para transportar los Hidrocarburos del Punto de Medición al punto de venta o a la
entrada de un sistema de entrega

“Instalaciones de Recolección” significa todas las instalaciones y equipos
necesarios para pruebas y separación de producción, tunques de Almacenamiento,
compresores, ductos, bombus y cunlquier otro equipo necesario para la Recolección de
Hidrocarburos.

9 ANA CONTRACTUAL UM+01
Cuntrato No. CNH-ROZ-L.03-TM:01/2017

“Instituto” significa el Instituto de Administración y Avalúos de Bienes
Nacionales.

“Inventario de Activos” significa la lista de Pozos y lineas de descarga,
descrita en el Anexo Y que estarán disponibles a la Fecha Efectiva para que el Contratista
lleye a cubo las Actividades Petroleras dentro del Área Contractual, misma que podrá
modificarse una vez que se determine su utilidad conforme a la Cláusula 3,3.

"Ley de Hidrocarburos” signifion la Ley de Hidrocarburos publicada en el
Diario Oficial de ln Federación el 11 de agosto de 2014, incluyendo sus reformas y adiciones.

"Ley de Ingresos sobre Hidrocarburos” significa la Ley de Ingresos sobre
Hidrocarburos publicada en el Diario Oficial de la Federación el 11 de agosto de 2014,
inclhyendo sus reformas y adiciones.

Licitación” significa la licitación pública internacional CNH-R02-103/2016.

“Linea Base Ambiental” significa las condiciones ambientales en las que se
encuentran los hábitats, ecosistemas, elementos y recursos naturales, así como las relaciones
de interacción y los servicios ambientales, existentes en el Área Contractual previo a la
ejecución de las actividades previstas en el Contrato.

"Materiales significa todas las maquinarias, herramientas, equipos.
artículos, suministros, Muberias, plataformas de perforación o producción, artefactos navales,
plantas, infraestructura y otras instalaciones adquiridas. suministradas, arrendadas p poseídas
de cualquier otra forma para su utilización en Ins Actividades Petroleras, incluyendo las
Instalaciones de Revolección.

“Materiales Inmuebles” significa aquellos Materiales utilizados en las

Actividades Petroleras que: (1) estén unidos de manera fijo al Área Contractual; (11) no puedan

separarse sin deterioro de ésta o del Material adherido, y (110) que no puedan trasladarse de
un lugar a otro por sí mismos o <omo producto de una fuerza exterior.

“Mecanismo de Ajuste” significa el mecanismo establecido en el Anexo 3
que modifica los parámetros que determinan la Contraprestación del Estado.

“Mejores Prácticas de la Industria” significan los metodos, estándares y
procedimientos generalmente aceptados, publicados y aeatados por operadores expertos,
prudentes y diligentes, con experiencia en matería de Exploración, Evaluación, desarrollo.
Extracción de Hidrocarburos y Abandono, los cunles, en el ejercicio de un criterio razonable
y a la luz de los hechos conocidos al momento de tomar una decisión, se considerarla que
obtendrían los resultados planeados e incrementarian los beneficios económicos de la
Extracción de los Hidrocarburos dentro del Áreas Contractual.

Mes" significa un mes calendario

10 ÁREA CONTRACTUAL TM+04
Contrato do. ONHRO2L03-1M44 2017

“Metodología” significa la metodología establecida por la Secretaría de
Economía para medir el contenido nacional en Asignaciones y Contratos para la Exploración
y Extracción conforme al articulo 46 de la Ley de Midrocarburos.

"Normatividad Aplienble” significa todas los leyes, reglamentos,
disposiciones administrativas de carácter general, decretos, órdenes administrativas y demás
normas o decisiones de cualquier tipo expedidas por cunlquier Autoridad Gubernamental y
que se encuentren en vigor en el momento que se trate.

“Obligaciones de Carñeter Fiscal” significa todos y cada uno de los
impuestos, contribuciones, derechos, aprovechamientos, aranceles y retenciones de cualquier
naturaleza, federales, estatales o municipales, así como todos y cuda uno de los accesorios,
recargos, actualizaciones y multas, cobrados p determinados en cualquier momento por
cualquier Autoridad Gubernamental.

“Obstáculos a la Continuación de la Perforación” se refiere a casos en los
que antes de alcanzar la profundidad objetivo para cualquier Pozo, e bien, antes de concluir
con los trabajos de perforación programados, ocurren, entre otros, un accidente, un incidente,
un Casa Foruito o Fuerza Mayor, o bien, algunos de los sigurentes eventos: (1) se encuentre
una formación geológica más antigua que la formación más profunda que se haya planteado
como objetivo; (11) se determine que continuar perforando presenta un peligro, incluyendo
peligros asocindos a una presión anormalmente alta y derive en pérdidas excesivas de tlnidos
de perforación: (Ki) se encuentre una formación impenetrable que impida alcanzar la
prolundidad plancada, u (ly) se encuentre con uma formación geológica con presencia de
Hidrocarburos que duba ser protegida de acuerdo a las Mejoros Prácticas de la Industria.

“Partes” significa el Estado (por conducto de la CNH) y el Contratista.

“Pasivo Social” significa «l conjunto de obligaciones derivadas de
afectaciones relacionadas con las actividades de Exploración y Extracción de Hidrocarburos
que el asignatario o contratista que estuviera a cargo del Area Contractual con anterioridad a
la Fecha Eféctiva 9 u la terminación del Contrato, respectivamente, tenga documentadus
como procedentes o se encuentren en proceso de atención en su sistema, programa o
mecésnismo de atención a reclamaciones y/o de gestión social.

“Periodo” significa un Mes, en el entendido que cuando Jas Actividades
Petroleras se renlicen en un periodo que no comprenda un Mes completo, el Período será el
número de Dias que efectivamente operó el Contrato,

"Período Adicional de Exploración” similica el periodo de hasta dos (2)
Años Contractunles comenzando en la fecha de terminación del Periodo Inicial «de
Exploración, que la CNH puede otorgar al Contratista para continuar llevando a cabo
actividades de Reconocimiento y Exploración Superficial. Exploración y Evaluación en el
Áres Contractual. de conformidad con lo establecido en la Cláusula 4.3 y la Normatividad
Aplicable,

mM ÁRLA CONTRACTUAL TA4001
Conunro No. ENXHROZ.03 1 M401/2017

“Periodo de Desarrollo” significa, en relación con cualquier Descubrimiento
Comercial, el periodo que inicia con la aprobución del Plan de Desarrollo relativo 4 dicho
Descubrimiento Comercial y que concluye con la terminación del presente Contrato por
vualquier motivo o por la rescisión administrativa o contractual,

“Periodo de Evaluación” tendrá el significado previsto en la Cliusula 5.2,

"Periodo de Exploración” significa el período concedido al Contratista para
realizar actividades de Reconocimiento y Exploración Superficial, Exploración y Evaluación
y que se compone del Periodo Inicial de Exploración, del Período Adicional de Exploración
(de haberlo) y del Periodo de Evaluación (de haberlo).

“Periodo Inicial de Explornción” significa el periodo concedido al
Contratista para realizar las uctividades de Reconocimiento y Exploración Superficial,
Exploración y Evaliración en términos de lo previsto en la Cláusula 42.

“Persona” significa cualquier persona física a moral de cualquier tipo,
incluyendo cualquier sociedud, asociación, fideicomiso, co-inversión, gobierno o cunlquier
organismo e agencia perteneciente a éste.

“Petróleo” significa la mezcla de carburos de hidrógeno que existe en fase
liquida en los yacimientos y permanece asi en condiciones originales de presión y
temperatura, y que puede incluir pequeñas cantidades de sustancias que no son carburos de
hidrógeno.

“Plan de Desarrollo” sienifica un documento indicativo aprobado por la
CNH, en el que el Contratista describe de manera secuencial, las Actividades Petroleras y
programas asociados 4 éstos, a desurrollar durante el Periodo de Desarrollo de conformidad
ula Normatividad Aplicable

“Plan de Exploración” significa un documento indicativo aprobado por la
ENH, en el que el Contratista describe de manera secuencial, las Actividades Petroleras y
programas asociados a éstas a desarrollar durante el Periodo de Exploración de conformidad
a la Normatividad Aplicable.

"Plazo Adicional” significa cada una de lus prórrogas otorgadas al plazo del
presente Contento de conformidad con lo establecida en la Cláusula 32.

“Pozo” significa la perforación efectuada en el subsuelo para comunicar la
superficie con el yacimiento con barrenas de diferentes diámetros a diversas profundidades,
Mamadas etapas de perforación, para la prospección o extracción de hidrocarburos del
yacimiento. se pueden clasificar dependiendo de su objetivo, ubicación, trayectoria o
función.

"Precio Contractual” significa el valor monetario en Dólares que se asigne
por unidad de medida a cada Hidrocarburo conforme lo dispuesto en el Anexo 3.

12 AREA CONTRACTUAL 1-0]
Lantrato No. ON R02:1.031 012017

“Procedimientos de Contabilidad” significa los procedimientos de
contabilidad y de registro de Costos que se adjuntan al presente Contrato como Anexo 4.

“Producción Comercial Regular” signilica la producción regular sostenida
de cualquier Campo con el objeto de hacer uso comercial de Jicha producción.

"Programa de Evaluación” tendrá el significado previsto en lus Cláusulas
51y52

"Programa Mínimo de Trabajo” significa las Unidades de Trabujo a que se
huce referencia en el Anexo 5, las cuales el Contratista deberá llevar a cabo durante el Periodo
Inicial de Exploración, en el entendido que el Programa Minimo de Trabajo es solamente un
programa de trabajo mínimo y que el Contratisto puede llevar a cubo actividades de
Reconocimiento y Exploración Superficial, Exploración y Evaluación adicionales durante el
Periodo de Exploración

“Puntos de Medición” significa las lugures propuestos por el Contratista y
aprobados por la CNH, u en su caso determinados por la CNH, ya sea dentro o fuera del Area
Contractunl, en los que se medirán, verificarán y entregarán los Hidrocarburos Netos según
lo establece el presente Contrato y la Normatividad Aplicable.

“Recolección” significa el acopio de los Hidrocarburos de cada Pozo del
yacimiento una vez que han sido extraidos del subsuelo. mediante un sistema de líneas de
descarga que van desde el cabezal de los Pozos hasta las primeras baterías de separación o,
en su caso, husta los sistemas de transporte

“Reconocimiento y Exploración Superficial” significa lodos aquellos
estudios de Evaluación que se valen únicamente de actividades sobre la superficie del terreno
o del mar para considerar la posible existencia de Hidrocarburos en el Arca Contractual.
incluyendo los trabajos para la adquisición, asi como el procesamiento, reprocesamiento 1
interpretación de información.

“Recuperación Avanzada” significa los procesos de recuperación secundaria
D terciaria consistentes con las Mejores Prácticas de la Industria para permitir una mayor
recuperación de Hidrocarburos en el Área de Desarrollo, incluyendo, sin limitar, el
Incremento en la presión del yacimiento y/o reducción de la yiscosidad de los Hidrocarburos.

“Regalía” significa la purte de la Contraprestación del Estado determinada en
función del Valor Contractual de los Hidrocarburos, según lo establecido en el Anexo 3

“Reglas de Mercado” significa el principio de competencia bajo el cual las
partes involucradas en una transacción son independientes y participan en igualdad de
condiciones por interés propio.

“Reservas” significa el volumen de Hidrocarburos en el Subsuelo calculado
a uno fecha dada a condiciones atmosféricas que se estima será producido técnica y

13 AREA CONTRACTUAL TMelil
Conrato No. CNH-ROZ2:.03-7 M0 1/2017

económicamente bajo el régimen fiscal aplicable con cuniguiera de los métodos y sistemas
de Extracción aplicables a la fecha de Evaluación,

“Secretaría de Hacionida” significa ln Socretaría de Hacienda y Crédito
Público.

“Sistema de Administración” significa ol conjunto integral de elementos
imierrelacionados y documentados cuyo propósito es la prevención, control y mejora del
desempeño de ima instalación o conjunto de ellas en materia de soguridad industrial.
seguridad operativa y de protección al medi ambiente en el sector hidrocarburos.

“Subcontratistas” significa aquellas Personas que lleven 4 cabo las
Actividades Petroleras a solicitud del Contratista. conforme a la Cláusula 19,2.

“Subproductos” significa aquellos elementos o componentes distintos a los
Hidrocarburos, tal como el azufre o cualquier otro mineral o sustancia contenidos en el
Petróleo o Gas Natural que a sti vez puedun ser sepurados de los Hidrocarburos

"Trimestre" significa el conjunto de tres (3) Meses consecutivos en los que
se divide el Año, siendo el final de cada Trimestre en los Meses de marzo, junio, septiembre
y diciembre respectivamente. Cuando las Actividades Petroleras se realicen en un pertodo
que no comprenda un Trimestre completo, el Trimestre seró el número de Días y Meses que
efectivamente operó el Contrato.

“Unidad de Trabajo” se refiere a la muenttud unitaría utilizada como
referencia pura establecer y evaluar el cumplimiento de las actividades del Programa Minimo
de Trabajo, el Incremento en el Programa Minimo y los compromisos adicionales adquiridos
pura el Periodo de Exploración conforme a lo previsto en la Cláusula 4 y el Anexo 5,

"Valor Contractual de los Condensados” significa el resultado Je
multiplicar. en el Periodo que se trate: (1) el Precio Contractual de los Condensados, por (11)
el volumen de los Condensados medido en Barriles en los Puntos de Medición. determinado
conforme a lo previsto en el Anexo 3

“Valor Contractual de los Hidrocarburos” significa la sumu del Valor
Contractual del Petróleo, el Valor Contractual del Gas Natural y el Valor Contractual de los
Condensados, determinado conforme a lo previsto en el Anexo 3.

"Valor Contractual del Gas Natural” significa el resultado de multiplicar.
en el Periodo que se trate: (1) el Precio Contractual del Gas Natural, por (11) el volumen
medido en millones de BTU de Gas Natural en los Puntos de Medición, determinado
conforme a lo previsto en el Anexo 3,

“Valor Contractual del Petróleo” significa el resultado de multiplicar, en el
Periodo que se trate: (3) el Precio Contractual del Petróleo, por (ííj el volumen de Petróleo

14 ÁRHA CONTRACTUAL 1M0]
Contrato No. UNM-RO2+1,03-7M+01,2017

medido en Barriles en los Puntos de Medición, determinado conforme a lo previsto en el
Anexo 3

12 Singular y Plural.

Los términos definidos en la Cláusula 1.1 podrán ser utilizados en el presente
Contrato tanto en singular como en plural.

1.3 Encabezados y Referencias.

Los encabezados de las Cláusulas del presente Contrato han sido insertados
únicamente por conveniencia y no afectarán en forma alguna la interpretación del mismo.
Toda referencia en el presente Contrato a “Cláusulas” o “Anexos” se entenderá como
referencia a las Cláusulas y Anexos del presente Contrato, salvo que se indique la contrario.

CLÁUSULA 2.
OBJETO DEL CONTRATO

21 Modalidad Licenci,

El objeto del presente Contrato es la renlización de las Actividades Petroleras
bajo la modalidad de contratación de licencia en virtud del cual se otorga al Contratista el
derecho de explorar y extraer a su exclusivo costo y riesgo los Hidrocarburos propiedad del
Estado en el Arca Contractual, de conformidad con la Normatividad Aplicable, las Mejores
Prácticas de la Industria y los terminos y condiciones del presente Contrato, El Contratista
tendrá derecho a la transmisión onerosa de los Hidrocarburos Producidos, siempre que,
conforme a los términos del Contrato, se encuentre al corriente en el pago de fas
Contraprestaciones del Estado señaladas en la Cláusula 16,2,

El Contratista será el único responsable y cubrirá todos los Costos y proveerá
todo el personal, tecnología, Materinles y financiamiento necesarios para la realización de
las Actividades Petroleras, El Contratista tendrá el derecho exclusivo de conducir las
Actividades Petroleras en el Área Contractual sujeto a lo establecido en el presemte Contrato
y en la Normatividad Aplicable. La CNH no hace declaración ni garantía alguns de ningún
tipo respecto al Área Contractual y el Contratista reconoce que no ha recibido garantía alguna
por parte de ninguna Autoridad Gubermmental respecto a que: (1) en el Área Contractual
habrá Descubrimientos; (1) de darse algún Descubrimiento, éste será considerado un
Descubrimiento Comercial. ni que (111) recibirá Hidrocurburos en volúmenes suficientes para
cubrir los Costos en que incurra durante la realización de las Actividades Petroleras.

2.2 No Otorgamiento de Derechos de Propiedad.

Este Contrato no confiere al Contratista derecho de propiedad alguno sobre
los Hidrocarburos en el Subsuelo, los cunles son y permanecerán en todo momento propi
de la Nación, Asimismo, en ningún caso los recursos minerales distintos a Hidrocarburos
existentes enel Área Contractual (sean o no descubiertos por el Contratista) serán propiedad

E 15 ÁREA CONTRACTUAL 1M401
Contrato o. ENTRROZA.DI MAT

del Contratista y este no tendrá derecho en virtud del Contrato a explotar o utilizar dichos
recursos. En caso que durante la conducción de Actividades Petroleras el Contratista
descubra en el Área Contractual recursos minerales distintos a Hidrocarburos, deberá
notificarlo a la CNH dentro de los quince (15) Dias siguientes de dicho descubrimiento, Nada
de lo establecido en este Contrato limita el derecho de la Nación de conceder a un tercero
cualquier tipo de concesión, licencia. contrato o cualquier otro instrumento juridico para la
explotación de los recursos minerales distintos u Hidrocarburos de conformidad con la
Normatividad Aplicable. El Contratista deberá dur acceso al Área Contractual a cualquier
Persona que recibu cualquier concesión, licencia o contrato para explotar o utilizar recursos
distintos 4 MHidrocarburos en el Aren Contractual, en los términos previstos por la
Normatividad Aplicable.

23 Reporte Contable de Beneficion,

Sin perjuicio de lo establecido en la Cláusula 2.2, el Contratista podrá reportar
para efectos contables y financieros el presente Contrato y los beneficios esperados del
mismo en términos de la Normatividad Aplicable,

CLÁUSULA 3,
PLAZO DEL CONTRATO

31 Vigencia.

Este Contrato entrará en vigor en la Fecha Efectiva. Sujeto a los demás
terminos y condiciones del preseme Contrato, la duración del presente Contrato será de
treinta (30) Años a partir de la Fecha Efectiva, en el entendido que continuarán vigentes las
disposiciones que por su nuturaleza tengan que ser cumplidas después de la terminación del
presente Contrato, incluyendo, sin limitar, las relativas al Abandono y a la indemnización.

32 Prirrogu

A partir del quinto Año previo a la terminación del plazo del Contrato y
siempre que el Contratista esté ul corriente de sus obligaciones conforme al mistno, éste podrá
solicitara la CNH hasta dos (2) prórrogas del plazo del Contrato (“Plazos Adicionales”) para
na parte y la totalidad de las de Desarrollo de conformidad con lo siguiente:

(a) Los Plazos Adicionales tendrán una duración de husta cinco (5) Años
o hasta el límite económico de las Áreas de Desarrollo en caso que este último sea menor.

1b) El Contratista deberá presentar la solicitud cuando menos dieciocho
(18) Meses untes de la fecha de terminación del plazo original del presente Contrato o del
Plazo Adicional

tc) Con las solicitudes de prórroga, el Contratista deberá entregar a la
UNH una propuesta de modificación a los Planes de Desarrollo que incluirá el proyecto del
Sistema de Administración y que considere el grado de madurez de los yacimientos.

16 AREA CONTRACTUAL 1441)
Cantralo No. UNH-R02-1,03-1M-01/2017

td) El Contratista deberá comprometerse a mantener la Producción
Comercial Regulur durante cada Plazo Adicional,

La CNH revisará las solicitudes de prórroga y resolver. si se aceptan o no las
propuestas de prórroga del Contratista y, en su caso, bajo qué condiciones técnicas y
económicas. En vaso que la CNH nutorice las prórrogas y el Contratista acepte las
condiciones técnicas y económicas de las mismas, las Partes modificarán por escrito los
términos del presente Contrato para reflejar tales condiciones

33 Ftapae Transición de Arranque,

A partir de la Fecha Efectiva, iniciará una etapa con duración de hasta ciento
ochenta (180) Días en la cual se llevará a cabo la entrega del Área Contractual al Contratista
por parte de la CNH o de un tercero designado para tol efecto, Dicho plazo podrá extenderse
en una sola ocasión a solicitud del Contratista y previa autorización de la CNH hasta por
noventa (90) Dias adicionales. Lo amerior se conducirá conforme a la Normatividad
Aplicable y a lo siguiente:

(a) Entrega de Información del Área Contractual, La CNH proporcionará
al Contratista la información que tenga disponible como referencia del Área Contractual a la
Fecha Efectiva respecto de los Pozos y Materiales, incluyendo el Inventario de Activos, las
autorizaciones ambientales, de seguridad industrial y seguridad operativa; el Estudio de
Impacto Social que hubiere elaborado la Secretaria de Energia, y la información relativa a
Pasivos Socinles.

(b) — Pozos y Jíineas de descurga. El Contratista estará obligado 4
documentar la existencia y estado de integridad de los Pozos y lineas de descarga y a
presentar dicha documentación 4 la CNH jumo con un estudio de viabilidad técnica y
económica para el proyecto, mismo que servirá al Contratista como soporte para determinar
su utilidad, Serán considerados útiles para las Actividades Petroleras todos los Pozos y líneas
de descarga existentes dentro del Arca Contractual hasta que sean determinados como no
útiles conforme a este inciso (b), así como aquellos que, en su caso, se documenten después
de esta Etapa de Transición de Arranque. Los Pozos y líneas de descarga determinados como
no útiles por el Contratista no podrán ser operados por el mismo durante el período previo a
su Abandono.

fc) Abandono. La CNH en coordinación con la Secretaría de Energia y
con asistencia técnica de la Agencia vigilará, en términos de la Normatividad Aplicable, que
el contratista o asígnatario que estuviera a cargo del Área Contractual con anterioridad a la
Fecha Efectiva lleve a cabo las actividades de Abandono de Pozos y lineas de descarga que
no sean útiles para lns Actividades Petroleras.

(d) — Evaluación de Impacto Social. El Contratista deberá presentar la y EX
Evaluación de Impacto Social, que deberá elaborarse conforme a lo previsto en la A
Normatividad Aplicable.

7 ÁREA CONTRACTUAL 1M-01 /
Contrato No. CNTRROZ>.03-T MALT

El resarcimiento del Pasivo Social será obligación del contratista O astgnatario
que estuviera a curgo del Área Contractual con anterioridad a la Fecha Efectiva, lo cual
deberá establecerse on un acta de entrega recepción, la cual formará parte de la información
quesea proporcionada al Contratista, de conformidad con el inciso (a) de la presente Cláusula
33

le) — Ocupación Superficial. El Contratista deberá iniciar las negociaciones
para el uso, goce, afectación o, en su caso, adquisición de los terrenos, bienes o derechos
necesarios para llevar a cubo las Actividades Petroleras de conformidad con la Normatividad
Aplicable.

(DM) Linen Base Ambiental. El Contratista deberá iniciar los estudios que
permitan establecer la Lines Base Ambiental de acuerdo con los requerimientos que defina
la Ayencia al Contratista previo al inicio de las Actividades Petroleras, con la finalidad de
identificar los Daños Preexistontes.

te) Daños Preexistentes. Se reconocerán como Daños Preexistentes
aquéllos que hayan sido identificados por el Contratista en la Linea Base Ambiental de
conformidad con el inciso (8) de esta Cláusulo 3.3 y que hayan sido determinados como tales
por la CNH y ln Agencia de conformidad a lu Cláusula 14,4, La CNH con asistencia técnica
de la Agencia vigilará. un términos de la Normatividad Aplicable, que el contratista o
asignatario que estuviera a cargo del Área Contractual con anterioridad a la Fecha Efectiva
asuma lo responsabilidad y los gastos relacionados con los Daños Preexistentes.

íh) — Responsabilidad del Contratista. El Contratista asumirá total
responsabilidad sobre el Área Contractual, sobre todos los Pazos y líneas de descarga útiles
pura lus Actividades Petroleras, excluyendo los Pasivos Sociales y Daños Preexistentes
determinados de conformidad con lo previsto un ln Clñusula 14,4 de este Contrato y en la
Normatividad Aplicable. Sin perjuicio de lo anterior. el Contratista será responsable de
cualquier daño que cause a los Pozos y Moteriules, así como a los materiales que se
encuentren dentro del Área Contractual. y a los Pozos y líneas de descarga declarados no
utiles hasta su Abandono conforme al inciso (c) de la presente Cláusula, y Daños Ambientales
pcasionados durante la realización de lns Actividades Petroleras.

La CNH tendrá la facultad de acompañar al Contratista durante la Etapa de
Transición de Arranque directumente 0 a través del tercero designado a efecto de revisar y
validar que las actividades llevadas a cabo durante la mismo scan renlizadas de acuerdo con
las Mejores Practicas de la Industria y de conformidad con la Normutividad Aplicable.

3,4 Renuncia del Contratista.

Sin perjuicio de lo previsto por la Cláusula 18, el Contratista podrá en
eunlquier momento renunciar a la totalidad y una(s) parte(s) del Árca Contractual, y con ello
dar por terminado este Contrato en relución con la(s) partets) del Área Contractual en
cuestión, mediante la entrega a la CNH de una notificación irrevocable por escrito con por lo
menos tres (3) Meses de anticipación a la fecha efectiva de dichs renuncia, Dicha renuncia

18 AREA CONTRACTUAL 1Mo01
Contrato No. CNHROZA 05-701 17

no afectará las obligaciones del Contratista relacionadas con: (5) la terminación del Programa
Minimo de Trabajo, el Incremento en el Programa Minimo y los compromisos mínimos para
el Periodo Adicional de Exploración (de haberlo) o en su caso, el pago de las penas
convencionales correspondientes de conformidad con la Cláusula 4; (11) el Abandono y la
entrega del áren de acuerdo con lo establecido en la Cláusula 18, y (15) la renuncia y
devolución del Área Contractual de acuerdo con lo establecido en la Cláusula 7. En caso de
la terminación anticipada del presente Contrato por parte del Contratista conforme a esta
Citusula 3.4, éste no tendrá derecho a recibir indemnización algurta.

CLÁUSULA de

4.1 Plan de Exploración.

Dentro de los ciento ochenta (180) Días siguientes a la Fecha Efectiva, el
Contratista deberá presentar a lo CNH para su aprobación el Plan de Exploración. Dicho
plazo podrá modificarse en una sola ocasión a solicitud del Contratista y previa autorización
de la CNH hasta por noventa (90) Dias adicionales. El Plan de Exploración deberá
contemplar, por lo menos, la realización de todas las actividades previstas para el Periodo de
Exploración e incluirá la solicitud de Autorización del Sistema de Administración 1
implementar ingresada a la Agencia.

La CNH resolverá sobre la propuesta de Plan de Exploración en un plazo que
no excederá los ciento veinte (120) Dins a partir de que reciba la información necesaria en
los términos de la Normatividad Aplicable. En caso que la CNI no emita una resolución
dentro del plazo establecido, ésta se entenderá en sentido favorable

Sin menoscabo de la facultad de aprobar el Plan de Exploración dentro del
plazo previsto en esta Clíñusula 4.1, la CNM podrá emitir observaciones relativas a dicho Plan
de Explornción, cuando éste: (1) no se elabore de conformidad con las Mejores Prácticas de
la Industria pura la evaluación del potencial de Hidrocarburos, incluyendo estándares en
seguridad industrial, seguridad operativa, protección ambiental y de salud en el trabajo, o (1)
mo prevea la incorporación de Reservas ni la delimitación del área correspondiente a la
Exploración dentro del Area Contractual. El Contratista será quien proponga las soluciones
operativas y los ajustes correspondientes ul Plan de Exploración para atender las
ubservaciones de ln CNH, La CNH y el Contrmisto podrán celebrar audiencias O
comparecencias para aclarar de buena fe cualquier diferencia técnica que exista al respecto
de las observaciones al Plan de Exploración, de conformidad con las Mejores Prácticas de la
Industria y la Normatividad Aplicable.

42 — Periodo tnicial de Exploración,

El Periodo Inicial de Exploración tendrá una duración de hasta dos (2) Años
a partir de la aprobación del Plan de Exploración, El Contratista estará obligado a concluir,
al menos el Programa Minimo de Trabajo durante el Periodo Inicial de Exploración, El
Contratista podrá llevar a cabo en el Periodo Inicial de Exploración la totalidad o una parte

19 ARPA CONTRACTUAL PMA1l
Comino No ENXHARO203-T MA DOIT

de las Actividades Petroleras contempladas en el Incremento en el Programa Minimo, o en
su caso, realizarlas en el Periodo Adicional de Exploración. Asimismo, podrá llevar a cabo
Unidades de Trabajo adicionales en términos del Plan de Exploración, mismas que serán
acreditadas en caso que la CNH otorgue el Periodo Adicional de Exploración de conformidad
con lo previsto en la Cláusula 4.3.

El Contratista podrá solicitar a la CNI, mediante notificación por escrito
realizada cuando menos sesenta (60) Días previos a la terminación del Período Inicial de
Exploración, la prórroga de este periodo a fin de concluir actividades en proceso
contempladas en <l Plan de Exploración que por razones no imputables al Contratista sean
de imposible conclusión dentro del período a que se refiere esta Cláusula 42, La CNH
aprobará la prórroga en términos de lo Normatividad Aplicable.

43 — Periodo Adicional de Exploración.

Sujeto a lo establecido en esta Cláusula 4,3, el Contratista podrá solicitar a la
CNH, medinnte notificación por escrito realizada con cuando menos sesenta (60) Díns
previos u la terminación del Periodo Inicial de Exploración, la ampliación del Periodo de
Exploración por hasta dos (2) Años adicionales (el “Período Adicional de Exploración”). El
Contratista solamente podrá solleitar dicha ampliación en caso que: (1) haya cumplido con el
Programa Minimo de Trabajo durante el Periodo Inicial de Exploración: (15) se comprometa
a cumplir con el Incremento en el Programa Minimo no realizado durante el Periodo Inicial
de Exploración, y (1) se comprometa a ejecutar las Unidades de Trabajo equivalentes a un
(1) Pozo exploratorio durante el Periodo Adicional de Exploración de conformidad con el
Anexo 5, La CNH aprobará dicha ampliación en caso que se cumplan las tres (3) condiciones
antes mencionadas, siempre que el Contratista se encuentre al corriente con todas las demás
obligaciones conforme al presente Contrato y condicionado a que la CNH reciba la Garantía
del Periodo Adicional dentro de las siguientes diez (10) Días Hábiles a que la CNH apruebe
la ampliación.

El Contratista podrá solicitar a la CNI, mediante notificación por escrito
realizada cuando menos sesenta (60) Días previos a la terminación del Periodo Adicional de
Exploración, la prórroga de este periodo u fin de concluir actividades en proceso
contempladas en el Plan de Exploración que por razones no imputables al Contratista sean
de imposible conclusión dentro del período a que se refiere esta Cláusula 4.3. La CNH
aprobará la prórroga en términos de la Normatividad Aplicable.

En caso que durante el Periodo Inicial de Exploración. el Contratista realice
Unidades de Trabajo adicionales a las que se comprometió de conformidad con la Cláusula
42, el Contratista podrá solicitar la acreditación de dichas Unidades de Trabajo para el
Periodo Adicional de Exploración. Dicha solicitud deberá incluirse en la solicitud de
ampliación del Período de Exploración, conforme a lo previsto en esta Clánsula 4,3

44 Actualización del Mun de Exploración.

El Contratista deberá desarrollar las actividades de Exploración de
conformidad con el Plan de Exploración aprobado. De considerarlo necesario, el Contratista
podrá someter 4 aprobación de lu CNH modificaciones al Plan de Exploración. La CNH.

20 ÁRLA CONTRACTUAL 1M:01

(e
Cono No. ONH-ROZ-03-TM-01/2017

podrá consultar a la Agencia y a la Secretaría de Economía, en el ámbito de sus atribuciones
sobre la propuesta de modificación y resolverá en un plazo que no excederá los ciento veinte
(120) Dias a parur de que reciba la información necesaria en términos de la Normatividad
Aplicable.

45 Retraso en la Presentación del Plan de Exploración.

En caso que el Contratista presente para la aprobación de la CNH el Plan de
Exploración una vez transcurrido el plazo establecido para su presentación, el Contratista
deberá pagar al Fondo una pena convencional equivalente a diez mil (10,000) Dólares por
Día de retraso.

46 Incumplimiento de los Compromisos de Trabajo.

En caso de imcumplimiento de los compromisos de irabajo establecidos de
conformidad con las Cláusulas 4,2 y 4.3 el Contratista deberá pagar al Fondo como pena
convencional:

(a) El monto necesario para llevar a cabo las Unidades de Tmbajo no
ejecutadas del Programa Minimo de Teubajo al término del Período Inicial de Exploración,
así como las Unidades de Trabajo no ejecutadas del Incremento en el Programa Minimo en
caso que al Contratista no se le haya otorgado el Período Adicional de Exploración al término
de dicho período, de conformidad con lo establecido en esta Cláusula 4, calculado de
conformidad con lo establecido en la Cláusula 17.1 (a) y en el Anexo 5, hasta por el monto
de la Garantía de Cumplimiento Inicial

(b) El monto necesario para llevar a cabo las Unidades de Trabajo que cl
Contratista se comprometió a realizar durante el Periodo Adicional de Exploración conforme
a ln Cláusula 4.3 y que no haya llevado a cabo ul término de dicho periodo calculado de
conformidad con lo establecido en la Cláusula 17.1 (e) y en el Anexo 5, hasta por el monto
de la Garantía del Periodo Adicional.

(e) Encnso que el Contratista renuncie a la totalidad del Área Contractual
conforme a la Cláusula 3.4, se considerará que la fecha de la renuncia corresponderá al
término del Período Inicial de Exploración o del Periodo Adicional de Exploración, según
sen el caso, y se aplicarán las penas convencionales que correspondan conforme a los incisos
(a) y (b) de esta Cláusula 4.6,

(d) La CNH podrá hacer efectiva la Garantía de Cumplimiento en los
montos de las penas convencionales que correspondan en caso que el Contratista no pague al
Fondo dichos valores dentro de los quince (15) Dias siguientes a la terminación del Periodo
Inicial de Exploración o del Período Adicional de Exploración, según sea el caso,

Sín perjuicio de lo establecido en el presente Contrato, una vez que el
Contratista realice el pago de los montos descritos en los incisos (a) y (b), o en el caso qué
se haga efectiva la Garantía de Cumplimiento de conformidad con el inciso (d) de esta

21 ÁREA CONTRACTUAL 1M41)

Y
1

'
y
Contrato Nu. CNH-R02-1.13-TM-01/2017

Clusula 4.6. se considerará que el Contratista ha subsanado el incumplimiento del Programa
Minimo de Trabajo, del Incremento en el Programa Mínimo ou de los compromisos
adicionales que se adquirieron pura el Período Adicional de Exploración.

47 — Pruebas de Formación,

El Contratista remitirá a la ONH roda la información relevante y los estudios
técnicos relativos 4 cualquier prueba de formación. incluyendo aquellos datos que surjan
directamente de la misma en los plazos establecidos en la Normatividad Aplicable.

48 — Notificación de Descubrimiento.

El Contratista tendrá la obligación de dar aviso a la CNH sobre cunlquier
Descubrimiento que se confirme. previo a la notificación a cualquier tercero. Dentro de los
treinta (30) Días siguientes a que se confirme cualquier Descubrimiento, el Contratista deberá
notificar a la CNH y remitir: (1) toda la Información Técnica disponible relacionada con el
Descubrimiento incluyendo los detalles de la calidad, Mujo y formaciones geológicas; (11) un
reporte analizando «dicha información y estableciendo los detalles acerca de un posible
programa de prueba de Pozos, y (lii) sus criterios preliminares sobre la conveniencia de
realizar actividades de Evaluación de dicho Descubrimiento, de conformidad con la
Normatividad Aplicable.

El plazo para la presentación del Programa de Evaluación iniciurá a purtir de
la notificación del Descubrimiento de conformidad con lo establecido en la Cláusula 5.1.

CLÁUSULA 5.
EVALUACIÓN

51 Evaluación,

En caso de un Descubrimiento dentro del Periodo de Exploración, el
Contratista presentará para lu aprobación de la CNH el programa de actividades de
Evaluación de dicho Descubrimiento (el “Programa de Evaluación”), en un plazo de hasta
noventa (90) Dias contados « partir de la notificación del Descubrimiento, en cuyo caso
aplicarán las disposiciones de la Cláusula 5.2.

52 Programa de Evaluación.

El Programa de Evaluación presentado conforme a lo previsto en la Cláusula
5.1 y la Normatividad Aplienble deberá establecer el contenido de las actividades de
Evaluación con una duración de hasta veinticuatro (24) Meses contados a partir de lu
aprobación de dicho programa (el “Período de Evaluación”), salvo en el caso de un
Descubrimiento de Gas Natural No Asociado, cuya duración estará sujeta a lo previsto en la
Clóusula 5.3, El Programa de Evaluación del Descubrimiento deberá cubrir la extensión
completa de ln estructura en la que se realizó el Descubrimiento (el “Área de Evaluación”),
y elaborwse conforme a la Nomutividad Aplicable, con un alcance suficiente para
determinar si el Descubrimiento puede ser considerado un Descubrimiento Comercial. El

E 2 ÁRIA CONTRACTUAL TM40)

Contrato Mo. ONM-ROZL03-7M-01217

Programa de Evaluación podrá contemplar la reevaluación de cualquier Descubrimiento
dentro del Área Contractual que no haya sido declarado como Descubrimiento Comercial,

El Contratista podrá solicitar a la CNH, mediante notificación por escrito
realizada cuundo menos sesenta (60) Dias previos a la terminación del Periodo de
Evaluación, la prórroga de este periodo a fin de concluir actividades en proceso contempladas
en el Programa de Evaluación que por razones no imputables al Contratista sean de imposible
conclusión dentro del periodo a que se refiere esta Cláusula 5,2. La CNH aprobará la prórroga
en términos de la Normatividad Aplicable.

La CNH resolverá sobre la propuesta del Programa de Evaluación en un plazo
que no excederá los sesenta (60) Días a partir de que reciba la información necesaria en los
términos de la Normatividad Aplicable,

En caso que la CNHM niegue la aprobación del Programa de Evaluación
propuesto, la CNH fundara y motivará su resolución.

5.3 Descubrimiento de Gus Nutural No Asociado,

El Periodo de Evaluación para un Descubrimiento de Cas Nutural No
Asociado tendrá una duración de hasta treinta y seis (36) Meses, previa aprobación de la
NH,

SA Hidrocarburos Extraidos Durante Pruebas,

El Contratista debera hacer usó comercial o aprovechar. de conformidad con
la Normatividad Aplicable, los Hidrocarburos obtenidos durante cualquier prueba realizada
para determinar las caracteristicas del yacimiento y los caudales de producción. Lo anterior
sin perjuicio del pago de Contraprestaciones correspondientes a dichos Hidrocarburos de
conformidad con lo establecido en el Anexo 3,

5.5 Informe de Evaluación.

A más tardar treinta (30) Dias contados a partir de la terminación del Periodo
de Evaluación para cualquier Descubrimiento, el Contratista deberá entregar a la CNH un
informe de todas las actividades de Evaluación llevadas a cubo durante dicho Periodo de
Evaluación, de conformidad con la Normatividad Aplicable.

El plazo para la declaración de un Descubrimiento Comercial iniciará a partir
de la terminación de cualquier Periodo de Evaluación, de conformidad con la Cláusula 6.1.
CLÁUSULA 6,
DESARROLLO

6.1 Descubrimiento Comercial.

Durante el Período de Evaluación y hasta sesenta (60) Dias después de la
terminación de dicho periodo. el Contratista deberá informar a la CNH ai considera que

3 ÁREA CONTRACTUAL TM-01

Unitrato No. CNH+R02:.3-1 M1 3017

Descubrimiento es un Descubrimiento Comercial, en cuyo caso el Contratista deberá
presentar el Plan de Desarrollo para dicho Descubrimiento Comercial, de conformidad con
lo previsto en la Cláusula 6.2, sin perjuicio de que el Contratista deberá continuar reolizando
actividades de Reconocimiento y Exploración Superficial, Exploración y Evaluación
conforme 1 Plan de Exploración en el resto del Área Contractual hasta la terminación del
Periodo de Exploración o Ja conclusión del Programa Minimo de Trabajo, el Incremento en
el Programo Mínimo o los compromisos de trabajo adquiridos para el Período Adicional de
Exploración. La declaración de un Descubrimiento Comercial deberá incluir la delimitción
y catacteristicas del Área de Desarrollo, la cual deberá contar con la aprobución de ta CNH

El plazo pura la presentación del Plan de Desarrollo inictará a partir de la
declaración de cualquier Descubrimiento Comercial.

62 Plan de Desarrollo.

Dentro de los ciento veinte (120) Dias siguientes a la declaración de un
Descubrimiento Comercial, el Contratista deberá presentar a la CNH para su aprobación el
Plan de Desarrollo correspondiente. El Plan de Desarrollo deberá: (1) contemplar la totalidad
del Área de Desarrollo; (11) prever la utilización de metodos y procesos adecuados para
ubtener el máximo factor de recuperación final de las Reservas de conformidad con las
Mejores Prácticas de la Industria; (111) contar con el programa de aprovechamiento de Gas
Natural correspondiente y los mecanismos de medición de la producción de Hidrocarburos,
y (iv) eluborarse de conformidad con la Normatividad Aplicable La CNH otorgará o negará
su aprobación a la propuesta de Plan de Desarrollo en un plazo que no excederá los ciento
veinte (120) Dias a partir de que reciba la información necesaria en los términos de la
Normatividad Aplicable. En caso que la CNH no emita una resolución dentro del plazo
establecido, ésta se entenderá en sentido favorable.

6,3 Observaciones al Plan de Desarrollo por Parte de CNY.

Sin menoscabo de la facultad de aprobar el Plan de Desarrollo por parte de la
CNH en el plazo establecido en la Cláusula 6.2, la CNH podrá emitir observaciones a
cualquier Plan de Desarrollo presentado por el Contratista, cuando determine que: (1) se
modifican los sistemas de medición y/o los Pumos de Mudición; (11) se modifican los
programas de aprovechamiento de Gas Natural; 1151) las Reservas de Hidrocarburos en el
Área de Desarrollo se explotarian u tasas excesivas o insuficientes: (iv) ocurriría una pérdida
excesiva de presión en el yacimiento o no se wlcanzaria la distancia óptima de separación
entre los Pozos; (v) el proyecto del Plan de Desarrollo no sea consistente con las Mejores
Prácticas de la Industria, incluyendo estándares en seguridad industrial, seguridad operativa.
protección ambiental y de salud en el trabajo; (vi) el proyecto del Plan de Desarrollo no
incluya un programa de cumplimiento del porcentaje de contenido nacional, así como un
programa de transferencia de tecnología; (vii) el proyecto del Plan de Desarrollo incumpla
con cualquier disposición de este Contrato; (viii) se incumpliría con la Normatividad
Aplicnble. incluyendo estándares en seguridad industrial. seguridad operativa, protección
ambiental y de salud en el trabajo; (ix) se asumiria un nivel de riesgo operativo y ambiental
que no ses aceptable conforme a la Normmtividad Aplicable: (x) el Sistema de
Administración no es efectivo para administrar los riesgos dentro de niveles aceptables o no

24 ÁREA CONTRACTUAL TM-01

E

y
Contato Ne. CNH-RO2-1.03-TM-01/2017

se mplica, o (x1) se incumpliria con el Sistema de Administración o se causaría un impacto
adverso sobre el medio ambiente.

El Contratista será quien proponga las soluciones operativas y los ajustes
correspondientes al Plan de Desarrollo para atender las observaciones de la CNH, en el plazo
que para tal efecto indique. La CNH y el Contratista podrán celebrar audiencias o
comparecencias para aclarar de buena fe cualquier diferencia técnica que exista al respecto
de las observaciones al Plan de Desarrollo, de conformidad con las Mejores Prácticas de la
Industria y la Normatividad Aplicable. La CNH podrá consultar a la Ayencia y a la Secretaría
de Economia, en el ámbito de sus respectivas atribuciones.

64 Actualización del Plan de Desarrollo.

El Contratista deberá desarrollar el Descubrimiento Comercial de acuerdo con
el Plan de Desarrollo aprobado. El Contratista podrá proponer modificaciones al Plan de
Desarrollo, en términos de lo previsto en la Normatividad Aplicable y sujeto u la aprobación
de la CNH. La CNHM podrá consultar a la Agencia y a la Secretaría de Economía, en el ámbito
de sus atribuciones y resolverá sobre la propuesta de modificación en un plazo que no
excederá los ciento veinte (120) Días a partir de que reciba la información necesaria en los
términos de la Normatividad Aplicable.

6.5 Actívidudes de Exploración Adícinnales.

Finalizados los Periodos de Evalunción, una vez que se lleve u cubo la
reducción y la devolución del área a la que se refiere el inciso (d) de la Cláusula 7.1 y en el
supuesto de que el Contratista determine la posibilidad de que existen Hidrocarburos en una
estructura del subsuelo o cierre estratigráfico en el Área Contractual remanente, el Contratista
deberá dar aviso a la CNH y presentar para su aprobación un nuevo Plan de Exploración con
el propósito de llevar a cubo las Actividades Petroleras que considere convenientes en dicha
estructura del subsuelo o cierre estratigráfico, Lo anterior de conformidad con lo establecido
en este Contrato y en la Normatividad Aplicable.

CLÁUSULA 7.

IN Y OLU Ñ

74
El Contratista deberá renunciar y devolver el Area Contractual conforme a lo
establecido a continuación:

(o) — Si al Contratista no se le concedió el Período Adicional de
Exploración, al finalizar el Periodo Inicial de Exploración el Contratista deberá devolver el
cien por ciento (100%) del Área Contractual que no esté contemplada en un Programa de

Evaluación o en un Plan de Desarrollo aprobado por la CNHL
(b) — Si al Contratista se le concedió el Poriodo Adicional de Exploración y A

mediante el compromiso de realizar las Unidades de Trabajo equivalentes a un (1) Poz

25 ÁREA CONTRACTUAL 1M01 /

Contrato No. UNH-RO2-L03-TM-001/2017

exploratorio de contormidad con el Anexo 5, y realizó las Unidades de Trabajo equivalentes
u un (1) Pozo explorutorio durante el Periodo Inicial de Exploración, deberá renunciar y
devolver el cincuenta por clemto (50%) del Área Contractual que no esté contemplada en un
Programa de Evaluación o en un Plan de Desarrollo aprobado por la CNM al finalizar el
Periodo Inicial de Exploración,

te) Sial Contratista se le concedió el Pertodo Adicional de Exploración
mediante el compromiso de realizar las Unidades de Trabajo equivalentes a un (1) Pozo
exploraorio de conformidad con el Anexo $5, y realizó al menos las Unidades de Trabajo
equivalentes a dos (2) Pozos exploratorios durume el Periodo Inicial de Exploración, no
deberá devolver porcentaje alguno del Area Contractual al finalizar dicho Periodo Inicial de
Exploración.

(d) Al finalizar el Periodo Adicional de Exploración, el Contratista deberá
renunciar y devolver el cien por ciento (100%) del Área Contractual que no esté contemplada
en un Programa de Evaluación o en un Plan de Desarrollo aprobado por la CNI

te) Al finalizar el u los Periodos de Evaluación correspondientes, el
Contratista deberá renunciar y devolver el cien por ciento (100%) de las Áreas de Evaluación
de que se trate si: (1) conforme a los plazos previstos en el presente Contrato, no declara un
Descubrimiento Comercial: o si: (11) habiendo declarado el Descubrimiento Comercial no
presentara un Plan de Desarrolly para aprobación de la CNH, o (ii) habiéndolo presentado
no ses aprobado por la CNH conforme a la Normatividad Aplicable:

(fM — Enensoque se otorgue una prórroga a la vigencia del presente Contrato
el Contratista, a solicitud de la CNM, deberá renunciar y devolver el cien por ciento (100%)
de las estructuras del subsuelo o cierres estratigráficos que no scan parte del Plan de
Desarrollo que se modifique de conformidad con lo establecido en la Cláusula 3.2, y

(8) — Al darse porterminado el presente Contrato por cualquier motivo, o en
caso que la CNH rescinda el presente Contrato, el Contratista deberá devolver el cien por
ciento (100%) del Área Contractual, incluyendo cualquier Area de Evaluación y Área de
Desarrollo.

7,2 No Disminución de Otras Obliguciones.

Lo previsto en esta Cláusula 7 no se entenderá como una disminución de las
obligaciones del Contrmista de cumplir con los compromisos de trabajo para el Periodo de
Exploración o con sus obligaciones respecto a las actividades de Abandono y demás previstas
en este Contrato.

En el caso excepcional de la notificación de un Descubrimiento Sub-salino, el
Contratista podrá someter a la aprobación de la CNH, hasta con sesenta (60) Días previos 4
la terminación del Período Inicial de Exploración o del Período Adicional de Exploración,
según corresponda, una disminución del porcentaje mencionado en la Cliusula 7,1 (b) o (i

26 AREA CONTRACTUAL TM4I1

Contrato No. ONT-RO2-1.03-TM-01/2017

Dicha solicitud deberá estar acompañada de un programa de trabajo y compromiso de
inversión adicional debidamente garantizado que justifique la retención del área donde se
localizó dicho Descubrimiento Sub-salino,

CLÁUSULA 8,
s

8.1 Perfil de Producción.

A partir del Año en que se prevea el inicio de la Producción Comercial

Regular, el Contratista incluirá en sus programas de trabajo un pronóstico de producción de

conformidad con la Normatividad Aplicable. Los programas de trabajo deberán contemplar

pe aer de Hidrocarburos a la tasa Óptima de conformidad con las Mejores Prácticas
la Industria.

42 Instalaciones

El Contratista estará obligado a realizar todas las actividades de construcción,
instalación, reparación y reacondicionamiento de los Pozos, Instalaciones de Recolección y
cualesquiera otras instulaciones necesarias para las actividades de producción de
conformidad con el Sistema de Administración. El Contratista mantendrá todos los
Mnteriales utilizados en las Actividades Petroleras en buen estado de funcionamiento de
ucuerdo con el Sistema de Administración, las Mejores Prácticas de la Industria y las
recomendaciones de los fabricantes de los Materiales

CLÁUSULA 9.
UNIFICACIÓN

9.1 Procedimiento de Unificación.

El Contratista deberá dar aviso a la Secretaria de Energía y a la CNH en un
plazo que no excederá los sesenta (60) Dias Hábiles posteriores a haber reunido los elementos
suficientes que permitan inferir la existencia de un yacimiento compartido, Dicho aviso
deberá comener por lo menos: (1) el análisis 1wenico sustentado que determine la posible
existencia del yacimiento compartido; (if) las características generales de dicho yacimiento
compartido; (111) los estudios geológicos, geofísicos y demás utilizados para determinar la
posible existencia de dicho yacimiento compartido, incluyendo, en su caso, la información
obtenida de la perforación de Pozos mediante los cuales se determinó que el yacimiento de
que se trate excede los límites del Área Contractual; (iv) una propuesta de programa de
trabajo para las Actividades Petroleras previas al acuerdo de unificación entre el Contratista
y elílos) tercero(s) mvolucrado(s), y (v) la información adicional que el Contratista considere
necesaria.

Una vez recibido el aviso se llevará a cabo lo siguiente:

pr] ANDA CONTRACTUAL 1M+01

E£

Y
Lomo No. ONH-RO2L.03:1M:01/2017

ta) La CNH remitirá a la Secretaria de Energía en un plazo no mayor a
cuurenta y cinco (45) Días Hábiles contados a partir de la recepción de la información
cotrespondiente, el dictamen técnico sobro la posible existencia del yacimiento compartido.

(b) Una vez recibida la información referida en el inciso (a) anterior, la
Secretaria de Energía contará con hasta diez (10) Días Mábiles para enviar a la Secretaria de
Hacienda el dictamen que al efecto elabore la CNH, y demás información que considere
necesaria a efecho que esta Última emita su opinión respecto de la unificación en un plazo que
no exceda Jos treinta (30) Días Hábiles,

te) Una vez recibida la opinión de la Socretaría de Hacienda, la Secretaria
de Energía contará con hasta treinta (30) Días Hábiles para instruir al Contratista ln
unificación del yacimiento compartido y solicitará al Contratista la información referida en
ln Normatividad Aplicable relutiva al acuerdo de unificación. El Contratista conturá con hasta
ciento veinte (120) Dias Hábiles para remitir dicha información.

(4) — En caso que el Contratista no remita a la Secretaria de Energin la
información referida en el inciso (€) anterior y demás que se prevea en la Normatividad
Aplicable, la Secretaría de Energia determinará los términos + condiciones bajo los vuales se
lHevará a cubo lo unificación, Lo anterior, durante el siguiente Año, contado a partir de que
concluya el plazo referido en el inciso (ej anterior.

Con base en el acuerdo de unificación y en la propuesta de participación en
las Actividades Petroleras previas al acuerdo de unificación, según corresponda, la CNH
podrá aprobar al operador designado para la realización de actividades de Exploración y
Extracción en el área del yacimiento compartido, de forma tal que las Unidades de Trabajo
correspondientes al yacimiento unificado puedan distribuirse entre las partes conforme a la
participación establecida en el acuerdo de unificación. Asimismo, las actividades
desarrolladas para la determmación de la existencia de un yacimiento compartido serán
consideradas para acreditar el cumplimiento del Programa Minimo de Trabajo, el Incremento
en el Programa Mínimo o los compromisos de trabajo adquiridos pura el Período Adicional
de Exploración.

9.2 Unificación sin Contratista o Asiguatarjo Contiguo,

De conformidad zon lo previsto en la Cláusula 9.1 y en el supuesto que el
yacimiento se localice parcialmente en un área en la que no se encuentre vigente una
asignación 0 un conato para la Exploración y Extracción, el Contratista deberá notificar a
la CNI los estudios geológicos, geofísicos y demás utilizados para determinar la existencia
de dicho yacimiento compartido, incluyendo, en su caso. la información obtenida de la
perforación de Pozos mediante los cuales se determinó que el yacimiento de que se trate
excede los límites del Área Contractual. El Contratista podrá continuar con los trabajos
dentro del Área Contractual mismos que deberán estar considerados en los Planes de
Exploración y los Planes de Desarrollo aprobados por lu NH. Por su parte. la Secretaría de
Energía determinará el instrumento jurídico que servirá de base para llevar a cabo las
Actividades Petroleras en el área en la que no se encuentre vigente una asignación o contrato

28 ÁREA CONTRACTUAL TM-01
Contrato No, ONI>R02-.03-1M-01/2017

para la Exploración y Extracción. Sin perjuicio de lo anterior, el Contratista podrá someter a
consideración de la Secretaría de Energla las úreas en las que se extiendan los yacimientos
compartidos, de conformidad con lo establecido en el artículo 29, fracción 1 de la Ley de
Hidrocarburos. Dicha propuesta no será vinculante, ni otorgará derechos preferenciales en
relación con la adjudicación de las contratos para la Exploración y Extracción que resulten.

CLÁUSULA 10,
AVANCE DE LAS ACTIVIDADES PETROLERAS
10,1 Perforación de Pozos.

Antes de iniciar la perforación de cualquier Pozo, el Contratista deberá obtener
los permisos y autorizaciones que correspondan conforme a la Normatividad Aplicable. Una
vez recibida la autorización para la perforación de cualquier Pozo, el Contratista estará
obligado 4 cumplir con los términos y condiciones de la autorización y dentro de las
especificaciones técnicas requeridas en el Plan de Exploración, Programa de Evaluación y
Plan de Desarrollo, excepto si existen Obstáculos a la Continuación de la Perforación.

10.2 Reportes de Perforación y Geofisicos.

Durante la perforación de cualquier Pozo y hasta la terminación de las
actividades de perforación, el Contratista enviará a la CNH los reportes de perforación que
requiera la Normatividad Aplicable. El Contratista deberá mantener un registro digital, en
original y reproducible con buena calidad, de toda la información geológica y geofísica
relacionada con el Área Contractual y deberá entregar a lo CNH una copia de dicho
información, incluyendo los registros de bitácora de los Pozos.

A la terminación de cualquier Pozo el Contratista deberá presentar un informe
final de terminación de Pozo que comenga cuando menos la información requerida por la
Normatividad Aplicable.

10,3 Programas de Trabajo Indicativos.

El Contratista proporcionará a la CNH, 4 más tardar el primer Dia Habil del
cuarto Trimestre de cada Año, programas de trabajo indicativos que deberán contener una
lísta de las actividades que planea reulizar y el tiempo estimado para cada una de estas
actividades de conformidad con la Normatividad Aplicable.

104 Informes de Avance.

El Contratista proporcionará a las Autoridades Gubernamentales los informes
de avance relutivos a las Actividades Petroleras de conformidad con la Normatividad
Aplicable.

29 ÁRFA CONTRACTUAL TMe)1

No
Y
Conino No. ONTRROBLNITMAI2017

10.5 Actividades Exentas de Aprobación.

Salvo por lo previsto en la Normatividad Aplicable, una vez aprobado el Plan
de Exploración, el Programa de Evaluación o el Plan de Desarrollo por la CNH, el Contratista
no tendra que obtener la aprobación particular de la CNE de los detalles del diseño, inpenicría
y construcción de lus instalaciones contemplados en dichos planes aprobados, ni el detalle de
la manera en que serán operadas.

CLÁUSULA 11.
Costos

Mot Contabilidad de Custos del Contratista.

Toda operación contable del Contratista relucionada con el cumplimiento de
sus obligaciones derivadas del presente Contrato, cualquiera que sea la moneda empleada y
luar de pago, deberá ser consignada en la Cuenta Operativa, conforme a lo establecido en
el Anexo 4 y la Normatividad Aplicable,

11,2 Presupuestos Indicativos.

El Contratista proporcionará para fines informativos a la CNH, a más tardar
el primer Dia Habil del cuarto Trimestre de cada Año, presupuestos indicativos que deberán
contener una lista detallada de las actividades que planca realizar y el costo estimado de cada
una de estas actividades, sin perjuicio que el Contratista pueda presentar actualizaciones
posteriones.

11,3 Procura de Bienes y Servicios.

Toda la procura de los bienes y servicios relacionados con las Actividades
Petroleras se sujetará a los principios de transparencia, economía y eficiencia, y deberá
cumplir con lo establecido en el Anexo 7

11.4 Obligación de Mantener Registros.

Ll Contratista deberá mantener en sus oficinas en México todos los libros de
contabilidad. documentos de soporte y otros registros relacionados con las Actividades
Petroleras de conformidad con los Procedimientos de Contabilidad. Todos estos registros
estarán disponibles en fisico y en electrónico para ser inspeccionados, revisados y nuditados
por cuulquier Persona designada por la Secretaria de Hacienda o por cualquier otra Autoridad
Gubernamental competente. Los registros en los cuales se aprecian las operaciones en lla
Cuenta Operativa, deberán mantenerse desde la Fecha Efectivo y hasta cinco (5) Años

posteriores a la terminación del presente Contrato. 7
11.5 De las Operaciones del Contratista con Terceros,
El Contratista se compromete a pactar con los terceros que realice aperaciones É $

vinculadas con este Contrato, la obligación de dichos terceros de entregar directamente:

q 30 ÁREA CONTRACTUAL 1-41 y
Contrato No. ONH-RO7-103-1M:0/,2017

Fondo. la Secretaría de Hacienda o la CNH, cuando lo soliciten, la información sobre sus
operaciones con el Contratista por virtud del Contrato.

La obligación a que se refiere el párrafo anterior será aplicable a cuniquier
contruto de procura de bienes y servicios que el contratista suscriba a partir de la adjudicación
de este Contrato, En caso de que el Contratista demuestre que los contratos de procura de
bienes y servicios hayan sido susertos con anterioridad a la adjudicación del Contrato y
cumplan con lo dispuesto en el Anexo 7, se tomará por desahogado el compromiso
mencionado en la presente cláusula,

CLÁUSULA 12,

ON DI IDR

El Contratista deberá proponer a la CNH en el Plan de Desarrollo para
aprobación los procedimientos que deberán regular la programación, Almacenamiento, y la
medición y monitoreo de calidad y volumen de los Hidrocarburos Netos en los Puntos de
Medición, de conformidad a la Normatividad Aplicable.

12,2

La instalación, operación, mantenimiento y calibración de los sistemas de
medición estará a cargo del Contratista, bajo la supervisión de la CNH y de conformidad con
lo dispuesto en la Normatividad Aplicable.

12.3 Registros,

El Contratista deberá llevar registros completos y exactos de todas las
mediciones de los Hidrocarburos, debiendo poner a disposición de la CNH copia fiel de los
mismos. Adicionalmente, el Contrutista deberá entregar los informes que establezca la
Normatividad Aplicable.

12.4 Mal Funcionamiento de los Sistemas de Medición.

Si derivado de una prueba o supervisión se muestra que cualquiera de Jos
componentes de los sistemas de medición está fuera de las especificaciones, descompuesto 6
calibrado incorrectamente, el Contratista deberá repararlo y/o realizar los ajustes para
corregir la inexactitud de las mediciones conforme a lo establecido por la Normatividad
Aplicable,

En la medida en que el periodo de ajuste incluya un periodo durante el cual se
hubiera pagado la Contraprestación del Estado como porcentaje del Valor Contractual de
Hidrocarburos, las mediciones ya corregidas de conformidad con esta Cláusula 12,3 serán

31 ÁNILA CONTRACTUAL UM-01
Entrado No. ONH<RO2-1.03-TMA1/2017

utilizadas para recalcular la cantidad debida por el periodo de inexactitud conforme a lo
establecido en el Anexo 3. En caso que como resultado de la aplicación de las mediciones
corregidas, se requiera ajustar el balance pagado de Contraprestaciones en favor del Estado,
dichos ajustes se realizarán de conformidad con lo establecido en el Anexo 3.

El Contratista deberá sujetarse u lo previsto en la Normatividad Aplicable con
respecto al reemplazo del Sistema de Medición, así como, el acceso que deberá permitir a la
CNH para llevar a cabo ln supervisión enel marco de sus fucultades a dicho sistema.

El Pumo de Medición podrá ubicarse fuera del Área Contractual de
conformidud con lo dispuesto en la Normatividad Aplicable. En caso que se prevea que el
Punto de Medición se compartirá con áreas bajo la operación de algún tercero, distintas al
Arca Contractual correspondiente, el Comratista deberá presentar pura aprobación de la CNH
un proyecto de acuerdo para el uso compartido de las instalaciones de conformidad con el
Anexo 10. La CNH aprobará el acuerdo correspondiente en términos de la Normatividad
Aplicable

CLÁUSULA 13.
MATERIALES

13.1. Propiedad y Uso de Materiales.

Durame la vigencia del presente Contrato, el Contratista mantendrá la
propiedad de todos los Malerinles generados o adquiridos para ser utilizados en las
Actividades Petroleras, El Contratista no podrá usur los Materiales para un objeto distimo a
las Actividades Petroleras de acuerdo con este Contrato

La propiedad de los Materiales Inmuebles pasará de forma sutomático a la
Nación libre de gravamen, sin cargo, pago o indemnización alguna, a la terminación por
cualquier motivo del presente Contrato, o en caso que la CNH rescinda el presente Contrato
y sin perjuicio del finiguito que en cuda caso corresponda, en el entendido que el Contratista
deberá realizar la transferencia de los Materiales Inmuebles en buen estado de conservación
y funcionamiento, teniendo en cuenta el desgaste normal producido por el uso de los mismos
en las Actividades Petroleras, en términos de los articulos 28, fracción Vil y 33 de la Ley de
Ingresos Sobre Hidrocarburos. El Contratista deberá formalizar la transferencia de los
Materiales Inmuebles a la CNH o al tercero designado por la CNH durante la Etapa de
Transición Final, El Contratista deberá llevar a cabo cualquier acto necesario o apropiado
pura formalizar dicha transferencia.

132

Se excluyen de la transferencia de Materiales prevista en la Cláusula 13.1, sin
perjuicio de lo establecido en el Anexo 10, aquellos Materiales Inmuebles que presten
servicio a más de un área contractual o de asignación, hasta en tanto finalice la prestació

yl AREA CONTRACTUAL TMo01
Contrato No ONH+-R02+1.03-7M0/2017

servicio correspondiente, siempre que se cuente con los autorizaciones o permisos de
conformidad con la Normatividad Aplicable.

13,3 Arrendamiento.

El Contratista no podrá arrendar las líneas de Recolección indispensables para
dar continuidad a la Producción Comercial Regular en el Arca Contractual, lo anterior sin
perjuicio de que pueda obtener o prestar servicios relativos al uso compartido de este tipo de
infraestructura de conformidad con lo previsto en el Anexo 10,

CLÁUSULA 14,
OBLIGACIONES ADICIONALES DELAS PARTES

14.1 Obligaciones Adicionales del Contratista.

Además de las otras obligaciones establecidas en el Contrato, el Contratista
deberá:

(a) — Conducir las Actividades Petroleras de forma continua y eficiente de
acuerdo con el Plan de Exploración, Programa de Evaluación, Plan de Desarrollo y las
Mejores Prácticas de la Industria, si como todos los demás terminos y condiciones del
presente Contrato, el Sistema de Administración y la Normatividad Aplicable:

(b) — Llevar a cabo, bajo su responsabilidad, ln Extracción, Recolección y
desplazamiento de los Hidrocarburos hasta el Punto de Medición;

le) Suministrar todo el personal y todos los recursos técnicos, financieros
y otros recursos de cualquier otra naturaleza que sean necesarios pura la ejecución de las
Actividades Petroleras;

1d) — Obtener oportunamente todos los permisos de cualquier Autoridad
Gubernamental necesarios pura la realización de lns Actividades Petroleras;

te) Obtener oportunamente todos los Manterimles requeridos para la
renlización de Ins Actividades Petroleras y Asegurarse que sean adecuados para su objeto;

tm Estar al corriente respecto de sus Obligaciones de Carácter Fiscal. de
acuerdo con la Normatividad Aplicable, asi como ser residente para efectos fiscales en
México, tener por objeto exclusivamente la Exploración y Extracción de Hidrocarburos y las
demás que sean necesarias para la adecuada consecución del mismo, y no tributar en el
régimen fiscal opcional para grupos de sociedades a que se refiere el Capítulo VI del Título
Segundo de la Ley del Impuesto sobre la Renta:

te) Suministrar a la CNH toda la información, datos e interpretaciones
relacionadas con las Actividades Petroleras, Inles como datos cientificos y técnicos obtenidos

las
as

ÁREA CONTRACTUAL M0)
Contrato No. ONH-RO24.03-1M411/2017

en razon de sus trabajos, perfiles electricos, sónicos, radiactivos entre otros: cintas y lineas
sismicas; muestras de Pozos, núcleos y formaciones, mapas e informes topográficos,
geológicos, geofísicos, geoquimicos y de perforación; así como cualquier otra información
similar e informes de evaluación geológica, geofísica y del yacimiento;

(h) Mantener dentro del terrivorio nacional, preferentemente en su
«domicilio fiscal, registros completos en fisico y en electrónico de todas las Actividades
Petroleras realizadas conforme a este Contrato;

1) Contar con la certificación de la cuantificación de las Reservas
correspondientes al Área Contractual de conformidad con la Normatividad Aplicable;

(1) Suministrar a la CNH toda la información sabre la existencia de
recursos mineros, hidricos y de otros tipos que se descubran como resultado de lus
Actividades Petroleras.

(K) — Abstenerse de perforar, desde el Área Contractual, Pozo alguno que
pueda ir más allá de la proyección vertical del Área Contractual, salvo que se true de
yacimientos unificados de conformidad von lo instruido por la Secretaria de Energía;

(1) Identificar cada Pozo de conformidad con la Normatividad Aplicable
£ Incluir esa referencia en todos los mapas, planos y otros registros similares mantenidos por
el Contratista;

tm) Taponar debidamente los Pozos antes de abandonarlos a fin de evitar
contaminación, daño 41 medio ambiente o posibles daños a los depósitos de Hidrocarburos
de conformidad con el Sistema de Administración y la Normatividad Aplicable;

im Facilitar que los representantes de la Agencia, de la CNH, de la
Secretaría de Hacienda y de cualquier otra Autoridad Gubernamental, puedan realizar
inspecciones de las Actividades Petroleras y de todas las instalaciones, oficinas, registros y
libros contables, así como de toda la información relacionada con las Actividades Petroleras
y proveer a dichos representantes, sin costo alguno, lus facilidades necesarias para el ejercicio
de sus facultades en virtud de este Contrato, incluyendo (tratándose de operaciones de
Campo) transporte, alojamiento, alimentación y demás servicios, en igunidad de condiciones
a aquellas que suministre el Contratista 4 su personal:

(o) Cumplir con los requerimientos de información que le hagan las
Autoridades Gubernamentales competentes, incluyendo la CNH, ln Agencia, la Secretaría de
Energía, la Secretaria de Hacienda y el Fondo;

tp3 Emplear personal calificado, usí como Muteriales y tecnología de
punta, de ucuerdo con las Mejores Prácticas de la Industria;

5 q ÁREA CONTRACTUAL 1M+0)
Conirito No. ONH-RO2-1.03-1 01/2017

lg) Adoptar y asegurarse que los Subcontratistas apliquen medidas
apropiadas para proteger lo vida, descubrimientos arqueológicos y medio ambiente, de
conformidad con el Sistema de Administración y la Normatividad Aplicable;

(1) Ejecutar los planes de respuesta a emergencias previstos en el Sistema
de Administración en las situaciones de emergencia y de Caso Fortuito o Fuerza Mayor
(incluyendo explosiones, mpiuras, fugas u otros incidentes que causen o pudieran causar
daño ul ambiente o presenten o puedan presentar una amenaza a la seguridad y sulud de las
Personas) con el fin de mitigar sus efectos, así como reportar a la Agencia y la CNH con el
detalle apropiado la situución de emergencia y las medidas tomadas al respecto;

(s) Comunicar semestralmente a la CNH de cualesquiera procedimientos
judiciales o administrativos en que esté involucrado, en relación con el presente Contrato o
con las Actividades Petroleras, con excepción de aquellos procedimientos iniciados ante
Juzgados Federales, los cuales deberán ser notificados inmediatamente por el Contratista;

0) Presentar su Evaluación de Impacto Social, conforme 4 la
Normatividad Aplicable, y mantener actunlizado un sistema, programa o mecanismo de
atención a reclamaciones y/o de gestión social.

tu) — Tomar las medidas pertinentes para prevenir 0 reducir pérdidas,
mitigar y remediar cualquier daño causado por las Actividades Petroleras, y

tw) Mantener al menos las mismas condiciones financieras, de
experiencia, técnicas y de ejecución que fueron establecidas en las Bases de Licitación para
fines de precalificación, hasta la terminación de este Contrato, con excepción del requisito
relativo al capital contable minimo que en su oportunidad el Contratista acreditó en su calidad
de interesado en términos de las Bases de Licitación, para el cunl se deberá mantener de
manera anual un capital contable minimo promedio equivalente al solicitado durante la etapa
de precalificación de la Licitación.

142 Aprobuciones le la CNH.

El Contratista deberá entregar a la CNHM la información aplicable de forma
completa, en todos los supuestos en los que conforme al presente Contrato esta última deba
revisar, proporcionar comentarios y aprobar planes, lo cual deberá hacer dentro del pluzo
previsto en la Normatividad Aplicable, en el entendido que la afirmativa ficta operará
solamente en los supuestos expresamente previstos en la Normulividad Aplicable

La CNH podrá negar la aprobación de planes en caso que los mismos: (1) no
cumplan con el Programa Mínimo de Trabajo, el Incremento en el Programa Mínimo a los 1
compromisos de trabajo adquiridos pura el Período Adicional de Exploración, v (ii) no se [ , G
ajusten a las Mejores Prácticas de la Industria y a la Normatividad Aplicable. Lo anterior, sin | 4 4
perjuicio de lo previsto en la Normatividad Aplicable. Ñ

a A
35 ÁREA CONTRACTUAL TM01 A
Contrato No. CNH-RO2:.03-TM-01/1017

143

El Contratista será responsable del cumplimiento de todas las obligaciones,
compromisos y condiciones de seguridad industrial, seguridad operativa y protección
ambiental y salud en el trabajo previstas en la Normatividad Aplicable y en las Mejores
Prácticas de la Industria, además de obtener y cumplir con las autorizaciones. permisos,
concesiones. licencias y registros ambientales obligatorios, as! como responder por los Daños
Ambientales que cause con la realización de las Actividades Petroleras.

El Contratista deberá cumplir con los controles y las medidas de prevención
en materia de seguridad industrial, seguridad operativa, protección al ambiente y salud en el
trabajo requeridos por la Agencia en el Sistema de Administración o por la Normatividad
Aplicable.

Sin limitar la responsabilidad en seguridad industrial, seguridad operativa y
de protección ambiental del Contratista y sus Subcontratistas prevista en esta Cláusula 14.3
y en la Normutividad Aplicable, el Contratista y Subeontratistas deberán:

ta) Realizar las Actividades Petroleras de conformidad con las Mejores
Practicas de la Industria en materia de seguridad industrial y seguridad operativa, respetando
la sustentabilidad ambiental para preservar y/o conservar el medio ambiente, sin causar daño
a la propiedad pública o privada y con apego al Sistoma de Administración:

(b) Realizar todos los estudios ambientales y solicitar, obtener, mantener
vigentes y renovar todos los permisos, autorizaciones, licencias, concesiones y registros
ambientales de las Autoridades Gubernamentales competentes para la realización de las
Actividades Petroleras, de conformidad con el Sistema de Administración y la Normatividad
Aplicable;

de) Cumplir con todos los términos, condicionantes y recomendaciones
establecidos en los permisos, autorizaciones, licencias, concesiones y registros ambientales
emitidos por las Autoridades Gubernamentales competentes y mantener el Área Contractual
en las mejores condiciones que permitan un desarrollo sustentable;

1d) — Emplear — personal — calificado, Materiales, — procedimientos
bperacionales y en general las tecnologias más actualizadas que cumplan con las Mejores
Prácticas de la Industria para la preservación de los recursos naturales, aplicando los

principios de prevención, precaución y preservación de los recursos naturales, considerando
la seguridad industrinl, seguridad operativa, la salud de la población y de su personal; S—

(e) Serresponsables de cualquier afectación o Daño Ambiental durante la
realización de las Actividades Petroleras de conformidad con lo establecido en el Contrato; )

(Efectuar las labores de remediación, restauración, compensación y EL
resarcimiento que correspondan; J

pa 36 ÁREA CONTRACTUAL 1M-01
Contrato No. ONH-R02-:03-7M-441:2017

En caso de derrames al suelo, subsuelo y cuerpos de agua causados por las
Actividades Petroleras, el Contratista y Subcontratistas deberán llevar a cabo de inmediato
las acciones e implementar medidas de seguridad y los trabajos para controlar los efectos
contaminantes, incluyendo la limpieza, neutralización, remediación, recuperación,
curacterización y restauración de las áreas afectadas en términos de lo dispuesto por la
Normatividad Aplicable;

tg) Colaborar con lu Agencia, Autoridades Gubernamentales y los
organismos estatales encargados de la protección al medio ambiente y el desarrollo
sustentable del Área Contractual, en el emendido que el Contratista: (1) dará acceso al
personal de la Agencia y Autoridades Gubernamentales competentes a todas las instalaciones
utilizadas en las Actividades Petroleras para su inspección; (ii) entregará a ln Agencia
oportunamente toda ln información y documentación que le requiera en la materia de su
competencia, de acuerdo a lo establecido en el Sistema de Administración, y (iii)
comparecera ante la Agencia cuando sea requerido conforme a la Normatividad Aplicable;

1h) Mantener actualizado el Sistema de Administración y apegarse a lo
estublecido en el mismo para la realización de las Actividades Petroleras. en el entendido que
esta obligación también le será aplicable a todos los Subcontratistas, y

11) Como parte de las actividades de Abandono, realizar la actualización
del estudio de Linea Base Ambiental responsabilizándose de los [años Ambientales en el
Área Contractual y cumplir con todas las obligaciones ambientales que pudieran existir como
resultado de las Actividades Petroleras de conformidad con la Normatividad Aplicable.

El Contratista será responsable del Daño Ambiental en el Área Contractual
que no haya sido reportado en el estudio de Linea Base Ambiental conforme a lo establecido
en la Cláusula 14,4 y la Normatividad Aplicable.

14.4 Daños Preesistentes.

El Contratista deberá iniciar los estudios que permitan establecer la Línea
Base Ambiental durante la Etapa de Transición de Arranque de conformidad con lo previsto
en la Cláusula 3.3, inciso (f) y la Normatividad Aplicable. A más tardar ciento ochenta (180)
Días siguientes a la Fecha Efectiva, el Contratista deberá presentar a la CNH y a la Agencia
un informe detalludo de la Linea Base Ambiental, incluyendo la identificación de cualquier
Daño Preexistente. Dicho plazo podrá ampliarse por una sola ocasión previa autorización de
la CNH a solicitud del Contratista hasta por noventa (90) Días adicionales. La CNH y la
Agencia podrán objetar los Daños Preexistentes identificados por el Contratista dentro de los
noventa (90) Días siguientes a la recepción del informe. Durame dicho periodo, la CNH y el
Contratista podrán celebrar audiencias a comparecencias pura aclarar de buena fe cualquier
diferencia técnica que exista respecto a los Daños Preexistentes identificados, de
conformidad con las Mejores Prácticas de la Industria y la Normatividad Aplicable.

Concluido el periodo de noventa (90) Dias siguientes a la recepción
informe, en un plizo no mayor a treinta (30) Días, la CNH y la Agencia determinarán la

37 ÁREA CONTRACTUAL TM)

PA

Comrao o ONH-R02-4,07-TM11:2017

existencia de los Daños Preexistentes de conformidad n la Normatividad Aplicable y
deslindarán de toda responsabilidad ambiental al Contratista respecto de los Daños
Preexistentes, lo cual será notificado al Contratista dentro de los cinco (5) Dias Hábiles
siguientes a la determinación de los mismos.

En caso que las Partes no lleguen a un acuerdo respecto a los Daños
Preexistentes, la< diferencias se resolverán conforme a los procesos establecidos en la
Cláusula 26.2.

El Contratista solamente podrá excusarse de su responsabilidad ambiental
respecto a los Daños Preexistentes oportunamente notificados conformo a lo establecido en
esta Cláusula 14,4 y la Normatividad Aplicable.

14,5 Derechu de Acceso de Terceros al Árca Contractual.

De ser necesario, el Contratista permitirá a la CNH, a cualquier otro contratista
de actividades de Exploración y Extracción, asignatario, autorizado, o permisionario, el uso
p paso sobre cualquier parte del Área Contractual, sin costo alguno, siempre que ello no
interfiera con las Actividades Petroleras realizadas por el Contratista, ses técnicamente
posible y no genere un inconveniente al Contratista, de conformidad con la Normatividad
Aplicable.

CLÁUSULA 15.
Dl

15,1 Hidrocarburos de Autoconsumo,

El Contratista podrá utilizar Hidrocarburos Producidos para las Actividades
Petroleras (incluyendo su uso como parte de cualquier proyecto de Recuperación Avanzada).
somo combustible o para inyección o levantamiento neumático, sin costo alguno, hasta por
los niveles autorizados por la CNH en el Plan de Desarrollo aprobado. El Contratista no podrá
quemar ni ventear el (Gus Natural, excepto dentro de los límites autorizados por las
Autoridades Gubernamentales competentes o en la medida en que sea necesario para prevenir
oO mitigar una emergencia, sujeto a los requerimientos ambientales previstos en la
Normatividad Aplicable,

15.2 Comercialización de lu Producción del Contratista,
El Contratista podrá comercializar los Hidrocarburos Netos por al mismo o a - 5

traves de cualquier otro comercializador, debiendo contar con permiso vigente expedido por ———=
la Comisión Reguladora de Energía. de conformidad con la Normatividad Aplicable.

15.3 Dispusición de los Subproductos.

En caso que durante la renlización de las Actividades Petroleras en el Árca
Contractual y comu parte del proceso de separación de los Hidrocarburos se

38 AREA CONTRACTUAL TM-01 M
Contrato No. ENH-RO02-103-T7M-112017

Subproductos ¿stos permanecerán bajo la propiedad del Estado. El Contratista deberá
notificar a la CNH el volumen estimado de dichos Subproductos y la forma en que éstos
serún recolectados, — transportados, almacenados, desechados, procesados ya
comercializados.

Los ingresos y costos derivados de la disposición o comercialización de los
Subproductos por parte del Contratista se sujetarán a lo establecido en los Anexos 3 y 4.

CLÁUSULA 16.
CONTRAPRESTACIONES
16.1 Pagos Mensuales.
A partir de que inicie la Producción Comercial Regular, el cálculo, la
determinación y el pago de las Contraprestaciones señaladas en la Cláusula 16.2 se realizarán

de conformidad con lo establecido en los Anexos 3, 4 y 8. sin perjuicio de los pagos a los que
hace referencia lu Cláusula 5.4 del presente Contrato.

16.2 Contraprestación del Estado.

De conformidad con el Anexo 3 y los ajustes que conforme a dicho Anexo
correspondan. las Contraprestaciones del Estado estarán integradas por:

(u) La Cuota Contractual para la Fase Exploratoria;
(b) Las Regalías, y

tc) El cuarenta por ciemo (40%) del Valor Contractual de los
Hidrocarburos para el Mes de que se trate, mismo que será ajustado de conformidad con el
Mecanismo de Ajuste.

16.3  Contraprestación del Contratista.

La Contraprestación del Contratista, para el Mes de que se trate, corresponderá
4 la transmisión onerosa de los Hidrocarburos Netos en dicho Mes, siempre que, conforme 4
lo establecido en el Contrato, el Contratista esté al corriente en el pago de las
Contraprestaciones del Estado señaladas en la Cláusula 16,2 que sean exigibles a partir de la
Fecha Efectiva y hasta el Mes inmediato anterior,

El primer volumen de Midrocarburos Netos se transferirá al Contratista
siempre que éste se encuentre 41 comente en el pago de lns Contraprestaciones del Estado
que hasta ese momento se hayan generado,

16.4 Vulor Contractual de los Hidrocarburos.

Para efectos del cálculo de las Contraprestaciones, el Valor Contractual de los
Hidrocarburos para cada Mes se determinará de conformidad con lo establecido en el A:
3.

39 ARPA CONTRACTUAL TM+01
Cúntrato No. ENH+R02-103+ PMA /Q017

165 Revisión de las Contraprestaciones.

Corresponderá a la Secretaría de Hncienda revisar el cálculo de la
Contraprestación del Estado que corresponda para coda Mes conforme al presente Contrato
respecto de los Hidrocarburos obtenidos en la producción de cualquier prueba para
determinar las caracteristicas del yacimiento y los caudales de producción, así como aquellos
Hidrocarburos obtenidos a partir del inicio de la Producción Comercial Regular, de
conformidad con lo estipulado al efecto en los Anexos 3,4 y $

CLÁUSULA 17.

17.3 Garantía de Cumplimiento.

a) El Contratista deberá contar con una Garantía de Cumplimiento Inicial
por un mento de E1/A$12.075,000.00 (Doce millones setenta y cinco mil Dólares 00/100 Cy)
que comprenderá aquellos compromisos adquiridos para cubrir el Programa Minimo de
Trabajo y el Incremento en el Programa Mínimo, En consecuencia, la CNH tendrá el derecho
de hacer efectiva la Garantia de Cumplimiento Inicial a fin de cobrar cualquier pena
convencional indicada en la Cláusula 4 y aplicable con motivo de cualquier incumplimiento
conforme a dicha cláusula y e] Anexo 5 del presente Contrato.

(b) Al concluir el Periodo Inicial de Exploración, el Contrmista podrá
solicitar la devolución de la Garantía de Cumplimiento Inicial. En caso que se hubiera
aprobado el otorgamiento del Periodo Adicional de Exploración, ésta devolución únicamente
podrá hacerse efectiva una vez que el Contratista presente la Garantía del Período Adicional
de conformidad con esta Cláusula 17,1

La CNH emitirá la constancia de cumplimiento total en un plazo nu mayor a
sesenta (60) Dias posteriores a que haya concluido el Periodo Inicial de Exploración.

fe) La Garantía del Periodo Adicional deberá presentarse por un monte
que será considerado previendo los elementos de la Cláusula 4.3 y deberá presentarse a la
CNH a más tardar diez (10) Dias después de que la CNH apruebe el otorgamiento Periodo
Adicional de Exploración pero en todo caso antes que inicie el Periodo Adicional de
Exploración y ésta garantizará el debido, adecuado y pleno cumplimiento por parte del
Contratista del Incremento en el Programa Mínimo no realizado durante el Período Inicial de
Exploración y su compromiso adicional de trabajo para el Período Adicional de Exploración.

La CNH tendrá derecho de hacer efectiva la Garantía del Periodo Adicional a
fin de cobrar cualquier pena convencional indicada en la Cláusula 4 y aplicable con motivo
del incumplimiento del Programa Minimo de Trabajo, el Incremento en el Programa Minimo
y los compromisos adicionales para el Periodo Adicional de Exploración.

40 ÁREA CONTRACTUAL 1M-01
Contesto Na. ENH-RO2-1.03-1 M+01/2017

1) Al concluir el Periodo Adicional de Exploración, el Contratista podrá
solicitar la devolución de la Garantia del Periodo Adicional una vez que la CNH emita la
constancia de cumplimiento total de las obligaciones del Periodo Adicional de Exploración.

La CNH emitirá la constancia de cumplimiento total en un plazo no mayor a
sesenta (60) Dias posteriores a que haya concluido el Perlodo Adicional de Exploración.

le) A solicitud del Contratista los montos de les Garantías de
Cumplimiento se podrán reducir de manera anuul en proporción al cumplimiento de las
obligaciones garantizadas, previa verificación y autorización de la CNH.

En caso que la Garantía de Cumplimiento que corresponda se hapa efectiva,
los recursos avalados por ésta se transferirán al Fondo.

Segun el instrumento elegido para garantizar los compromisos del Periodo de
Exploración, el Contratista deberá observar lo siguiente:

fa) — Siel Contratista presenta una esrra de crédito;

(1) Deberá tener el carácter de Incondicional e irrevocable y deberá ser
emitida en favor de la CNH por una institución bancaria mexicana
autorizada o emitida por un banco extranjero y confirmada por una
institución bancaria mexicana autorizada, por el monto establecido en
esta Cláusula 17.1 utilizando el formato de carta de crédito que se
adjunta como Anexo 6-A,

1) La Garantía de Cumplimiento Inicial deberá mantenerse vigente hasta
sesenta (60) Dias después de la fecha de terminación del Período
Inicial de Exploración previa verificación de la CNH del cumplimiento
total de las obligaciones relativas a este periodo.

1111) La Garambia del Período Adicional deberá mantenerse vigente hasta
sesenta (60) Dias después de la fechn de terminación del Periodo
Adicional de Exploración previa verificación de la CNH del
cumplimiento total de las obligaciones relativas a este periodo.

1b)  Siel Contratista presenta una póliza de fianza:

(1) Deberá ser expedida en favor y disposición de la CNH por una
sociedad anónima autorizada para organizarse y operar conforme u la
Ley de Instituciones de Seguros y Fianzas como institución de fianzas,
cuyo objeto sea el otorgamiento de fianzas a tilo oneroso, por el
monto establecido en esta Cláusula 17), utilizando el formato de
póliza de flanza que se adjunta como Anexo 6-B.

al ÁRLA CONTRACTUAL TM)
Cantrato Na CONIRRO2-L03-TM-01/2017

(11) La Garantía de Cumplimiento Inicial deberá mantenerse vigente hasta
ciento ochenta (180) Días después de lu fecha de terminación del
Periodo Inicial de Exploración previa verificación de la CNH del
cumplimiento total de las obligaciones relativas a dicho periodo,

(11) La Garantia del Periodo Adicional deberá mantenerse vigente hasta
ciemto ochenta (180) Días después de la fecha de terminación del
Periodo Adicional de Exploración previa verificación de la CNH del
cumplimiento total de las obligaciones relativas a este periodo.

11v) El Contratista renuncia expresamente:

(1) A la notificación previa de ejecución de la póliza de fianza por
parte de la UNH de conformidad con lo establecido en el artículo
289, párrafo cuarto de la Ley de Insumuciones de Seguros y de
Fianzas.

(2) Al beneficio de compensación en términos de lo que disponen los
artículos 2197, enselación con el 2192 fracción L del Código Civil
Federal y 289, limo parrafo, de la Ley de Instituciones de
Seguros y de Fianzas.

17,2 Garantia Corporativa.

El Contratista deberá contar con una Garantía Corporativa debidarnente
suscrita por su Garante, utilizando el formato incluido en el Anexo 2 y de conformidad con
lo siguiente:

1a) El Contratista podrá presentar ina Garantía Corporativa debidamente
suscrita por su empresa matriz en última instancia,

(bj) En caso que el Garante no se trate de la empresa matriz en última
instuncia del Contratista, dicho Garame deberá exhibir a lo CNH sus estados financieros
consolidados debidamente uuditados que demuestren un capital contable mínimo equivalente
a quinientos (500) millones de Dólares.

(tc) Enlos casos en que el capital contable del Garante sea igual o superior
a quinientos (500) millones de Dólares, éste podrá optar por ofrecer una Garantía Corporativa
por dicho monto, conforme al Anexo 2, Formato A,

(d) — Durante la vigencia de la garantía, el Garate deberá mantener un
promedio anual minimo de capital contable ¡gual o superior al monto señalado en el inciso

(b) y. en su caso, el manto de capital previsto en el iaciso (e). El Contratista exhibirá a la / ' =>

CNH, de forma anual durante el tercer Trimestre de cada año, los estados financieros
consolidados debidamente auditados de su Gurante que muestren que su capital contable es
igual o superior al monto exhibido y aceptado en términos de esta Cláusula.

Y ÁREA CONTRACTUAL PMI

EF

ñ
Conmito Na. ONH-RO2-103-1M-012017

En cualquier momento y en caso que el Garante no mantenga el requisito de
capital contable desorito en el inciso (b) o (c) anterior, el Contratista deberá notificar dicha
disminución a la CNH dentro de los quince (15) Días posteriores a que tenga conocimiento
de la misma y deberá presentar una nueva Garantía Corporativa suscrita por un Garante que
cumpla con los requisitos señalados en el inciso (a) o (b), asi como, en su caso, con el monto
de capital contable establecido para optar por lo contenido en el inciso (c), En caso de que
no se cumpla con el capital contable requerido por el inciso (c), el Garante suscribirá su
Garantía Corporativa conforme al Anexo 2, Formato B.

te) La Garantia Corpormiva se ejercerá de manera subsidiaria y
exclusivamente para exigir el cumplimiento puntual y oportuno de las obligaciones del
Contratista en virtud de este Contrato que no hayan sido pugadas y/o cumplidas en su
totalidad por el Contratista, según corresponda, previa ejecución de las Garantías de
Cumplimiento y, en su caso, de las pólizas de seguros u las que hace referencia la Cláusula
20.

La Garantia Corpormiya estará vigente husts el término señalado en la
Cláusula 18.7.

CLÁUSULA 18.

18.1 Requerimientos del Programa.

El Contratista estará obligado u llevar 4 cubo todas las operuciones
relucionadas con el Abandono del Área Contractual. El Plan de Desarrollo presentado para
la aprobación de la CNÉL así como los programas de trabajo y presupuestos indicativos
deberán contener una sección relacionada con el Abandono, la cual deberá incluir todas las
actividades necesarias para el taponamiento definitivo de Pozos, restauración, remediación
y. en su caso: (1) compensación ambiental del Área Contractual; (1) desinstalación de
maquinaria y equipo, y (Hi) entrega ordenada y lbre de escombros y desperdicios del Arca
Contractual. Dichas actividades deberán realizarse conforme a las Mejores Prácticas de la
Industria, al Sistema de Administración y a la Normatividad Aplicable,

18.2 Notificación de Abandono.

Antes de taponiw algún Pozo o desinstalar cualquier Material, el Contratista
deberá notificarlo a la Agencia y a la CNH, con cuando menos sesenta (60) Dias de
anticipación.

18.3 Fideicomiso de Abandono.

Una vez aprobado el Plan de Desarrollo por la CNH, el Contratista deberá
abrir un fideicomiso de inversión (el “Fideicomiso de Abandono”), en una instituci
bancaria mexicana de reconocida reputación y solvencia, elegida por el Contratista

43 ÁRLA CONTRACTUAL TM
Contrato No. ONH-RO2-1.03-TM-01/2017

vpimión favorable de la CNI. El fiduciario del Fideicomiso de Abandono deberá invertir los
recursos recibidos disponibles en instrumentos financieros emitidos por instituciones
financieras, corporaciones o gobiernos con calificaciones crediticins de grado de inversión
cuya vigencia no exceda el momento en que dichos recursos sean requeridos para fondear las
actividades de Abandono de conformidad con las políticas de inversión establecidas por el
fideicomitente. Las Partes acuerdan que el fin del Fideicomiso de Abandono es ercar una
reserva para fondear las operaciones de Abandono un el Área Contractual, El Contratista no
podrá hacer uso de los fondos depositados un el Fideicomiso de Abandono para cualquier
otro propósito que no sea llevar u cabo las operaciones de Abandono en el Area Contractual,
ni tendrá derecho a dar en garantía, ceder o disponer de cualquier otra forma los recursos que
integren el Fideicomiso de Abandono. Lo anterior sin perjuicio de cumlquier otro
requerimiento impuesto por la Agencia de conformidad con la Normatividad Aplicable.

18.4 Fondeo del Fideicomiso de Abandono.

Una vez aprobado el Plan de Desarrollo por la UNH el Contratista deberá
depositar ul Fideicomiso de Abandono un cuarto (1/4) de la Aportación Anual al termino de
cada Trimestre. La Aportación Anual pára las operaciones de Abandono en el Área
Contractual será determinada con base en lp ajeuiente fórmula:

AAFMáximo [0(PAE-RR)*CAE-1A:]

Donde:

MA = Aportación Anual

PAR = Producción estimada en el Campo para el Año
del cálculo,

RR  = Reservas remanentes probadas (1P) al inicio

del Año del cálculo, según lu determine el
Contratista, cuantificadas con base en la
metodología que estublezca la CNH en la
Normatividad Aplicable. Estas reservas
remanentes deberán ser consistentes con el
volumen de Hidrocarburos a recuperar desde el
inicio del Año del cálculo y hasta lo que ocurra
primero entre: (1) la terminación natural del
Contrato, o (11) el Año en que se estima se
terminarán las actividades de Abandono en el
Campo.

CAE - Monto remanente de los Costos de Abandono
al inicio del Año del cálculo, estimado
conforme al Plan de Desarrollo aprobado,
según ses modificado. Dicho monto remanente
se calculará como la diferencia entre el monto
global de los Costos de Abandono que sea
estimado sobre la base de los Costos de

dd ÁREA CONTRACTIAL TMaiI
Contrata No. ENMH-RO2103T 012017

Abandono futuros para el Campo desde el Año
del cálculo hasta lo que ocurra primero entre:
(1) la terminación natural del Contrato. o (11) el
Año en que se estima se terminarán las
actividades de Abandono en el Campo, según
estudios técnicos realizados por el Contratista y
aprobados por ln CNH, menos el saldo
acumulado en el Fideicomiso de Abandono al
iniciar el Año de Calculo (AAA,4).

lA; - Es el interés generado en el Fideicomiso en el
Año de cálculo, siguiendo la siguiente fórmula:
lAi=n * AAAn
Donde:
n .-_ Es la tasa de interés aplicable al saldo del
Fideicomiso de Abandono,
AM. = Es el saldo acumulado en el Fideicomiso de

Abandono al terminar el Año de cálculo,
definido de la siguiente forma:
AMA = AAA AA CIA eS 11

Ñ

Es el monto total retirado del Fideicomiso de
Abandono durante el Año de cálculo para
financiar actividades de Abandono realizadas
enel mismo Año.

18.5 Fondos Insuficientes.

La responsabilidad del Contratista de cumplir con los trabajos de Abandono
es independiente a que existan o no fondos suficientes en el Fideicomiso de Abandono. En
enso que los fondos de la cuenta de Abandono sean insuficientes para cubrir todos los Costos
de Abandono, el Contratista será responsable de cubrir el monto faltante, En el contrato del
Fidelcomiso de Abandono se deberá estublecer que, en el caso de existir un remanente en el
fondo y una vez que se hayan cubierto los Costos de Abandono, Jos recursos se deberán
enterar al Contratista, previa autorización de la CNH que certifique el total cumplimiento de
las obligaciones de Abandono conforme al presente Contrato y los Planes de Desarrollo
aprobados.

18.6 Sustitución Solicituda por la CNH.

Previo a lu terminación del presente Contrato por cualquier mouvo,
incluyendo la rescisión, la CNH podrá solicitar al Contratista que se abstenga de llevar a ea
operaciones de Abandono espexificas con respecto a determinadas instalaciones, incluyendo

de 45 AREA CONTRACTUAL PM-01

St!
Canto No CNH-RO2-L07-TM411/2017

Pozos. En dicho caso, el Contratista deberá entregar al tercero que la CNH determine, las
instalaciones en buen estado de funcionamiento, así como entregar al Fondo cualquier saldo
remanente en el Fideicomiso de Abandono y a partir de ese momento el Contratista será
considerado relevado de cunlquier futura obligación en relación con el uso y Abandono de
dichas instalaciones.

18,7 Etapa de Transición Final.

Un (1) Año previo a la terminación del presente Contrato por motivo de la
conclusión de su vigencia, el Contratista y la CNH iniciarán la Etapa de Transición Final para
la totalidad o la parte correspondiente del Área Contractual, durante la cual se llevará a cabo
la entrega del Área Contractual del Contratista a la CNH 0 a un tercero designado para tal
efecto, conforme a la Normatividad Aplicable y de acuerdo con lo siguiente:

ta) El Contraticia deberá actualizar el Inventario de Activos para incluir la
totalidad de los Pozos y Matermies existentes en la totalidad o la parte correspondiente del
Área Contractual;

(by — El Contratista deberá presentar a la CNH un informe que señale al
menos la identificación de los Pozos y Materiales en la totalidad o ln parte correspondiente
del Área Contractual, así como la descripción de las condiciones de operación a la fecha de
Inicio de la Etapa de Transición Final:

(6) El Contratista deberá presentar a la CNH un informe que contenga toda la
información lécnica referente ul estado que guardan el, o los yacimientos presentes en el
subsuelo del úrea (presión, características de los Muidox, volúmenes en él, o los yacimientos):

1d) El Contratista deberá presentar a la CNH un informe que comenga toda
la información obtenida dentro de los noventa (90) Días previos a la terminación del
Contrato, relativa a la producción de Hidrocarburos en el Área Contractual y de la
infraestructura asociada u la producción:

te) La CNH solicitará al Contratista el Abandono de Jos Pozos y
Materiales que no le sean transferidos a la CNH de conformidad con lo establecido un el
presente Contrato;

(M El Contratista deberá presentar un reporte actualizado de su sistema,
programa Y mecanismo de atención a reclamaciones y/o de gestión socia] para identificar los
Pasivos Sociales existentes derivados de la conducción de las Actividades Petroleras en la
totalidad o la parte correspondiente del Área Contractual;

te — El Contratista deberá actualizar la Línea Base Ambiental determinada
de conformidad con la Cláusula 3.3, para identificar los Diañas Preexistentes derivados de lo
conducción de las Actividades Petroleras en la totalidad o la parte correspondiente del Área
Contractual, y

1 »6 AREA CONTRACTUAL TM411
Contrato No. CNH-R021.03-)M+012017

(h) — La CNI tendrá la facultad de acompañar al Contratista durante la
Etapa de Transición Final directamente y a través del tercero desienado y revisará y validara
que las actividades correspondientes hayan sido realizadas de acuerdo con las Mejores
Practicas de la Industria y de conformidad con la Normatividad Aplienble.

y En caso que; (1) el Contratista renuncie p devuelva la totalidad o una parte del
Area Contractual de conformidad con las Cláusulas 3.4 y 7.12 (11) ocurra la terminación
anticipuda del Contrato, o (111) la CNH rescinda el Contento, la Etapa de Transición Final
iniciará de manera simultánea a la notificación de renuncia, devolución, terminación o
rescisión, según corresponda, emitida de conformidad con lo previsto en el presente Contrato.

En enso de renuncia, devolución, terminación anticipada a rescisión, el
Contratista y la CNH deberán ejecutar las actividades necesarias de tal forma que, dentro de
los seis (6) Meses siguientes u la notificación correspondiente, se concluya con lo previsto
en el inciso (€) de esta Cláusula 18,7. El pugo de las Controprestaciones generadas durante
dichos seís (6) Meses se llevará a cabo de conformidad con lo establecido en el Anexo 3 del
presente Contrato,

Sin perjuicio de lo establecido en el párrafo amerior. la Etapa de Transición
Final tendrá una duración de hasta ciento ochenta (180) Días, prorrogables hasta por noventa
(90) Días adicionales de oficio o a petición del Contratista. La CNU podrá objetar dentro de
los noventa (90) Días siguientes el comenido de los incisos (a), (b), (0), (d), (N) y (2). Durante
dicho periodo de noventa (90) Días, las Partes podrán celebrar nudiencias o comparecencias
para aclarar de buena fe cualquier diferencia existente, de conformidad con las Mejores
Prácticas de la Industria, las disposiciones establecidas por la Agencia y la Normatividad
Aplicable. Una vez transcurridos los plazos previstos y concluidas las actividades a
satisfhcción de la CNMH, ésta emitirá una constancia de conclusión de lu Etapa de Transición
Final donde se indicarán, en su caso, las acciones a realizar en temas de remediación y
Abandono, En caso que las Partes no lleguen a un acuerdo respecto a la conclusión de la
Etapa de Transición Firral, las diferencias se resolverán conforme a los procesos establecidos
en la Cláusula 26,

Una vez entregada la constancia de conclusión de la Etapa de Transición Final
a ln que se refiere la presente Clánsula 18,7 y, en su caso, concluido el Abandono de
conformidad con la Cláusula 18,1, las Partes contarán con un plazo de hasta noventa (901
Dias para firmar el acta de entrega y recepción de los trabajos de Abandono. Con la firma de
dichn acta, la CNH notificará al Contratista la liberación de las Garantías Corporativas
correspondientes,

En caso de que Jas uctividades de Abandono se hubieran concluido con
anterioridad a la Etapa de Transición Final, la CNM notificará al Contratista la liberación de
las Garantias Corporativas hasta noventa (90) Días posteriores u la suscripción del finiquito
de conformidad con lo previsto en la Cláusula 23.6.

pa 47 AREA CONTRACTUAL TM401

A EX
y
Comrio No. ENH-RO2:1.037M01/2017

CLÁUSULA 19
s ONTRA 1

El Contratista y cada uno de sus Subcontratistas tendrán la responsabilidad
exclusiva e independiente de todo el personal y trabajadores empleados en las Actividades
Petroleras, siendo los únicos responsables por el cumplimiento de las obligaciones laborales
9 patronales que provengan o emanen de la Normatividad Aplicable o de los contratos
individunles o colectivos que hayan celebrado con su personal y trabajadores, sin perjuicio
de su contratación directa o indirecta.

19,2 Subcontrutistus.

El Contrutista tiene el derecho a utilizar Subcontratistas para el suministro de
equipos y servicios especializados. siempre que dichas subcontrataciones no impliquen la
sustitución de facto del Contratista como operador. Se entenderá que hay una sustitución de
facto cuando, entre otros supuestos, el Contratista deje de tener el control de las Actividades
Petroleras,

En todos los casos, los Subcontratistas deberán cumplir con las disposiciones
aplicables del presente Contrato, el Sistemo de Administración y la Normatividad Aplicable.
El Contratista no podrá utilizar los servicios de empresas que estén inhabilitadas por las
Autoridades Gubernamentales de conformidad con la Normatividad Aplicable. No obstante
cualquier subcontratación del Contratista, éste continuara siendo responsable de todas las
obligaciones derivadas del presente Contrato.

19.3 Contenido Nacional,
El Contratista tendrá las siguientes obligaciones:
fa) Enel Periodo de Exploración:

(1) Cumplir con un porcentaje mínimo de contenido nacional de
veintiséis por ciento (26%) del valor de los conceptos señalados en
la: Metodología que se hayan adquirido o contrmudo para las
Actividades Petroleras durante el Periodo de Exploración.

El cumplimiento de los porcentajes mínimos de contenido nacional
será verificado por la Secretaría de Economia al término del Periodo
Inicial de Exploración y del Período Adicional de Exploración, /
según corresponda, de conformidad con la Metodología y la
Normatividad Aplicable

po 48 ÁREA CONTRACTUAL 1M-01

EL

V
12)

(b)

1

Contrato No. UNH-R02-1.03-M+01/2017

Incluir en sus propuestas de Plan de Exploración un programa de
cumplimiento del porcentaje de contenido nacional antes indicado.
así como un programa de transferencia de tecnologia, incluyendo
los plazos y las etapas aplicables a ambos programas, los cuules
deberán ser aprobados por la CNH, con opinión de la Secretaría de
Economía, de conformidad con las Cláusula 4, de este Contrato,
Una vez aprobados, los programas se considerarán parte imegrante
del presente Contrato, Las obligaciones en materia de contenido
nacional, iniciarán al momento en que el Plan de Exploración sea

aprobado

En el Período de Evaluación:

Cumplir con un porcentaje mínimo de contenido nacional de
veintiséis por ciento (26%) del valor de todos los conceptos
señalados en la Metodología que se hayan adquirido o contratado
para las Actividades Petroleras durante el Período de Evaluación.

El cumplimiento de los porcentajes mínimos de contenido nacional
será verificado por la Secretaría de Economía al término del
Periodo de Evaluación, de conformidad son la Metodología y la
Normatividad Aplicable,

Incluir en sus propuestas de Programa de Evaluación un programa
de cumplimiento del porcentaje de contenido nacional antes
indicado, asi como un programa de transferencia de lecnología,
incluyendo los plazos y las etapas aplicables a ambos programas
los cuales deberán ser aprobados por la CNH, con opinión de la
Secretaria de Economía, de conformidad con la Cláusula 5, de este
Contrato. Una vez aprobados, los programas se considerarán parte
integrante del presente Contento, Las obligaciones en materia de
contenido nacional, iictarán en el momento en que el Programa
de Evaluación sea aprobado,

(c) — Enel Perlodo de Desarrollo:

mM

Cumplir con un porcentaje minimo de contenido nacional del valor
de todos los conceptos señalados en la Metodología que se hayan
adquirido o contratado durante el Periodo de Desarrollo para las
Autividades Petroleras, el cual se incrementará anualmente a una
tasa constante a partir de veintisiete por ciento (27%) en el primer
Año del Perlodo de Desarrollo hasta que en el Año 2025 constituya
cuando menos el treinta y ocho por ciento (38%).

El porcentaje minimo requerido de comenido nacional será

verificado por la Secretaria de Economía cada tres (3) Años y
comprenderá aquellos conceptos que se hayan adquirido o

49 ÁREA CONTRACIVAL FM+01

W

¡53
Comrao No. ENPE-KO2-03-7M-010017

contratado durante el Periodo de Desarrollo de conformidad con la
Metodología y a la Normatividad Aplicable.

2) Incluir en su propuesta de Plan de Desarrollo un programa de
cumplimiento del porcentaje de contenido nacional antes indicado,
asi como un programa de transferencia de tecnología, incluyendo
los plazos y las ctapas aplicables a los programus los cunles
deberán ser aprobados por la CNH, con opinión de la Secretaria de
Economia. de conformidad con la Cláusula 6, de este Contrato.
Una vez aprobados, los programas se considerarán parte imegranto
del presente Contrato. Las obligaciones en materia de contenido
racional, iniciarán en el momento en que el Plan de Desarrollo sen
aprobado, y

13) A partir del Año 2025, los conceptos señalados en la Metodologia
deberán constituir al menos el treinta y cinco por ciento (35%) del
valor de todos los conceptos antes referidos que se hayan adquirido
o contratado para las Actividades Petroleras, sin perjuicio de que
éste porcentaje minimo promedio de contenido nacional se revise
conforme al transitorio vigésimo cuarto de la Ley de Hidrocarburos.

ul) El Contratista deberá enueyar u la Secretaria de Economía en la
periodicidad establecida por dicha Secretaría, un reporte que incluya la información sobre el
contenido nacional en la forma y conforme al procedimiento previsto en las disposiciones
yue emita dicha Dependencia para levar a cabo la verificación correspondiente. En caso de
incumplimiento del porcentaje minimo de contenido nacional señalado en los programas de
cumplimiento referidos, el Contratista deberá pagar por concepto de pena convencional a la
Nación, por conducto del Fondo, un porcentaje del valor de los conceptos señalados en la
metodología establecida por la Secretaria de Economía para la medición de contenido
nacional que hayan sido adyuiridos en incumplimiento de los porcentajes mínimos de
contenido nacional requeridos, según haya sido verificado por la Secretaría de Economia, de
acuerdo a lo siguiente:

10 El equivaleme al quince por ciento (15%) para el Período de
Exploración;

(11) El equivalente al quince por ciento (15%) para el Periodo de
Evaluación:

(11) — El equivalente al veimie por ciento (20%) para el primer Año del
Periodo de Desarrollo;

tiv) El equivalente al cuarenta por ciento (40%) para el segundo Año
Periodo de Desarrollo;

2 5n AREA CONTRACTUAL Y M-01 1
Contrato No. ONM-R02-1,03-7M+012017

tv) El equivalente al sesenta por ciento (60%) para el tercer Año del
Periodo de Desarrollo;

(vi) El equivalente al ochenta por ciento (80%) para el cuarto Año del
Periodo de Desarrallo; y

(vil) El equivalente al cien por ciento (100%) a partir del quinto Año del
Período de Desarrollo.

En caso que en el Área Contractual convivan de manera simultánea Periodos
de Exploración, Periodos de Evaluación y Periodos de Desarrollo cuyos requerimientos de
comenido nacional sean diferentes y en alguno de dichos períodos el porcentaje de contenido
nacional exceda el minimo requerido, el Contratista podrá solicitar la Acreditación de dicho
excedente para aquellos períodos en los que no se haya alcanzado el porcentaje mínimo
requerido.

Respecto al incumplimiento de las demás disposiciones de contenido nacional
previstas en esta Cláusula 19,3 y en la Normatividad Aplicable, el Contratista deberá pagar
al Fondo, por concepto de pena convencional, la sanción máxima prevista en el articulo 85,
fracción 11, inciso 0) de la Ley de Hidrocarburos.

La CNH podrá exigir el cobro de las penas convencionales correspondientes
en caso que el Contratista no pague al Fando dichos valores dentro de los quince (15) Días
siguientes a la instrucción de pago ul Contratista por parte de la CNH.

fe) — No obstante cunlquier subcontratación, el Contratista será responsable
de todas las obligaciones en materia de contenido nacional derivadas del presente Contrato,

19,4

El Contratista deberá dar preferencia a la contratación de servicios ofrecidos
por compañias locales, así como a la adquisición de bienes de producción nacional, cuendo
éstos sean ofrecidos en el mercado internacional bajo condiciones equivalentes, incluyendo
cantidad, calidad, disponibilidad y precio siempre que éste último sea determinado con base
en Reglas de Mercado o, tratándose de transacciones con partes relacionadas, con base en las
Guías sobre Precios de Uransferencia para Empresas Multinacionales y las Administraciones
Fiscales aprobadas por el Consejo de la Organización para la Cooperación y el Desarrollo
Económico.

19,5

El Contratista deborá cumplir con los programas de capacitación y
transferencia de tecnología aprobados por la CNH en el Plan de Exploración, el Programa de
Evaluación y en el Plan de Desarrollo, Las actividades y los programas referidos incluirán,
entre otros, la adopción, innovación, asimilación, investigación y desarrollo tecnológicos, y
formación de recursos humanos nacionales en Ja investigación científica y tecnológica

E 51 AREA CONTRACTIAL TM-01

Contrato No. ONH-RO2-.03-TMA11/2017

aplicada a la Exploración y Extracción de Hidrocarburos en coordinación con instituciones
de educación superior.

CLÁUSULA 20.
SEGUROS

20.1 Disposición General.

Las obligaciones, responsabilidades y riesgos del Contratista confeeme al
presente Contrato son independientes de los seguros, garantías o cualquier otro instrumento
financiero a los que hace referencia en esta Cláusula 20 y, en consecuencia. el alcance de las
obligaciones y responsabilidades derivadas de la usunción de tales riesgos no podrán
reducirse en perjuicio de la Nación o de terceros por ln contratación de seguros, garantías o
cualquier otro instrumento financiero o par la falta de contratación o cobertura suficiente de
ellos.

20,2 Cubertura de Seguros.

Con el objeto de cubrir los riesgos inherentes a las Actividades Petroleras,
previo al micio de las mismas, el Contratista deberá obtener y mantener en pleno vigot y
efecto las coberturas financieras comingentes requeridas, conforme a la Normatividad
Aplicable, frente a daños o perjuicios que se pudieran generar como resultado de dichas
actividades; así como lu cobertura de daños a los Materiales Inmuebles para ser utilizados en
Ins Actividades Petroleras conforme a las Mejores Prácticas de la Industria.

20,3 Destino de los Beneficios.

El Contratista destinará inmediatamente cunlquier pago que reciba por
concepto de cobertura de seguros, garantías o cualquier otro instrumento financiero para
remediar el daño civilo ambiental, reparar o reemplazar cualquiera de los Materinles dañados
vw destruidos. Si una compañía aseguradora o la emisora de cualquier otro instrumento
financiero retiene el pago correspondiente, por cualquier causa. el Contratista deberá astimir
los Costos de reparación o de reposición, Una vez que se hayan cubierto la totalidad de los
Costos de reparación o de reposición, el Contratista podrá emplear el excedente de los montos
recibidos por concepto de cobertura de seguros, garantías o cualquier otro instrumento
financiero, para recuperar los Cosios en los que haya incurrido con anterioridad u dicha
recepción

CLÁUSULA 21.

o

21.1 Obligaciones de Curácter Víscal.

El Contratista será responsable de cubrir las Obligaciones de Carácter Fiscal ES
que le correspondan de conformidad con la Normmtividad Aplicable.

s2 ÁREA CONTRACTUAL TM01 p
Comruo No. CNH-R02-1.03-7 01/2017

21.2 Derechos y Aprovechamientos.

El Contratista estará obligado a pagar oportunamente los derechos y
aprovechamientos que establezca la Normatividad Aplicable por la administración y
supervisión que del presente Contrato realicen la UNM y la Agencia

CLÁUSULA 22.
CASO FORTUITO O FUERZA MAYOR

22.1 Caso Fortulto o Fuerza Mayor.

Ninguna de las Partes responderá por el incumplimiento, suspensión u retraso
en la ejecución de las obligaciones del presente Contrato si dicho incumplimiento, suspensión
1 retraso ha sido causado por Caso Fortuito o Fuerza Mayor.

2.2 Carga de la Prueba.

La prueba de Caso Fortnito o Fuerza Mayor corresponderá a cualquiera de las
Partes que la alegue

223 Notificación de Casu Fortuito u Fuerza Mayvr.

Si el Contratista no puede cumplir con cualquier obligación prevista en el
presente Contrato como resultado de Caso Fortuito o Fuerza Mayor, deberá notificar por
escrito a la CNH las causas que originaron el incumplimiento incluyendo, hasta donde sen
posible, una oxplicación y, en su caso, la documentación de la eventualidad que le impide
cumplir con dichas obligaciones a más tardar quince (15) Días después que tenga o debiera
de tener conocimiento de la ocurrencia del Caso Fortuito o Fuerza Mayor de que se trate,
salvo lo previsto en el Anexo 10, La CNH deberá informarle al Contratista si se reconoce a
no el Caso Foriwito o la Fuerza Mayor en un plazo no mayor a treinta (30) Días contados a
partir de que haya recibido la notificación de Caso Fortmito o Fuerza Mayor con información
completa. Salvo por lo previsto en el presente Contrato, el Contratista deberá asumir de nuevo
«el cumplimiento de sus obligaciones tán pronto como el Caso Fortuito o Fuerza Mayor cese.

Una vez que la CNH reconozca el Caso Fortuito o Fuerza Mayor los Periodos
de Exploración y los Períodos de Evaluación serán prorrogudos conforme a esta Cláusula
23 solamente cuando el Caso Fortuito o Fuerza Mayor de que se trate tenga un impacto en
las nctividades de Exploración y Evaluación, según sea el caso, de más de treinta (30) Días
sobre dichos periodos. Los periodos de Exploración, Evaluación o Desarrollo, según
corresponda. se prorrogarán por el mismo tiempo que dure el Casa Fortuito o Fuerza Mayor.
En ningún caso la prórroga a que se refiere esta Cláusula 22.3 tendrá como consecuencia que
la vigencia del contrato supere los cuarenta (40) años,

El Contratista deberá presentar la solicitud de prórroga correspondiente 4 más

tardar el último Dia Hábil del Trimestre siguiente a partir de que se cumpla un (1) Año de
fecha de notificación de Caso Formito y Fuerza Mayor a la que se refiere esta Cláusula 22 3

s ÁREA CONTRACTUAL TM-01

x
Contrato Nu. CNH-RO2L03-17M)12017

6 de los tres (3) Trimestres sucesivos, Unicamente en caso que el Caso Fortuilo o Fuerza
Mayor no haya cesado, con la documentación que soporte su solicitud. La CNH resolverá
sobre la solicitud de prórroga en un plazo que no excederá los quince (15) Dias Mábiles
siguientes a partir de la recepción de dicha solicitud en términos de lo establecido en el
presente Contrato y, en su cuso, podrá solicitar información y documentación soporte
adicional, suspendiendo el plazo para emitir la resolución hasta en tanto la CNH reciba la
información o documentación soporte adicional por parte del Contratistas, En caso que la
CNH no emita una resolución dentro del plazo establecido, ésta se emenderá en sentido
favorable.

El Contratista podrá someter a la aprobación de la CNH modificaciones a los
planes de conformidad con lo previsto en el Contrato, siempre que el Caso Fortuito o Fuerza
Mayor tenga un impacto en las Actividades Petroleras realizadas en una porción del Área
Contractual,

24 Derecho de Terminación.

Si dado un Caso Foruito o Fuerza Mayor, la realización de las Actividades
Petroleras se interrumpleran por un periodo continuo de dos (2) Años o más, la CNH y el
Contratista podrán de mutuo acuerdo formalizado por escrito. dar por terminado el presente
Contruto. Este derecho estará vigente hasta tres (3) Meses posteriores a la fimulización del
Caso Fortuito v Fuerza Mayor. Si la otra Parte rechazare la solicitud de dar por terminado el
presente Contrato, las Partes se sujetarán a lo previsto en las Cláusulas 26,2 y/o 26.5.

2,5 Situuciones de Emergencia o Siniestro.

En casos de emergencia o siniestros que requieran occión inmediata, el
Contratista deberá informar inmediatamente a la CNH, a la Agencia y a la Secretaria de
Energía, y tomar todas las acciones adecuadas conforme ul plan de atención a emergencias
del Sistema de Administración para controlur la situación lo más pronto posible, a fin de
preservar la integridad fisica de las Personas y proteger el medio ambiente, los Hidrocarburos
y los Materiales. El Contratista notificará a la Agencia y u la CNH las acciones tomadas y
setenta y dos (72) horas después remitirá el teporte correspondiente por escrito, en el
entendido que en caso que la Agencia o la CNH no estén satisfechas con las acciones tomudas
por el Contratista, éstas podrán requerirle 41 Contratista que emprenda acciones adicionales
para mitigar o controlar la emergencia o para reparar los daños. Lo anterior sin perjuicio de
cunlquier otra atribución o facultad de la Agencia o cualquier Autoridad Gubernamental
conforme a la Normatividad Aplicable.

CLÁUSULA 24.

En caso de ocurrir cualquiera de las causas graves de rescisión administrativa
previstas en el artículo 20 de la Ley de Hidrocarburos y que se enlistar y continuución, y

54 AREA CONTRACTUAL TM01
Conteato No. ONM-02-.03-1M+01 2017

vez que concluya el periodo de investigación previa referido en la Cláusula 232. la CNH
podrá rescindir administrativamente este Contrato previa instauración del procedimiento de
rescisión administrativa previsto en la Cláusula 23.3 y la Normatividad Aplicable:

(a) Transcurran más de ciento ochenta (180) Días continuos sin que el
Contratista inicie las actividades previstas en el Plan de Exploración, Programa de
Evaluación o en el Plan de Desarrollo aprobados, o que el Contratista suspenda por más de
ciento ochenta (180) Días continuos dichas actividades. en ambos casos Sin Causa Justificada
ni autorización de la CNI;

(b) El Contratista no cumpla el Programa Mínimo de Trabajo, Sin Causa
Justificada. siempre que la Garantia de Cumplimiento correspondiente no ses suficieme para
cubrir dicho incumplimiento:

te) El Contratista ceda parcial o totalmente la operación o los derechos
conferidos conforme al presente Contrato, sin contar con autorización previa en los términos
y condiciones previstos en las Cláusulas 24.1 y 24.2;

(d) — Se presente un Accidente Gmve causado por Dolo 6 Culpa del
Contratista, que ocasione daño a instalaciones, fatalidad y pérdida de producción:

te) El Contratista, por más de una ocasión, remita de Forma Dolosa a Sin
Causa Justificada Información o Reportes Falsos o incompletos, o los oculte a la Secretaría
de Energía, a la Secretaría de Hacienda, a lu Secretaría de Economía, a la CNH, al Fondo o
a la Agencia, respecto de la producción, Costos o» cualquier otro aspecto relevante del
Contrato;

(M El Comraústa incumpla una resolución definitiva de órganos
jurisdiccionales federales relacionada ¿on el Contrato o con las Actividades Petroleras, que
constituya cosa juzgada, o

El Contratista omita, Sin Cuusa Justificada, algún payo al Estado o
entrega de Hidrocarburos a éste, conforme ú los pluzos y términos previstos en el presente
Contrato.

Para efectos de estu Cláusula 23.1 se entenderá por:

(0 Accidente Grave: cuulquier accidente en el cul concurran las
siguientes circunstancias:

11) Dañoa las Instalaciones que implique la pérdida total o parcial -
de las mismas de forma que, impida al Contratista llevara cabo. —f* Ex
las Actividades Petroleras en el Área Contractual durante un »
periodo mayor a noventa (90) Días continuos contados a partir Y
de que ocurra el accidente, Para efectos de esta definici
Instalación(es) se entenderá como el conjunto de Materiales

55 ÁREA CONTRACTUAL TM01 y

Contrato No. ONLI-02-L03-1M4112017

que conforman unidades productivas cuyo propósilo es el
descubrimiento, producción, almacenamiento, procesamiento
u desplazamiento de Hidrocarburos;

a) Fotalidad. y

(2) Cuando la pérdida de la producción en el evento implique
cualquier destrucción o dermme de Hidrocarburos sin control,
igual o mayor a diez mil (10,000) barriles de petróleo crudo
equivalente, distinto del venteado, quemado y vertido, en su
caso, que se lleva a cabo en condiciones normales de operación
durante el desarrollo de las Actividades Petroleras realizadas
conforme las Mejores Prácticas de la Industria y la
Normatividad Aplicable, Pura efectos de esta definición
cuando el accidente ocurra durante el Periodo de Exploración,
Pérdida de Producción se entenderá como un derrame de
Petróleo ú Condensados o fuga de Gas Natural.

fii) Sin Causa Justificada: cualquier cuusa imputable de manera
indubitable al Contratista y en la cual éste haya omitido llevara cabo los esfuerzos razonables
a su alcance para evitar caer en el incumplimiento de cualquiera de lus obligaciones previstas
un el Contrato que implique la posible actualización de alguna de las causles de rescisión
administrativa previstas en esta Cláusula 23.1;

111) Culpa: cualquier acción 4 omisión del Contratista que produzca un
resultado que no previó siendo previsible o previó confiando en que no se producitla y que
durive en la violación a la Normatividad Aplicable o a un deber que objetivamente era
necesario observar en materia de seguridad industrial;

(iv) Dolo o de Forma Dolosa: cualquier acción u onusión del Contratista
son li intención de perseguir directamente un resultado, e

tv) Información o Reportes Falsos o incompletos: aquella información
reportes relativos a registros de precios, Costos, producción de Hidrocarburos y demás
información necesario para calcular y revisar las Contraprestaciones en favor del Estado, que
sean contrarios a la verdad o que deliberadamente resulten insuficientes en grado tal que de
los mismos no se puedan desprender los elementos minimos necesarios que debieran
contener, según su naturaleza y propósito, y que sean presentados con la intención deliberada
de engañar a la CNH o a cualquier otra Autoridad Gubernamental con el objeto de obtener
un beneficio que no le correspondiere de haber presentado la información verdadera y/o
completa

23,2 Investigación Previa.

En caso que la CNH conozca algún indicio de incumplimiento de cualquiera
de las obligaciones derivadas del presente Contrato que pudieran implicar una posible causal

56 AREA CONTRACTUAL 1M01
Fonwata No. ONH-R02-1.03- FM-012017

de rescisión administrativa en terminos de lo previsto en la Cláusula 23,1, la CNH dará aviso
al Contratista y se allegará de todos los elementos y pruebas necesarias para determinar si la
razón por la cual se originó la investigación previa constituye una causal para iniciar el
procedimiento de rescisión, en términos de lo previsto en la Cláusula 23,3. En el caso de lo
previsto en la Cláusula 23.1, inciso d), la investigación previa se llevará u cabo para
determinar la posible existencia de Dolo o Culpa por parte del Contratista,

Este periodo de análisis no podrá ser menor a treínta (30) Días y no tendrá una
duración mayor y dos (2) Años, Durante este periodo el Contratista deberá garantizar la
continuidad de las Actividades Petroleras, siempre y cunndo sea seguro y técnicamente
posible.

Lo anterior sin perjuicio de que el Contratista pueda notificar a la CNH
indicios de incumplimiento de alguna de las obligaciones derivadas del presente Contrato
yue pudieran implicar una posible causal de rescisión administrativa en términos de lo
previsto en la Cláusula 23,1 a excepción de su inciso (d), usí como presentar una propuesta
de remediación del potencial incumplimiento para la aprobación de la CNH,

Para electos de lo previsto en esta Cláusula 23.2, el Contratista y la CNH
deberán nombrar de mutuo acuerdo, o en su caso, recurrir a lu asistencia de una institución
para el nombramiento de un experto independiente que deberá cumplir con los requisitos
previstos en la Cláusula 26,3. Las opiniones de dicho experto independiente no serán
vinculantes para las Partes ni para alguna otra Autoridad Gubernamental.

Durante la etapa de investigación previa el Contratista y el experto
independiente podrán preparar y presentar reportes relacionados con la posible causal de
rescisión administrativa. Las Partes deberán acordar el plazo en el que el experto
independiente deberá emitir sus reportes. Atendiendo a las complejidades del caso, las Partes
podrán de mutuo acuerdo y por escrito prorrogar dicho plazo respetando el máximo previsto
en esta Cláusula 23,2.

La CNH comunicará la intención de finalizar la etapa de investigación con
una anticipación no menor a treinta (10) Díns a efecto de que el Contratista manifieste lo que
a su derecho convenga.

23.3 Procedimiento de Rescisión Administrutiva.

Una vez que se determine la existencia de una causal de rescisión
administrativa de conformidad con la Cláusula 23,1, la CNM deberá notificar al Contratista
por escrito la cuusal o causales que se ¡nvoguen para dar inicio al procedimiento de rescisión
administrativa; de manera que el Contratista manifieste lo que a su derecho convenga dentro
de los treinta (30) Dias posteriores a la notificación del inicio del procedimiento de rescisión
administrativa. Pranscurrido dicho plazo, la CNH contará son un plazo de hasta noventa (90)
Dias para valorar los argumentos y pruebas que, en su caso, haga valer el Comratista. La
resolución de rescindir el Contrato deberá estar aprobada por el pleno del órgano de gobi
de la CNH, fundada, motivada y notificada oficialmente al Contratista.

s ÁREA CONTRACTUAL TM-01
Contrato Ko. CNU-ROZA03-1M411220117

51 ef Contratista solventa la causal de rescisión en que haya incurrido antes de
que la CNH emita la resolución respectiva, «l procedimiento de rescisión administrativa
quedará sin efecto, previa aceptación y verificación de la CNH y aplicando, en su caso, las
sanciones correspondientes conforme a lo dispuesto en el presente Contrato y la
Normatividad Aplicable.

La resolución que rescinda el presente Contrato tendrá efectos inmediatos y
no requerirá declaración judicial. Declarada la rescisión administrativa, las Partes celebrarán
el finiquito correspondiente para efectuar lo previsto en lax Clausulas 23.5 y 23,6.

La UNH deberá notificar a la Secretaría de Energía, a la Secretaria de
Hacienda, n la Agencia y al Fondo sobre la decluración de rescisión administrativa el Día
Mábil siguiente a que se haya emitido la resolución correspondiente.

Las controversias relativas a la rescisión administrativa se solventarán en
términos de la Cláusula 26.4.

23.4 Rescisión Contractunl,

Además de las causales de rescisión administrativa previstas en la Cláusula
1,1, y de terminación anticipada previstas en la Cláusula 3.4, la CNM tendrá derecho a
rescindir este Contrato en los siguientes supuestos, siempre que el Contratista omita sanear
D llevar a cubo una acción directa y continua para remediar el incumplimiento
correspondiente dentro de los treinta (30) Dias de huber recibido la notificación de dicho
incumplimiento por parte de la CNH:

ta) El Contratista nu presente las Garantías de Cumplimiento o no las
muntenga en vigor de conformidad con lo previsto en la Cláusula 17.1, 0 no mantenga en
vigor las Garantias Corporativas de conformidad con lo previsto en la Cláusula 17,2 y sus
propios términos Sin Causa Justificada;

(b) El Contratista o Garante- (1) se liquide o de cualquier otra forma cese
su existencia legal o corporativa, u (11) ocurra cualquier acontecimiento que conforme a las
leyos aplicables al Contratista o al Gurame tenga un electo análogo a los mencionados Sin
Causa Justificada;

fc) El Contratista o Garante: (1) caiga en insolvencia; (11) sea incapaz de
púgar sus deudas al vencimiento de las mismas: (1i) solicite o acepte la imposición de un
diministrador, liquidador o sindica respecto a sus propiedades o sus ingresos; (iv) inicie
cunlquier procedimiento conforme a cualquier legislación para el reajuste o diferimiento de
sus obligaciones o de cualquier parte de las mismas; (v) solicite la quiebra, reorganización.
suspensión de pugos. disolución o liquidación, o (vi) reulice o permita una cesión general y
un arreglo cono pura el beneficio de sus acreedores;

(4d) El Contratista infrinja cualquier disposición contenida en la Cláusula
332 Sin Causa Justificada, o

58 ÁNLA CONTRACTUAL 1M4)]
Contrato No. ONH-ROZ-13-17M-01/2017
(e) Cualquier otro incumplimiento sustancial Sin Causa Justificada de las
obligaciones del Contratista conforme al presente Contrato.

Declarada la rescisión contractual, las Partes podrán sujetarse u lo previsto en
la Cláusula 26, con excepción de lo previsto en la Cláusula 26.4.

Para efectos de esta Cláusula 23.4 se entenderá por:

Sin Cuusa Justificada: cualquier causa imputable de manera indubitable al
Contratista y en la cual éste haya omitido llevar a cabo los esfuerzos razonables a su alcance
para evitar caer en el incumplimiento de cualquiera de las obligaciones previstas en el
Contrato que implique la posible actualización de alguna de las causales de rescisión
contractual previstas en esta Cláusula 23,4.

En caso que la CNH rescinda este Contrato conforme a lo establecido en las
Cláusulas 23,1 0 234, se estará a lo siguiente:

tu) El Contratista deberá pagar a la Nación, a través del Fondo, cuando
corresponda las penas convencionales a que se refieren las Cláusulas 4,5 y 4,6 0, en su caso.
los daños y perjuicios que la Nación sufra como resultado directo e inmediato del
incumplimiento que de lugar a ln rescisión en términos de la Normatividad Aplicable,
computados a partir de que se notifique la misma, según sea el caso;

(b) El Contratista cesará todas las Actividades Petroleras en el Área
Contractual, excepto aquellas que sean necesarias para preservar y proteger los Muteriales en
proceso de fubricación o terminados, y devolverá al Estado, a través de la CNH, el Área
Contractual en términos de lo establecido en este Contrato. Con la terminación de este
Contrato la propiedad de los Materiales construidos o adquiridos para ser utilizados en las
Actividades Petroleras pasará de forma automática a la Nación libre de gravamen sin cargo,
pago ni indemización ¡guna conforme a lo establecido en las Cláusulas 13.1 y 13.2;

(c) Las Partes suscribirán el finiquito al que se refiere la Cláusula 23.6, El
Contratista ímicamente tendrá derecho a recibir como pago por parte de la Nación el finiquito
establecido en dicha Cláusula 23.6, en caso que éste genere un saldo en favor del Contratista,
y

1d) — El Contratista debera cumplir con todas las obligaciones relativas a la
devolución del Arca Contractual, incluyendo, sin limitar, lus relacionadas con el Abandono
y entrega del Árca Contractual conforme a lo previsto en la Cláusula 18.

23.6 Finiquito.

Sin perjuicio de lo establecido en la Cláusula 23,5, a más tardar seis (6) Meses
después de la terminación del presente Contrato por cualquier motivo, o en caso que la UN
rescinda el Contrato, las Partes deberán suscribir un finiquito en el cual se harán constar los

$9 ÁREA CONTRACTUAL TM401
Comrato No. CXHAROZL1.03:7M4112017

saldos en favor y en contra respecto de las Contraprestaciones devengadas hasta la fecha de
terminación o rescisión del Comrato, Cuando las Partes no lleguen a un acuerdo sobre lo
anterior, podrán dirimir sus diferencias en términos de la Cláusula 26,5,

En caso de ser necesario, el finiquito considerara los ajustes o transacciones
que se pacten para finalizar las controversias que se hayan presentado durante la vigencia del
Contrato.

CLAUSULA 24.

24.1 Cesión.

Para poder vender, ceder, transferir, trasmitir o de cualquier otra forma
disponer de todo o cualquier purte de sus derechos u obligaciones de conformidad con este
Contrato, que implique la Cesión del Control Corporativo y de Gestión o del Control de las
Operaciones del Contratista, deberá contar con la autorización previa de CNH en términos
de la Normatividad Aplicable.

El Contratista deberá notificar a la CNH de cualquier cambio en la estructura
de capital que no resulte en un cambio de Control de conformidad son esta Cláusula 24,1 y
de la Normatividad Aplicable.

242 Efectos de la Cesión y el Cambio de Control.
En caso que ocurra una cesión de conformidad con la Cláusula 24,1:

ta) Si la cesión es por la totalidad del interés del Contrausta cedente en
virtud del presente Contrato:

(i) El cedemte continuará siendo solidariamente responsable del
cumplimiento de las obligaciones del Contratista conforme al presente Contrato que sean
incutridas o que se generen husta la fecha de la cesión (pero quedará relevado de cualquier
responsabilidad de las obligaciones del Contratista que sean incurridas o que se generen
después de dicha fecha), y

(1) — El cesionario será solidariamente responsable del cumplimiento de
todas lus obligaciones del Contratista conforme a este Contrato, de manera Independiente a
que dichas obligaciones hayan sido incurridas y peneradas con anterioridad a la fecha de la
cesión y posteriormente, y
(b) Si la cesión es por solo una parte del interés del Contratista en virtud ad
del presente Contrato, tanto el cedente como e) cesionario serán solidariamente responsables |
del cumplimiento de las obligaciones del Contratista en virtud del presente Contrato, de EL

4 60 ÁRLA CONTRACTUAL 1 M0)
Contrato No. UNIH-RO2-1413-1M-01/2017

manera independiente a que dichas obligaciones hayan sido incurridas o se generen con
anterioridad a la fecha de la cesión o posteriormente.

tc) Si ln cesión es por menos de la totalidad de los intereses del Contratista
cedente en virtud del presente Contrato o si hay más de un cesionario, este Contrato deberá
ser modificado para reflejar que la participación del Contratista en este Contrato, a partir de
ese momento, será detentada por más de una Persona. Dicha modificación deberá estar
basada en el formato de contrato para la Exploración y Extracción de Hidrocarburos bajo la
Modalidad de Licencia que se utilizó para licitantes organizados en forma de consorcio en el
proceso de licitación internacional conforme al cual este Contrato se le asignó al Contratista.

En ningún momento deberán dejar de ser garantizados las obligaciones del
presente Contrato,

24,3 Prohibición de Gravámenes.

El Contratista no impondrá o permitirá que se imponga ningún gravamen o
restricción de dominio sobre los derechos derivados de este Contrato o sobre los Muteriales
sin el consentimiento previo y por escrito de la CNM.

24.4 Invalidez.

Cualquier cesión o cambio de Control del Contratista que se lleve a cabo en
contravención de las disposiciones de esta Cláusula 24 no tendrá validez y, por lo tanto, no
surtirá efectos entre las Partes.

CLÁUSULA 25.

El Contratista indemnizará y mantendrá libre de toda responsabilidad a la
CNH y cualquier otra Autoridad Gubernamental, incluido el Fondo, asi como a sus
empleudos, representantes, asesores, directores, sucesores o cesionarios (y dicha obligación
sobrevivirá a la terminación por cualquier motivo del presente Contrato o en caso que la CNH
rescinda el Contrato) con motivo de cualquier acción, reclamo, juiclo, demanda, pérdida,
Costos, daños, perjuicios, procedimientos, impuestos y gastos, incluyendo honorarios de
abogados y costas de juicio. que surjan de o se relacionen con cualquiera de los siguientes.

(a) El incumplimiento de sus obligaciones conforme al presente Contrato,
en el entendido que en aquellos casos que exista una pena convencional, el monto de los E
daños y perjuicios estará limitado ul monto de la pena convencional de que se trate; Xx Ss
e

(b) Cualquier daño o lesión (incluyendo muerte) causada por el Contratista
o cualquier Subcontrutista (incluyendo el daño o la lesión causada por sus representantes,
oficiales, directores, empleados, sucesores o cesionarios) a cualquier Persona (incluyendo, 4

sin limitación, a la CN) o a la propiedad de cualquiera de dichas Personas que surja
consecuencia de la renlización de las Actividades Petroleras;

61 ÁREA CONTRACTUAL TM4!I W

Cintmo No, ONH-RI2-L03-TM+01/2017

te) Cualquier lesión o daño causado por cualquier Persona, que sufran los
empleados, representantes o invitados del Contratista o de cualquier Subcontratista, o a la
propiedad de dichas Personas;

(d) — Cualquier daño o perjuicio sufrido por pérdidas o contaminación
causada por el Contratista o cualquier Subcontratista a los hidrocarburos o cualquier duño
causado a los rocursos naturales y medio ambiente, incluyendo pero no límitado a; daño o
destrucción de los recursos hídricos, vida silvestre. ocennos o 4 la armósfera y cualesquiera
daños que puedan ser reconocibles y pagaderos conforme a la Normatividud Aplicable;

tej Cualquier daño o perjuicio cuusado con motivo de alguna violación del
Comuratista o cualquier Subcontratista 4 cualquier derecho de propiedad intelectual, marca o
patente:

(1) Cualquier incumplimiento a ln Normatividad Aplicable por purte del
Contratista o cualquier Subcontratista, y

(y) Cualquier reclamo de cualquier empleado del Contratista 0» de
cunlquier Subcontratista con base en leyes en materia laboral o de seguridad social.

Sin perjuicio de lo anterior, en ningún caso las Purtes serán responsables del
lucro cesante a partir de que lo CNH notifique la resolución de la rescisión del Contrato:

CLÁUSULA 26.

26.1 Normatividad Aplicable.

El presente Contrato se regirá e interpretará de conformidad con las leyes de
Mexico,

26,2 Concillución.

En cualquier momento las Partes podrán optar por alcanzar un acuerdo
respecto a las controversias relacionadas con el presente Contrato mediante un procedimiento
de conciliación ante un conciliador. El iniclo de este procedimiento será pre-requisito para
que las Partes puedan acudir ante arbitraje de conformidad con la Cláusula 26,5 e iniciará
cuundo una de las Partes invite a la otra y ésta acepte o rechace la invitación a lu conciliación
dentro de los quince (15) Dias siguientes al envio de la invitación. En easo que la Parte que
pretenda iniciar la conciliación no reciba respuesta, se considerará que éstu fue rechazada.
Las Partes acordarán el nombramiento del conciliador, o en su caso, podrán recurrir a la
asistencia de una institución para su nombramiento. El procedimiento de conciliación se
seguirá conforme al Reglamento de Conciliación de la Comisión de las Naciones Unidas para
el Derecho Mercantil Internacional, debiendo el conciliador ayudar a las Partes en sus
esluerzos por lograr un arreglo de buena fe respecto a la controversia. En casó que
transcurridos tres (3) Meses de huber iniciado el procedimiento de conciliación no se haya

62 ÁREA CONTRACTUAL TM411
Contrato Mu. ONI-R02-1,.03-1M+01/2017

alcanzado tm acuerdo, se considerará que las Partes acuerdan resolver las diferencias 0
controversias en apego u la Cláusula 26.5 del presente Contrato. Lo anterior, sin perjuicio de
que cualquiera de las Partes pueda dar por terminada la conciliación y acudir ul arbitraje en
cuslquier momento

El procedimiento estublecido en esta Cláusula 26.2 no aplicará para la
rescisión administrativa de conformidad con lo establecido en el presente Contrato y en la
Normatividad Aplicable.

26,3

La persona fisica que ses nombrada como conciliador de conformidad con lo
establecido en la Cláusula 26.2 0 que sea nombradu como experto independiente de
conformidad con lo establecido en la Cláusula 23.2 deberá cumplir con los siguientes
requisitos:

El conciliador deberá tener por lo menos diez (10) Años de experiencia en
conciliación con los conocimientos, experiencia y pericia para facilitar la comunicación entre
las Partes con respecto de la. controversia. En tanto que el experto independiente deberá tener
por lo menos cinco (5) Años de experiencia en la materia objeto de la posible causal de
rescisión administrativa que corresponda.

En ambos casos. el concilindor o el experto independiente deberán: (1) ser
independientes, imparciales y neutrales; (11) divulear cualquier interés u obligación que esté
sustancialmente en conflicto con su designación y/o pueda perjudicar su acuación con
respecto a la controversia, y (111) firmar un acuerdo de confidencialidad sobre cualquier
información provista por las Partes con relación u la controversia entre las mismas, de manera
previa a su nombramiento.

Ninguna persona fisica podrá ser nombrada como conciliador o experto
independiente si esta: (1) es o ha sido en cualquier momento dentro de los cinco (5) Años
previos y su designación, un empleado de cuulquiera de las Partes o de sus Filiales: (11) es o
ha sido en cualquier momento dentro de los tres (3) Años previos a su nombramiento, un
consultor o contratista de cualesquiera de las Partes v de sus Filinles, o bien (1) mantenga
cunlquier interés financiero significativo con cualquiera de las Partes.

Los honorarios del conciliador o del experto independiente deberán ser
cubiertos por igual entre las Partes.

Lo anterior sin perjuicio que cuulquier persona fisica que cumpla todos los
requisitos previstos en esta Cláusula 26.3 pueda ser nombrada como conciliador o experto
independiente en más de una ocasión.

26.4 Tribunales Federales.

Todas las controversias entre las Partes que de cualquier forma surjan o se
relacionen con las causales de rescisión administrativa previstas en la Cláusula 23.1, sin

EA 63 ÁREA CONTRACTUAL TM411
Conmwo Mo ONH-KO02-L04-TM-012017

perjuicio de lo previsto en la Clausula 23.6 primer párrafo, deberán ser resueltas
exclusivamente unte los Tribunales Federales de México.

El Contratista podrá iniciar un procedimiento ante yn tribunal arbitral, en
términos de la Cláusula 26,5, únicamente para que se determine la existencia de daños y
perjuicios y, en su easo, su cuantificación, que resulten de na causal o causales de rescisión
administrativa consideradas infundadas por los Tribunales Federales de forma definitiva.

265 Arbitraje.

Sin perjuicio de lo previsto en la Cláusula 26.4, cualquier otra controversia
que surja del presente Contrato o que se felacione con el mismo y que no haya podido ser
superada después de tres (3) Meses de haber iniciado el procedimiento de conciliación a que
este hubiera sido rechazado por cualquiera de las Partes conforme a la Clausula 26.2 deberá
ser resuelta mediante arbitraje conforme al Reglamento de Arbitraje de las Naciones Unidas
pura el Derecho Mercantil Internacional. La ley sustantiva aplicable será la estipulada en la
Cláusula 26.1 y las controversias deberán resolverse conforme a estricto derecho, El tribunal
arbitral se integrará por tres miembros, uno nombrado por la CNH, otro nombrado
conjuntamente por el Contratista, y el tercero (quien será el presidente) nombrado de
conformidad con el Reglamento de Arbitraje de las Naciones Unidas para el Derecho
Mercantil Internacional, en el entendido que: (1) la Pare demandante deberá nombrar a su
árbitro en la notificación de arbitraje y la Parte demundada tendrá hasta treinta (30) Dias
contados a partir de que reciba personalmente lu notificación de arbitraje para nombrar a su
árbitro, y (1) los dos árbitros nombrados por las Partes tendrán no menos de treinta (30) Días
contados a partir de la aceptación del nombramiento del árbitro designado por el demandado,
para designar, en consultas con las Partes, al Arbitro que actuará como Presidente del tribunal.
Las Partes acuerdan que en caso de que (1) la Parte demandada no designe árbitro dentro del
plazo señalado: (ii)'alguna de las Partes omita designar árbitro en los casos en los que resulte
necesario sustituir al árbitro designado en términos del Reglamento de Arbitraje de las
Naciones Unidas para el Derecho Metcantil Internacional, o (111) en caso de haber desacuerdo
en la designación del Presidente del tribunal, el Secretario General de la Corte Permanente
de Arbitraje de La Haya será la uutoridad que los determine y resuelva lo conducente, El
procedimiento arbitral se conducirá en español, tendrá como sede la Ciudad de La Haya en
el Reino de los Paises Bujos y sera administrado por la Corte Permanente de Arbitraje de La
Haya. Cada una de las Partes asumirá sus proplos gastos y costos que deriven del arbitraje.

La ejecución del lnudo y sentencia en materia de arbitraje deberá llevarse a
cabo en cumplimiento a lo dispuesto en la Convención sobre el Reconocimiento y Ejecución
de las Sentencias Arbitrales Extranjeras y será obligatoria y firme para las Partos.

Salvo pacto en contrario, las Partes acuerdan que el carácter del arbitraje será
confidencial, con excepción de aquellos aspectos que de conformidad con la Normatividad
Aplicable deban mantenerse públicos.

26,6 Consulidación.

En caso que un arbitraje iniciado conforme a la Cláusula 26,5 y un arbitraje
Inictado conforme a lo previsto en el Anexo 2 involucren hechos o aspectos legales en co

64 AREA CONTRACTUAL 1-01

fe

'l
Contrato No. ONM-R02-1,03-1M-012017

dichos arbitrajes serán, a solicitud de las Partes, consolidados y tratados como un solo
arbitraje. Dicha consolidación deberá ser solicitada al panel arbitral que se hubiera
constituido primero de conformidad con la Cláusula 26.5, En dicho caso se considerará que
el árbitro designado por el Contratista fue también designado por el Garante, o viceversa, y
el árbitro seleccionado por la CNH para cuslquiera de los paneles que hubiera sido
constituido primero, será considerado por la CNH para el arbitraje consolidado.

26.7. No Suspensión de Actividades Petroleras.

Salvo que la CNH rescinda el Contrato o por acuerdo entre las Partes, el
Contratista no podrá suspender las Actividades Petroleras mientras se resuelve cualquier
controversia derivada del presente Contrato,

26.8 Renuncia Vía Diplomática.

El Contratista renuncia expresamente, en nombre propio y de todas sus
Filiales, a formular cualquier reclamo por la vía diplomática respecto 4 cualquier asunto
relacionado con el presente Contrato.

26.9 Tratados Internacionales.

El Contratista gozará de los derechos reconocidos en los tratados
internacionales de los que el Estado sea parte.

CLÁUSULA 17.
MODIFICACIONES Y RENUNCIAS

Cualquier modificación a este Contrato deberá hacerse mediante el acuerdo
por escrito de la CNH y el Contratista, y toda renuncia a cualquier disposición del Contrato
hecha por la CNH o el Contrutista deberá ser expresa y constar por escrito,

CLÁUSULA 28.
CAPACIDAD Y DECLARACIONES DE LAS PARTES
28,1 Declaraciones y Garantias.

Cada Parte celebra este Contato en nombre propio y en su capacidad de
entidad legal facultada para contratar por sí misma, y reconoce que ninguna Persona tendrá
responsabilidad u obligación del cumplimiento de sus obligaciones derivadas del presente
Contrato, la obligación solidaria prevista en el numeral 22,3 de las Bases de Licitación y la
responsabilidad del Gurunte en virtud de la Garantía Corporativa. Igualmente, cada Parte
declara y garantiza a la otra Parte que: (1) tiene plena capacidad jurídica para la celebración
y cumplimiento del presente Contrato; (11) ha cumplido con todos los requerimientos y
abtenido todas las autorizaciones gubernamentales, corporativas y de cunlquier otra
naturaleza necesarias para la celebración y cumplimiento del presente Contrato; (411) este

65 ÁNEA CONTKACTIAL 1M-01

E
Conmraio No. ONH+R02-1,03-TM+-01,2017

Contrato constituye una obligación legal, valida y vinculanie la cual puede hacerse valer en
su contra de neuerdo con los términos del mismo, y (iv) 4us declaraciones en el preámbulo
de este Contrato son verdaderas,

28.2 Relación de las Partes.

Ninguna de las Partes tendrá la autoridad o el derecho para asumir, crear o
comprometer alguna obligación de cualquier clase expresa-o implícita en representación a en
nombre de la otra Parte. Ninguna disposición en este Contrato implicará que el Contratista,
sus empleados, agentes, representantes y Subcontralistas sean representantes de lu CNH. El
Contrutista será considerado en todo momento como contratista independiente y será
responsable de sus propias acciones, las cuales estarán sujetas en todo momento a lo previsto
en el presente Contrato y la Normatividad Aplicable.

CLÁUSULA 29.
DATOS Y CONFIDENCIALIDAD

29.1 Propiedad de lu Información.

El Contratista deberá proporcionar a la CNM, sm costo alguno, ln Información
Técnica que es propiedad de la Nación, La Nación también será propietaria de cualquier
muestra geológica, mineral o de cualquier otra naturaleza, obtenida por el Contratista en Ins
Actividades Petroleras, las cuales deberán ser entregadas por el Contratista a la CNH con la
Información Técnica, inmediatamente despues de que el Contratista haya concluido los
estudios y evaluaciones que hago al respecto. El original de dicha información deberá ser
entregado a la CNH de conformidad con la Normatividad Aplicable. El Contratista podrá
mantener copla únicamente para efectos del cumplimiento de sus obligaciones conforme al
presente Contrato.

No serán propiedad de la Nación los procesos por medio de los cuales el
Contratista hubiese generado la Información Técnica

El Contratista podrá usar la Información Técnica, sin costo alguno y sin
restricción, para el procesamiento, evaluación, análisis y cunlquier otro propósito relacionado
con las Actividades Petroleras (pero no para otro uso ni para su venta), en el entendido que
el Contratista deberá también entregar cualquier reporte de los resultados de dicho
procesamiento, evaluación o análisis.

Nada de lo previsto en el presente Contrato limitará el derecho de la CNH de
usar, vender o de cualquier otra forma disponer de la Información Técnica, en el entendido
que la CNH no podrá vender ni hacer del conocimiento de terceras Personas ninguna
información que implique secreto industrial; una marca registrada, o cualquier otro derecho
de propiedad intelectual del Contratista regulado por la Ley Federal de Derechos de Autor,
la Ley de la Propiedad Industrial y los Tratados Internacionales de los cuales México sen
parte.

66 AREA CONTRACTUAL TM-0)
Cono No. ONH-R02-1.03-TM-01/2017

292 Posesión y Uso de lu Información Técnica.

El Contratista tendrá el derecho de poseer y utilizar la Información Técnica y
sus derivados por el término de lu vigencia del presente Contrato con base en la licencia de
bso previamente otorgada por la CNH de conformidad con la Normatividad Aplicable.

Previo cumplimiento de los requisitos y términos y condiciones previstos en
la Normatividad Aplicable, el Contratista tendrá derecho al uprovechamiento comercial de la
información adquirida o interpretaciones derivadas de las actividades de Reconocimiento y
Exploración Superficial, así como cualquier producto intermedio o final generado o creado y
partir del uso, análisis o transformación de la Información Técnica de la cual no sea posible
inferir o recuperar directa o indirectamente ln misma, la cual podrá incluir, de munera
enunciativa y no limitativa, procesados, reprocesados, interpretaciones Y mapas.

De conformidad con lu Normatividad Aplicable, cl derecho al
aprovechamiento comercial exclusivo subsistirá por un pluzo máximo de doce (12) Años.

Concluido el plazo anterior, el Contratista podrá continusr comercializando
los datos obtenidos por las actividades de Reconocimiento y Exploración Superficial, sin
exclusividad alguna e informando de ello a lan CNH de conformidad con la Normatividad
Aplicable

29.4 Información Pública.

Sin perjuicio de lo previsto en lu Normatividad Aplicable, salva por la
Información Técnica y la propiedad intelectual, toda la demás información y documentación
derivada del presente Contrato, incluyendo sus términos y condiciones, así como toda lo
información relativa «a los volúmenes de Hidrocarburos Producidos, pugos y
Contraprestaciones realizadas conforme al mismo, serán considerados información pública.
Asimismo, la información que sea registrada por el Contratista en el sistema informático que
ponga a disposición el Fondo para ln determinación de Contraprestaciones, podrá ser
utilizada para cumplir con las obligaciones de transparencia exisientes en la Normatividad
Aplicable siempre que no vulnere la confidencialidad de la Información Técnica mi la
propiedad intelectual,

29,5 Confidencialidad.

El Contratista no podrá divulgar Información Técnica a algún tercero sin el
previo consentimiento de la CNH, El Contratista tomará todas las neciones necesarias O
apropiadas para asegurar que sus trabajadores, agentes, asesores, representantes, abogados,
Filiales y Subcontratistas, así como los trubujadores, agentes, representantes, asesores y
abogados de dichos Subeontratistas y de las Filínles del Contratista cumplan con la misma
obligación de confidencialidad prevista en el Contrato y la Normatividad Aplicable.

67 ARVA CONTRACTUAL 1M-01
Comento No CNHROB4L.03-TMa/2017

disposiciones de esta Cláusula 29.5 continuarán vigentes aun después de la terminación por
cualquier motivo del presente Contrato, o en caso que la CNH rescinda el Contrato, conforme
a la Normatividad Aplicable.

29.6 Excepción u la Confidencialidad.

Sin perjuicio de lo previsto en la Cláusula 293, la obligación de
confidencialidad no será aplicable a la información que:

(1) Sea de dominio público y no haya sido hecha pública u través del
incumplimiento del presente Contrato;

(1) Haya sido obtenida con anterioridad a su divulgación sin violar alguna
vbligación de confidencialidad;

(111) Sea obtenida de terceros que tengan derecho a divulgarla sin violar una
obligación de confidencinlidad:

(iv) Deba ser divulgada por requerimiento de leyes y requermniento de
Autoridades Gubernamentales;

(v) Tenga que ser presentada para alegar lo que convenga a los intereses de
las partes durante un procedimiento arbitral de conformidad con lo dispuesto por la Cláusula
26,5, siempre que la divulgación quede sujeta a las reglas de confidencialidad de dicho
procedimiento, y

(vi) El Contratista suministre a sus Filiales, subsidiarias, auditores, asesores
legales, empleados o a las instituciones financieras involucradas en el presente Contrato en
la medida que sea necesaria para las Actividades Petroleras en el Área Contractual, en el
entendido que el Contratista será responsuble de muntener la confidencialidad de tal
información y asegurarse que dichas Personas mantengan la misma de conformidad con lo
dispuesto en este Contrato y en la Normatividad Aplicable.

Siempre que: (a) el hecho de no divulgarla sujetaría al Contratista a sanciones
civiles, penales o administrativas, y (b) el Contratista notifique a la CNH con toda prontitud
la solicitud de dicha divulgación. En el caso a que se refiere el inciso (iv) anterior, la CNH
podra solicitar ul Contratista que impugne ame los tribunales competentes lo orden de
divulgación, en cuyo caso la CNH deberá cubrir cualquier Costo generado por la
impugnación.

Los subincisos (a) y (b) de la presente Cláusula no serán aplicables a lo
dispuesto en el inciso (v) anterior

Cf

68 ÁREA CONTRACTUAL 1M:01 W

Contrato No. ONH-R02-L03-17M401/2017

CLAUSULA 30.

El Contratista deberá llevar a cabo todas las gestiones necesarias y efectuar el
pago de los tabuladores sobre los valores promedio de la tierra con los que llevará a cabo las
negociaciones a que hace referencia el inciso (c) de la Cláusula 3.3 a partir de la Fecha
Efectiva.

CLÁUSULA 3L.
NOTIFICACIONES

Todas las notificaciones y demás comunicaciones hechas en virtud de este
Contrato deberán ser por escrito y serán efectivas desde la fecha en que el destinatario las
recibi:

Ala CNH:

Ay. Patriotismo No. 580, piso 2.
Colonia Nonoalco,

Benito Juárez, Ciudad de México,
CP. 03700

AMJAGUAR 2.3:

Ay. Ricardo Margaln No, 440, Oficina 1601, Plana Nivel 12, Torre Sofa.
Colonia Valle del Campestre,

San Pedro Garza García, Nuevo León,

CP. 66265

0 en cualesquiera otras direcciones, según cada Parte notifique a la otra en la manera que se
indica anteriormente

CLÁUSULA 32.

Este Contrato es una compilación completa y exclusiva de todos los términos
y condiciones que rigen el acuerdo entre las Partes con respecto al objeto del mismo y
reemplaza cualquier negociación, discusión, convenio o entendimiento sobre dicho objeto.
Sin perjuicio de lo establecido en el numeral 8.6 de la Sección 11! de las Bases de Licitación,
ninguna declaración de agentes, empleados o representantes de las Partes que pudiera haberse
hecho antes de la celebración del presente Contrato tendrá validez en cuanto a la
interpretación de sus propios términos. Quedan incorporados formando parte indivisible e
integrante del presente Contrato, los siguientes Anexos:

69 ÁREA CONTRACTUAL TM+«01

Contrato No. CNM-ROZL.03-7M01/2017

Anexo l: Coordenadas y Especificaciones del Arca Contractual

Anexo 2: Modelo de Garantia Corporativa

Anexo 3: Procedimientos para Determinar las Comraprestaciones

Anexo 4: Procedimientos de Contabilidad y de Registro de Costos

Anexo 5: Programa Minimo de Trabajo

Anexo 6-A: Carta de Crédito

Anexo 6-B: — Póliza de Fianza

Anexo 7: Procedimientos de Procura de Bienes y Servicios

Anexo 8; Procedimientos de Entrega de Información y Pago de
Contraprestaciones del Fondo Mexicano del Petróleo para la
Estabilización y el Desarrollo

Anexo 9: Inventario de Activos

Anexo 10: — Uso Compartido de Infraestructura

CLÁUSULA 33
DISPOSICIONES DE TRANSPARENCIA

331 Axceso a la Información,

El Contratista estara obligado a entregar la información que la CNM requiera
con el Fin de que ésta cumpla con lo previsto en el artículo 89 de la Ley de Hidrocarburos,
incluyendo aquella información a la que se refiere la Cláusula 29,2, n través de los medios
que para tal efecto establezca la CNM, El Contratista deberá cooperar con las Autoridades
Gubernamentales competentes en caso que se requiera divulgar dicha información en
términos de la Normatividad Aplicable.

332 Conducta del Contratista y Filiales.

El Contratista y sus Filíales declaran y garantizan que los directores,
funcionarios, asesores, empleados y personal del Contratista y el de sus Filiales se sujetarán
a las disposiciones aplicables en materia de combate a la corrupción.

El Contratista y sus Filiales declaran y garantizan que no han ofrecido o
entregado dinero 0 cualquier otro beneficio a un servidor público y a un tercero que de
cunlquier forma intervenga en alguno o algunos de los actos dentro de este procedimiento de
contratación, a cambio de que dicho servidor público realice o se abstenga de realizar un acto
relacionado con sus funciones o con las de otro servidor público, con el propósito de obtener
0 mantener una ventaja, con independencia de la recepción de dinero o un beneficio obtenido.

Asimismo se abstendrán de realizar las siguientes conductas, de manera
general, ya sea directamente o a través de un tercero:

a) Realizar cualquier acción u omisión que tenga por objeto o efecto
evadir los requisitos o reglas establecidos para obtener cualquier tipo de contratación o simule
el cumplimiento de éstos:

70 ÁREA CONTRACTUAL TmM41)
Comrato No. CNM+R024,04.TM01/2017

b) Intervenir en nombre propio pero en interés de otra u otras personas
que se encuentren impedidas para participar en contrataciones públicas, con la finalidad de
obtener, total o parcinlmente, los heneficios derivados de la contratación, o

c) Ostentar influencia o poder político sobre cualquier servidor público
con el propósito de obtener para si o para un tercero un beneficio o ventaja, con
independencia de la aceptación del servidor o de los servidores públicos v del resultado
oblenido.

Asimismo, el Contratista se asegurará que tanto ella como sus Filiales: (1) se
apegarán y cumplirán en todo momento con cualesquiera leyes y regulaciones anticorrupción
que sean aplicables, y (ii) crearán y mantendrán controles internos adecuados para el
cumplimiento de lo previsto en esta Cláusula.

33,3 Notificación de la Investigución.

El Contratista deberá notificar a la CNH y u cualquier otra Autoridad
Gubernamental competente: (1) de manera inmediato a que tenga conocimiento, o que tenga
motivos suficientes para presumir, que ha ocurrido cualquier acto contrario a lo previsto en
la Cláusula 332, y (lí) dentro de los cinco (3) Días siguientes 1 que tenga conocimiento de
cualquier investigación o proceso iniciado por cualquier autoridad, mexicana o extranjera,
relacionado con cualquier supuesta infracción a lo dispuesto en esta Cláusula 33. Asimismo,
el Contratista deberá mantener informada a la CNH sobre el gvance de la investigación y
proceso hasta su conclusión,

33,4 Conflicto de Interés.

El Contratista se compromete a no incurrir en ningún conflicto de interés entre
sus propias intereses (incluyendo los de sus accionistas, Filiales y necionistas de sus Filiales)
y los intereses del Estado en el trato con los Subcontratistas, cli y cualquier otra
organización o individuo que realice negocios con el Contratista (sus accionistas, Fillales y
accionistas de sus Filiales) con respecto a las obligaciones del Contratista conforme al
presente Contrato.

Con el objeto de administrar los riesgos relacionados con la seguridad
nacional o derivados de emergencias, siniestros y alteración del orden publico, el Contratista

deberá brindar las facilidades que le sean requeridas por las autoridades federales

competentes,

7 ÁREA CONTRACTUAL TM-01
Contrato No. ONH-RO24.03=1M+001/2017

CLÁUSULA 35.
IDIOMA
El idiomu del presente Contrato es el español, Todas las notificaciones,
renuncias y otras comunicaciones hechas por escrito o de otra forma entre las Partes en

relación con este Contrato deberán hacerse en español. Cualquier traducción del presente
Contrato no será considerada oficial.

CLÁUSULA 36,
EJEMPLARES

Este Contrato se firma en cuatro (4) ejemplares equivalentes con el mismo
significado y efecto, y cada uno será considerado como un original.

EN TESTIMONIO DE LO CUAL, las Partes firman este Contrato en la fecha mencionada
al principio del mismo,

POR LA “COMISIÓN NACIONAL DE POR “EL CONTRATISTA"

HIDROCARBUROS”

A
1% C. JUAN CARLA 'EDA MOLINA C. JAVIER ZAMBRANO GONZALEZ
COMISIONAIO PRESIDENTE REPRESENTANTE LEGAL.
JAGUAR EXPLORACIÓN Y PRODUCCIÓN 23
SAL DECY.

C, MARTÍN ALVAREZ MAGAÑA
TITULAR DE LA UNIDAD JURÍDICA

mn ÁREA CONTRACTUAL TM-401
Contrato No. CNH-R02-1.03-1M-01/2017

POR LA “COMISIÓN NACIONAL DE

€. FAUSTO ÁLVAREZ HERNÁNDEZ
TITULAR DE LA UNIDAD DE
ADMINISTRACIÓN TÉCNICA DE
ASIGNACIONES Y CONTRATOS

POR “EL OBLIGADO SOLIDARIO”

JAGUAR EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS, S.A.P.I. DE CV.

pe 7 ÁREA CONTRACTUAL TM-01
Contrato No. CNH-R02-L03-TM-01/2017

ANEXO 1

COORDENADAS Y ESPECIFICACIONES DEL ÁREA y
CONTRACTUAL

ÁREA CONTRACTUAL TM-01
Contrato No. CNH-R(24.03-1M-01/2017

COORDENADAS Y ESPECIFICACIONES DEL ÁREA CONTRACTUAL
1. Coordenadas:

AT eroear | 2oavamzr |

De
a] aro | 20m2830 >]
5 Seo] arar]
SP 08 30 | 2030]

3 Profundidad: Sin restricciones de profundidad.
4. Superficie aproximada en km': 72.393 kn" NX

”

ÁREA CONTRACTUAL TM-01
Contrato No. CNH-R02-1.03-T7M-01/2017

ANEXO 2

MODELO DE GARANTÍA CORPORATIVA

ÁREA CONTRACTUAL TM-01

E
Contruto No. CNH-R02-L.03-TM-01/2017

GARANTÍA CORPORATIVA
SUSCRITA POR

1
EN FAVOR DE

COMISIÓN NACIONAL DE HIDROCARBUROS

ta

ÁREA CONTRACTUAL TM-01

E

W
Citrato No. CNH-RO2-L03-T MANI

CONTRATO DE GARANTÍA
Formato A

El presente Contrato de Garantía (la “Goranto”) se suscribe e] de de

por , Una empresa organizada y existente conforme a las leyes de en

calidad de garante (el “Garante”), en lavor de los Estados Unidos Mexicanos, por conducto

de la Comisión Nucional de Hidrocarburos de México, en calidad de beneficiario (en

adelante, el “Beneficiario”), en relación con el Coniato para la Exploración y Extracción de

Hidrocarburos bajo la Modalidad de Licencia, de fecha _ de de ___ suscrito entre

el Beneficiario por una parte, y XYZ por la otra, (según el mismo vaya a ser modificada de

acuerdo con sus terminos, el “Comrato”), Todos los términos escritos con mayúscula inicial

pero no definidos de otra forma en esta Garantía tendrán el significado que se les de a los
mismos en el Contrato.

CLÁUSULA 1
GARANTÍA

(a) — El Garante, en este acto de manera subsidiaria e irrevocuble, garantiza al
Beneficiario, el pago puntual de cualesquiera cantidades que XY Z deba pagar al Beneficiario
en virtud del Contrato, asi como el cumplimiento puntual y oportuno de todas y cada una de las
ubligaciones de XYZ, de conformidad con el Contrato, hasta por el monto de XXXXXX
(XAXXXXX) millones de dólares Esta Garantía constituye una garantía de pago y de
cumplimiento y no meramente de cobranza, la cual deberá permanecer en pleno vigor y efecto
hasta que todas las obligaciones de XYZ garamizadas por la misma, sean pagadas o cumplidas
en su totalidad, sujeto a lo dispuesto en la Clúusula 18.7 del Contrato y la cláusula 2 de esta
Garantia.

(b) La garantín de pago y cumplimiemo dispuesta en esta Garantía
constituye una garantía continua y absoluta y deberá aplicarse a todas las obligaciones en virtud
del Contrato cuando éstas se originen, Sin limitar la generalidad de lo anterior, la parantía del
Garante no será liberada, extinguida o de otra forma afectada por: (1) cualesquiera cambios en
el nombre, actividades autorizadas, existencia legn!, estructura, personal o propiedad directa o
indirecta de XYZ; (ii) insolvencia, quiebra, reorganización o cuniquier otro procedimiento
similar que ufeste a XYZ o a sus respectivos activos, o (ii) cuulquier otro acto u omisión u
retraso de cualquier tipo de XYZ. el Beneficiario o cualquier otra Persona. La garantía cubrirá
especificamente obligaciones comenidas dentro del Contrato y por ningún motivo será
ejecutada por aquellas que deriven de responsabilidad extracontractual de cualquier índole a las
que le será aplicable la Normatividad Aplicable independiememente del contenido del Contrato
y de la Garantía.

tc) — En lu medida permitida por la Normatividad Aplicable, el Garant
conviene que, sin la notificación y sin la necesidad de una confirmación, consentimiento y
garmntia adicional de su pane, las obligaciones de XYZ aquí garantizadas podrán ser en
ocasiones, de conformidad con el Contrato, renovadas. ampliadas, incrementadas, aceleradas,

3 ÁREA CONTRACTUAL Tel

ES
Conrrato No. CNI-R02-4.40-1M-01/2017

modificadas, reformadas, transigidas, renuncindas, liberadas o rescindidas, todo lo anterior sin
impedir o afectar la obligación del Garante conforme a esta Garantía.

(dy La Garantía aquí celebrada responde, como elemento determinante de la
voluntad del Beneficiario, al hecho de que el Contratista respaldado aquí por el Garamte, cumplió
con los requisitos contenidos en el inciso (c) de la Cláusula 17.2 del Contrato a entera
satisfacción del Beneficiario y optó por determinar el monto garantizado en términos del inciso
(a) de la presente Cláusula.

CLÁUSULA 2
tl

Las responsabilidades del Garante en vinud de esta Garantía deberán ser
automáticamente restituidas en caso de y hasta el punto en que, por cualquier razón, cualquier
pago o cumplimiento hecho por o en nombre de XYZ en relación con las obligaciones aquí
garantizadas, se recupere de o se reembolse por el Beneficiario o cualquier otra parte como
resultado de cualquier procedimiento de quiebra, insolvencia, reorganización o cualquier
otro.

CLÁUSULA 3

El Garante en este acto declara y garantiza que: (1) tiene plena capacidad
jurídica para la celebración y cumplimiento de esta Garantia; (11) ha cumplido con todos los
requerimientos corporativos y de otra naturaleza necesarios para la celebración y
cumplimiento de esta Garantía; (111) ha obtenido todas las mutorizaciones corporativas y de
otra naturaleza necesarias para lu celebración y cumplimiento de esta Garantía, y (iv) esta
Garantía constituye una Obligación legal, válida y vinculante de dicho Garante la cual puede
haverse valer en su contra de acuerdo con sus términos.

CLÁUSULA 4
VALIDEZ

Si cuniquier disposición de esto Garantía o la aplicación de la misma a
cunlquier circunstancia se declara por cualquier motivo nula o no exigible, el resto de esta
Cinrantía y la aplicación de dicha disposición a otras circunstancias no deberá verse afectada
por tal circunstancia.

CLÁUSULA 5
LEY APLICABLE Y SOLUCIÓN DE CONTROVERSIAS

(a) Esta Garantía se regirá e interpretará de conformidad con la legislación
federal de los Estados Lmidos Mexicanos,

(b) El Garante y el Beneficiario convienen que lo establecido en la
Cláusula 26 le será aplicable a cualquier controversia derivada o relacionada con esta
Garantia. El Garante acepta que, a solicitud del Beneficiario, cunlquier procedimiento arbitral

a ÁREA CONTRACTUAL TM+01
LCimimao Na. ENH-ROZ404-1M01/2017

en Virtud de esta Garantla podrá consolidarse con cualquier otro que involucre hechos o
aspectos legales en común que hubiera sido iniciado en virtud del Contrato, Cuando haya
necesidad de que las partes del arbitraje nombren a algún miembro del tribunal, el Garante
y, en su caso el Contratista y cualquier otro garante, nombrarán a uno en forma conjunta.

le) El Garante conviene en pagar todas los Costos, gastos y honorarios razonables
y documentados, incluyendo honorarios de sbogados, en que el Beneficiario pueda incurrir
en la ejecución de esta Garantía.

CLÁUSULA 6
NOTIFICACIONES
Cualquier notificación u otra comunicación relacionada con esta Garantía deberá de
hacerse por escrito y entregarse personalmente, por mensajería, por correo certificado y
registrado (o en una forma sustancialmente similar al correo) en la forma siguiente:

Sia la CNH:

Sin XYZ:

Si ul Garante:

Cualquiera de las partes de esta Garantía podrá, mediante una notificación por escrito
a las otras partes, cambiar lx dirección a la cual deberán de estar dirigidas las notificaciones:
Cualquier notificación u otra comunicación, deberá de considerarse que ha sido realizada al
momento de recepción por el destinatario, Todas las comunicaciones en relación con esta
Garantía deberán ser en español

CLÁUSULA 7
IDIOMA

Esta Garantía se celebra en el idioma español. Cunlquier traducción de esta Garanía
será Únicamente para efectos de conveniencia y no será considerada pura la interpretación de
la misma.

3 ÁRLA CONTRACTUAL TM40]
Loninito No, CNHERO2-1.03-17M-01/2017

CLÁUSULA $8
EJEMPLARES

Esta Garamia podrá ser firmada por las partes de la misma en ejemplares separados,
cada uno de las cuales cuando sea firmado y entregado se considerará un original, pero todos
los ejemplares en su conjunto deberán constituir uno solo y el mismo instrumento.

EN TESTIMONIO DE LO CUAL, las partes firman esta Garantía en la fecha
mencionada al principio de la misma.

AA

como Garante

Por:
Nombre:
Vítulo:

CONVIENE Y ACEPTA:
COMISIÓN NACIONAL DE HIDROCARBUROS
Como Beneficiario

Por

Nombre:
Título:

b ARLA CONTRACTUAL TM+01

Conuo No. ONU+RO2-1,03-TM 01/2017

CONTRATO DE GARANTÍA
Formato B

El presente Contrato de Garantía (la “Ciarantia”) se suscribe el __ de de

por , Una empresa organizada y existente conforme a las leyes de en

calidad de garante (el “Carante”), en favor de los Estados Unidos Mexicanos, por cunducto

de ln Comisión Nacional de Hidrocarburos de México, en calidad de beneficiario [en

adelante, el “Beneficiario”), en relación con el Contrato para la Exploración y Extracción de

Hidrocarburos bajo la Modalidad de Licencia, de fecha _ de de suscrito entre

el Beneficiario por una parte, y XYZ por la otra, (según el mismo vaya a ser modificado de

acuerdo con sus términos, el “Contrato”), Todos los términos escritos con mayúscula inicial

pero no definidos de otra forma en esta Garantía tendrán el significado que se les dae u los
mismos en el Contrato.

CLÁUSULA 1
GARANTÍA

(4) — El Garante, en este acto de manera subsidiaria e irrevocable. garantizo
al Beneficiario el pago total, puntual y completo de cualesquiera cantidades que XYZ deba
pagar al Beneficiario en virtud del Contrato, as! como el cumplimiento puntual y oportuno
de todas y cada una de las obligaciones de XYZ, de conformidad con el Contrato, Esta
Garantía constituye una garantia de pago y de cumplimiento y no meramente de cobrunza, la
cuul deberá permanecer en pleno vigor y efecto hasto que todas las obligaciones de XYZ
garantizadas por la misma, sean pagadas o cumplidas en su totalidad. sujeto a lo dispuesto
en la Clausula 18.7 del Contrato y la vláusula 2 de esta Garantía.

(bj — La garantia de pago y cumplimiento dispuesta en esta Garantía
constituye una garantía continua y absoluta y deberá aplicarse a todas las obligaciones en
virtud del Contrato cuandi éstas se originen. Sin limitar la generalidad de lo unterior, la
garantía del Garamte no será liberada, extinguida o de otra forma afectada por: (1)
cunlesquiera cambios en el nombre, actividades autorizadas, existencia legal, estructura,
personal o propiedad directa o indirecta de XYZ: (11) insolvencia. quiebra. reorganización 0
cuulquier otro procedimiento similar que afecte a XYZ 0 a sus respectivos activos, o (1)
¿cualquier otro acto u omisión o retraso de cualquier tipo de XYZ, el Beneficiario v cualquier
otra Persona. La garantía cubrirá especificamente obligaciones contenidas dentro del
Contrato y por ningún motivo será ejecutada por aquellas que deriven de responsabilidad
extracontractual de cualquier indole a los que he seri aplicable el tmarco normativo
correspondiente independientemente de lo contenido en el Contrato y en la Garantía.

tcy En la medida permitida por lua Normatividad Aplicable, el Garane
conviene que, sin la notificación y sin la necesidad de una confirmación, consentimiento
garantia adicional de su parte, las obligaciones de XYZ aquí garantizadas podrán ser en
ocasiones, de conformidad con el Contrato, renovadas, ampliadas, incrementadas,
nccleradas, modificadas, reformadas, transigidas, renunciadas, fiberadas o rescindidas. todo
lo anterior sm impedir o afectar la obligación del Gurante conforme a esta Garantía.

1 ÁREA CONTRACTUAL TMa11

el
Contrato No. CNH-RO2-.1.03-1M-01/2017

CLAUSULA 2

Las responsabilidades del Garante en virtud de esta Garantía deberán ser
automáticamente restinidas en caso de y hasta el punto en que, por cualquier razón, cualquier
pago o cumplimiento hecho por o en nombre de XYZ en relación con las obligaciones aquí

garantizadas, se recupere de y se reembolse por el Beneficiario o cualquier otra parte como
resultado de cualquier procedimiento de quiebra, insolvencia, reorganización o cualquier
otro.

CLÁUSULA 3
Di JONES

El Garunte en este acto declara y garamiza que: (5) tiene plena capacidad
Jurídica para ln celebración y cumplimiento de esta Garantia; (11) ha cumplido con todos los
requerimientos corporativos y de otra naturaleza hecesarios para la celebración y
cumplimiento de esta Garantía; (ii) ha obtenido todas las autorizaciones corporativas y de
altra naturaleza necesarias para la celebración y cumplimiento de esta Garantía, y (iv) esta
Garantía constituye una obligación legal, válida y vinculante de dicho Garante la cual puede
hacerse valer en su contra de acuerdo con sus términos.

CLÁUSULA 4
VALIDEZ

Si cunlquier disposición de esta Garantía o la aplicación de la misma a
cualquier cirounstancia se declura por cualquier motivo nula o no exigible, el resto de esta
Garantía y la aplicación de dicha disposición a otras circunstancias no debora verse afectada
portal circunstancia.

CLÁUSULA 5
Y APLICABLE Y SOLUCIH

(a) Esta Garantía se regirá e interpretará de conformidad con la legislación
federal de los Estados Unidos Mexicanos.

(b) El Garante y el Beneficiario convienen que lo establecido en la
Cláusula 26 le será aplicable 1 cualquier controversia derivada o relacionada con esta
Garantía. El Garante acepta que, a solicitud del Beneficiario, cualquier procedimiento arbitral
en virtud de esta Garantía podrá consolidarse con cualquier otro que involucre hechos a
aspectos legales en común que hubiera sido iniciado en virtud del Contrato, Cuando haya
necesidad de que las partes del arbitraje nombren a algún miembro del tribunal, el Garante
y, €n su caso el Contratista y cualquier otro garante, nombrarán a uno en forma conjunta.

tc) El Garante conviene en pagar todos los Costos, gastos y honorarios
razonubles y documentados, incluyendo honorarios de abogados, en que el Beneficiario
pueda incurrir en la ejecución de esta Garantia.

EA KR AREA CONTRACTUAL TM+401
Contrato No ONHROZL0I- MAT

CLÁUSULA 6
NOTIFICACIONES

Cualquier notificación u otra comunicación relacionada con esta Garantía
deberá de hacerse por escrito y entregarse personalmente, por mensajería, por correo
certificado o registrado (o en una forma sustancialmente similar al correo) en la forma
siguiente:

Sia la NH:

Sia XYZ:

Siul Garanto:

Cualquiera de las partes de esta Garantía podrá, mediante una notificación por
escrito a las otras partes, cambiar la dirección u la cuul deberán de estar dirigidas las
notificaciones. Cualquier notificación u otra comunicacion, deberá de considerarse que ha
sido realizada al momento de recepción por el destinatario, Todas las comunicaciones en
relación con esta Garantía deberán ser en español.

CLÁUSULA 7
IDIOMA

Esta Garantía se celebra en el idioma español, Cualquier traducción de esta
Garantía será únicamente paru efectos de conveniencia y no será considerada para la
interpretación de la misma.

CLÁUSULA $
EJEMPLARES

Esta Garantía podrá ser firmada por las partes de la misma en ejemplares
separados, cada uno de las cuales cuando sea firmado y entregado se considerará un original.
pero todos los ejemplares en su conjunto deberán constituir uno solo y el mismo instrumento.

9 ÁRLA CONTRACTUAL TM01
Contrato No. CNH-R02-1.03-1'M-01/2017

EN TESTIMONIO DE LO CUAL, las partes firman esta Garantía en la
fecha mencionada al principio de la misma.

Ca

como Garante

Por:
Nombre:
Título;

CONVIENE Y ACEPTA:
COMISIÓN NACIONAL DE HIDROCARBUROS j
Como Beneficiario /

Por:
Nombre:
Título:

mw ÁREA CONTRACTUAL TM-01 /
Contrato No. CNH-R02-L03-TM-01/2017

ANEXO 3

PROCEDIMIENTOS PARA DETERMINAR LAS
CONTRAPRESTACIONES

ÁREA CONTRACTUAL 1M-01

ES
Contrato No, ONH+RO2-.03-1M-01/2017

PROCEDIMIENTOS PARA DETERMINAR LAS CONTRAPRESTACIONES

El presente Anexo establece los términos y condiciones bajo los cuales deberá realizarse el
cálculo y pago de las Contraprestaciones aplicables 4 este Contrato para cualquier Mes
durante la vigencia del mismo, de conformidad con lo previsto en la Ley de Ingresos sobre
Hidrocarburos vigente al momento del fallo por el que se adjudicó el Contrato.

LL. Precio Contractual

1.1. El Precio Contractual pura cada tipo de Hidrocarburo será determinado con base
en lo previsto en la Ley de Ingresos sobre Hidrocarburos, conforme al
procedimiento establecido en este Anexo 3.

1,2 Para cada Período se calculorán las Contraprestaciones considerando el Precio
Contractual de cada tipo de lHidrocarburo, que se determinará de acuerdo con los
criterios establecidos en este Anexo 3.

1,3. Para los efectos de este Ánexo 3 se entenderá por 1 el subíndice correspondiente
al Periodo. En el caso que las Actividades Petroleras se realicen en un Período
que no comprenda el Mes completo, el Perlodo serú el número de Días que
efectivamente operó este Contrato

14, — El Precio Contractual del Petróleo se determinará por Barril conforme a lo
siguiente:

La) En caso que, durante el Periodo, el Contratista comercialice al menos el
cincuenta por ciento (50%) del yolumen de Petróleo producido en el Áren
Contractual y medido en los Puntos de Medición en el Periodo, con base en
Reglas de Mercado u exista el compromiso de dicho comercialización
(incluyendo contratos de venta de largo plazo en los que el precio se
determine por Reglas de Mercado), el Precio Contructual del Petróleo en el
Periodo en el que se registre la comercialización será jgual al precio de venta
promedio observado, ponderado por el volumen que en cada caso
corresponda, al que el Contratista haya realizado o comprometido la
comercialización.

En el caso de cualquier volumen que el Contratista venda o entregue a una

Filial o parte relacionada, que ses a su vez comercializado a un tercero sin

algún tratimiento o procesamiento intermedio, el precio de venta y el

volumen correspondientes á la transacción de la Filial o parte relacionada con

el tercero podrán ser considerados en el cálculu del Precio Contractual del

Petróleo en el Perlodo. -
¡0

bajo Reglas de Mercado por parte del Contratista, de al menos el cincuenta

por ciento (50%) del volumen de Petróleo producido en el Area Contractual

y medido en los Puntos de Medición en el Periodo, el Precio Contractual del

1) — Sial finalizar el Período correspondiente no se ha registrado comercializuci A Ñ
y

E AREA CONTRACTUAL TMe01 /
Contrato Nu. CNTERO2-L03-TM-DIAQD1T

Petróleo se calculará 4 través del uso de lo fórmula correspondiente, en
Junción del grado API y contenido de azufre correspondiente al Petróleo
extraido en el Área Contractual en el Período. Lo anterior considerando los
precios para los crudos marcadores Ligh Lowmyiana Sweet (LLS) y Brent,
publicados en el Período por una compañía internacional especializada un la
publiención de información de referencia sobre precios, de acuerdo a lo
siguiente:

il. Si.el Contrmista comercializó menos del cincuenta por ciento (50%) del
volumen de Petróleo producido en el Área Contractual y medido en los
Puntos de Medición en el Periodo, el Precio Contractual del Petróleo será
el promedio de los precios calculados a través del uso de la fórmula
correspondiente a la fecha de cada operación de comercialización.
utilizando los precios de los marcadores de dichu fecha o, en caso de no
existir, el último valor publicado anterior a ln fecha de la transacción.
ponderado de acuerdo con el volumen involucrado en dada transacción
realizada en el Periodo,

Si no se realizó comercialización, debido n que el volumen de Petróleo
producido en el Periodo y registrado en el Punto de Medición se mantuvo:
almacenado bajo la propiedad y custodia del Contratista, el Precio
Contractual del Petróleo se calculará a través del uso de la fórmulo
correspondiente, considerando el promedio simple de los precios de los
marcadores durante el Periodo.

Las formulas para calcular el Precio Contractual del Petróleo referidas son;

Grado API del Petróleo |, a,
ertdo extraído en el Fórmula aplicable para la determinación del Precio

Contractual rad A del'P

ha | e a in |
PCy¿=0.227+LLS, +0.749- Brent;

Donde:

PCp, = Precio Contractual del Petróleo en el Periodo £.

API= Parámetro de ajuste por calidad, utilizando el promediw ponderudo de
Grados API del Petróleo producido en el Área Contractual en el Período £
LL.5,= Precio promedio de mercado del Crudo Light Louisiana Sweet (1.1.5)
en el Periodo 1.

Brent,= Precio promedio de mercado del Crudo Brent en el Período £

ÁREA CONTRACTUAL TM
tc)

Comrató No. ONHMAROZ 03 TMA DT

5= Parámetro de ajuste por calidad, utilizando el valor del porcentaje
promedio ponderado de azufre en el Petróleo producido en el Área
Contractual considerando dos decimales fpor ejemplo, si es 3% se utiliza
3,00),

Las Fórmulas para determinar el Precio Contractual podrán ser actualizadas
en este Contrato para roflejar los ajustes estructurales en el mercado de los
Hidrocarburos, con base en la información que la Secretaría de Hacienda
publique en el reporte anua) al que se refiere el articulo 5 de la Ley de Ingresos
sobre Hidrocarburos. En dicho reporte se establecerán los claves de
identificación de los precios de las crudos marcadores LLS y Brent. En caso
que los precios de los crudos marcadores £4$ y Brem dejen de ser publicados,
la Secretaria de Hacienda establecerá una nuevo fórmula considerando otros
crudos murcadores que sean comercializados con liquidez y que sean
representativos de las condiciones de mercado.

En caso que la comercialización se realice con partes relacionadas o que el
precio de venta del Petróleo se determine con búse en un precio regulado, se
podrá utilizar el precio de dicha transacción para la determinación del Precio
Contractual sujeto a las reulus aplicables a los precios de transferencia
establecidas en el Anexo 4.

En caso que en el mercado exista un tipo de Potróleo que presente las mismas
características de calidad (mismos grados API y mismo contenido de azufre)
que el Petróleo producido en el Área Contractual durante el Periodo
correspondiente, el Precio Contractual del Petróleo a emplear conforme este
inciso (b), podrá ser calculado considerando el precio de mercado del Petróleo
referido que sea libre a bordo (Free on board/*“FOB"), en sustitución del
valor estimado a través de ln fórmula correspondiente.

Para efectos del párrafo anterior, el Contratista deberá presentar la
documentación con información verificable, publicada en el Periodo por una
compañía internacional especializada en la publicación de información de
referencia sobre precios, que demuestre que el tipo de Petróleo propuesto
posee los mismos prados API y mismo contenido de azufre que el Petróleo
producido en el Área Contractun), conforme las mediciones que realice la
CNH en el Periodo.

En caso que el Precio Contracwal del Petróleo en el Periodo inmediato
anterior o en los dos Periodos inmediatos anteriores haya sido determinado a
través de las fórmulas establecidas en el inciso (b) de este numeral. y que
durante el Periodo de que se trale exista comercialización de Petróleo con
base en Reglas de Mercado por parte del Contentista conforme al inciso (a) de
este numeral, el Precio Contractual del Petróleo en el Periodo se determinará
conforme a la siguiente fórmula, siempre que la diferencia entre el preci

estimudo por la fórmula y el precio ubservado en la comercinlización de

4 ÁREA CONTRACTHAL Fall
Cantrato No. CNH-RO2-1.03-TM-12017

Petroleo con base en Reglas de Mercado en el Periodo £ sea menor o igual ul
cincuenta por siento (50%) del precio observado:

PreciOcomerriatización; X PA] VPri AV Cos

VP

PCp=

Donde:

PCp + = Precio Contractual del Petróleo en el Perlodo t.
PreciO comercialización, = Precio observado en la comercialización de
Petróleo con base en Reglas de Mercado en el Periodo t.

25 VP+,-¡ =Sumatoria del volumen de producción del Petróleo registrado
en el Punto de Medición en los Periodos £, t—1 y en su caso, t— 2.

TEJA VC»,-¡"Sumatoria del Valor Contractual del Petróleo en el Periodo 1 —
l, y en sucaso, 1-2,

VP,,= Volumen de producción de Petróleo registrado en el Punto de
Medición en el Periodo £.

En caso que la diferencia entre el precio estimado por la fórmula y el precio
observado en la comercialización de Petróleo con base en Reglas de Mercado
en el Periodo t sen superior al cincuenta por ciemo (50%) del precio
observado, el Precio Contractual del Petróleo en el Período se determinará de
la siguiente forma:

t Si el precio estimado por la fórmula es mayor al precio observado, el
Precio Contractual será:

PCps= Precio nomerctatización; X1-5

Ml. Si el precio estimado por la fórmula es menor al precio observado, el
Precio Contractual serú:

PCh1 = PreciOcomerciatización: 0-5

Cunlquier variación en el Valor Contractual del Petróleo producido en el
Periodo inmediato amterior o en los dos Periodos inmediatos anteriores, que
persista considerando la determinación del Precio Contractual conforme lo
establecido en este inciso (c) y el precio observado bajo Reglns de Mercado,
podrá ser solventada dentro de los tres (3) Poriodos subsecuentes a través de
ajustes que determine la Secretaria de Hacienda, como parte de sus
atribuciones de verificación, conforme lo establecido en el numeral 44 de
este Anexo 3.

Para que el precio que resulte de la comercialización realizada por parte del

s ÁREA CONTRACTUAL 1M411
LS.

10)

(b)

Contrato No. ONH-R02-1.03-T7M01/2017

Contratista sea considerado en la determinación del Precio Contractual del
Petróleo, el Contratista deberá haber comunicado previnmente al ciorre del
Periodo, las caracteristicas relevantes de la comercialización realizada,
incluyendo Jos aspectos para determinar el precio aplicable con base en
Reglas de Mercado. Independientemente de lo anterior, el Contratista deberá
reportar los ingresos totales, el volumen de Petróleo y el precio promedio
ponderado que obtenga, derivados de la comercialización del Petróleo que le
corresponda como Contraprestaciones.

El Precio Contractual de los Condensados se determinará por Barril conforme a
lo siguiente;

En caso que, durante el Periodo, el Contratista comercialice al menos el
cincuenta por ciento (50%) del volumen de Condensudos producido en el
Área Contractual y medido en los Puntos de Medición en el Período, con base
en Reglas de Mercado o exista el compromiso de dicha comercialización,
incluyendo contratos de venta de largo plazo en los que el precio se determine
por Reglas de Mercado, el Precio Contractual de los Condensados en el
Periodo en el que se registre la comercialización será igual al precio de venta
promedio observado, ponderido por el volumen que en cada caso
corresponda, al que el Contratista hoya renlizado o comprometido la
comercialización.

En el caso de cualquier volumen que el Contratista venda o entregue a una
Filial 6 parte relacionada, que sea a su vez comercializado a un tercero sin
alpún tratamiento O procesamiento intermedio, el precio de venta y el
volumen correspondientes a la transacción de la Filtal o parte relacionada con
el tercero podrán ser considerados en el cálculo del Precio Contractual de los
Condensados en el Periodo

Si ul finalizar el Periodo correspondiente, no se ha registrado
comercialización bajo Reglas de Mercado por parte del Contratista, de al
menos el cincuenta por ciento (50%) del volumen de Condensados producido
en el Área Contractual y medido en los Puntos de Medición en el Periodo, el
Precio Contractual de los Condensados se calculará considerando el precio
promedio para el crudo marcador Brent publicado en el Periodo £ por una
compañía internacional especializada en la publicación de información de
referencia sobre precios, de acuerdo a lo siguiente:

h  Stel Contratista comercializó menos del cincuenta por ciento (30%) del
volumen de Condensados producido en el Área Contractual y medido en
los Puntos de Medición en el Período, el Precio Contractual de los
Condensados será el promedio de los precios calculados mediante

no existir, el último valor publicado anterior a la fecha de la transacción,
utilizando los precios del crudo murcador de dichu fecha, ponderado de
acuerdo al volumen involucrado en cada transacción realizada en el

fórmula a la fecha de cuda operación de comercialización p, en caso 5)
J
)

b ÁREA CONTRACTUAL TM401

do
Y
lc)

Comrato No, UNHRO2:1.03-7M-01/2017

Pertodo.

Si no se realizó comercialización debido a que el volumen de
Condensados producido en el Perlodo y registrado en el Punto de
Medición se mantuyo almacenado bajo la propiedad o custodia del
Contratista, el Precio Contractual de los Condensados se calculará a
través del uso de la fórmula correspondiente, considerando el promedio
simple del precio del marcador durante el Periodo.

La fórmula para calcular el Precio Contractual de los Condensados es:
PCí; = U8B15Brenta; — 1.965

Donde:

PC; = Precio Contractual de los Condensados en el Periodo 4
Brentp,- Precio del Crudo Brent en el Período e

La fórmula para determinar el Precio Contractual podrá ser actualizada en
este Contrato para reflejar los ajustes estructurales en el mercado de los
Hidrocarburos, con buse en la información que la Secretaria de Hacienda
publique en el reporte anual al que se refiere el artículo 5 de la Ley de Ingresos
sobre Hidrocarburos. En dicho repone se establecerá la clave de
identificación del precio del crudo murcador Brenr.

En caso que el precio del crudo marcador Brent deje de ser publicado, la
Secretaria de Hacienda estublecerá una nueva fórmula considerando otro u
otros marcadores que sean comercializados con liquidez y que sean
representativos de las condiciones de mercado.

En caso que la comercialización se realice con partes relacionadas o que el
precio de venta de los Condensados se determino con base en un precio
regulado, se podrá utilizar el precio de dicha tansacción para la
determinación del Precio Contractual sujeto a las reglas aplicables u los
precios de transferencia establecidas en el Anexo 4.

En caso que el Precio Contractual de los Condensados en el Periodo
inmediato anterior o en los dos Periodos inmediatos anteriores haya sido
determinado a través de la fórmula establecida en el inciso (b) de este
numeral. y que durante el Periodo de que se trate exista comercialización de
Condensados con buse en Reglas de Mercado por parte del Contratista
conforme al inciso (a) de este numeral, el Precio Contractual de los
Condensados en el Período se determinará conforme a la siguiente fórmula.
siempre que la diferencia entre el precio estimado por la fórmula y el precio
ubservado en lu comercialización de los Condensados con base en Reglas de
Mercado en el Período t sea menor o Igual al eincuenta por ciento (50%) del

7 ÁRLA CONTRACTUAL TM01
Contrito No. ONH-R02>1.113-FM411/2017

precio observado:
os PreciOcomerpansació Di20Y Pera RV Ces
¡a VPes
Donde:

PC¿: = Precio Contractual de los Condensados en el Periodo t.
PreciOcomerciutización, = Precio observado en lu comercialización de
Condensados con base en Reglas de Mercado en el Periodo t.

EGVP;-= Sumatoria del Volumen de Producción de Condensados
registrado en el Punto de Medición en los Periodos £. t— 1 y en su caso, 1 —

2,

se VC¿r-, = Sumatoria del Valor Contractual de los Condensados en el
Periodo t— 1. y en su caso, £— 2.

VP5 Volumen de Producción de Condensados repistrado en el Punto de
Medición en el Período £.

En caso que la diferencia entre el precio estimado por la fórmula y el precio
observado en la comercialización de Condensados con base en Reglas de
Mercado en el Periodo £ sen superior al cincuenta por ciento (50%) del precio
observado, el Precio Contractual de los Condensados en el Período se
determinará de la siguiente forma:

L Si el precio estimado por la fórmula es mayor al precio observado, el
Precio Contractunl será:

PC ¿y = Preclocomercianzació: *1-5

ti. Si el precio estimado por lo fórmula es menor al precio observado, el
Precio Contractual será:

PC gy = Precio comersiariación 0.5

Cualquier variación en el Valor Contractual de los Condensados producidos
en el Periodo inmediato anterior o en los dos Periodos inmediatos anteriores,
que persista considerando la determinación del Precio Contractual conforme
lo establecido en este inciso (c) y el precio observado bajo Reglas de
Mercado, podrá ser solventada dentro de los tres (3) Periodos subsecuentes a
truvés de ajustes que determine la Secretaria de Hacienda, como parte de sus
atribuciones de verificación, conforme lo establecido en el numeral 44 de
este Anexo 3.

Para que el precio que resulte de la comercialización realizada por parte di
Contratista sea considerado en la determinación del Precio Contractual deTos

x ÁREA CONTRACTUAL 1M+-01

y
Lo.

0)

(b)

1c)

Conirao No. ONHERO2A 04 T7M01/2017

Condensados, el Contratista deberá haber comunicado previamente al cierre
del Periodo las caracteristicas relevantes de la comercinlización realizada,
incluyendo los aspectos para determinar el precio aplicable con buse en
Reglas de Mercado. Independientemente de lo anterior, el Contratista deberá
reportar los ingresos totales, el volumen de Condensados y el preci promedio
ponderado que obtenga, derivados de la comercialización de los Condensados
que le correspondan como Contraprestaciones.

El Precio Contractual del Gas Natural y de sus componentes se determinará, por
separado, por unidad calórica (millón de BTU) conforme a lo siguiente:

El Precio Contractual del Gas Natural considerará, en la proporción que
corresponda, el valor unitario y el volumen que corresponda a la
comercialización del Gas Natural (metano) y de cada uno de sus otros
componentes (etano, propano y butano).

En caso que, durante el Periodo, el Contratista comercialice al menos el
cincuenta por ciento (50%) del volumen de Gas Natural producido en el Área
Contractual y medido en los Puntos de Medición en el Período. con base en
Reglas de Mercado y exista el compromiso de dicha comercialización
(incluyendo contratos de venta de largo plazo en los que el precio se
determine por Reglas de Mercado), el Precio Contractual del Gas Natural en
el Periodo en el que se registre la comercialización será ¡gual ul precio de
venta promedio observado, ponderado por la equivalencia calórica en
millones de BTU del volumoun que en cada cano corresponda, al que el
Contratista haya realizado o comprometido la comercialización.

En el caso de cualquier volumen que el Contratista venda a una Filial o parte
relacionada. que seu a su vez comercializado a un tercero sin algún
tratamiento o procesamiento intermedio, el precio de venta y el volumen
correspondientes a la transacción de la Filial w parte relacionada con el tercero
podrán ser considerados en el cálculo del Precio Contractual del Gas Natural
en el Periodo.

Si al finalizar el Periodo correspondiente el Contratista comercializó menos
del cincuenta por ciento (50%) del volumen de Gas Natural producido en el
Area Contractual y medido en los Puntos de Medición en el Periodo con base
en Reglas de Mercado, el Precio Comractual del Gas Natural será el promedio
de los precios que fije la Comisión Reguladora de Energía para el punto en el
que el Gas Natural producido al amparo de este Contrato ingrese en el Sistema
de Transpore y Almacenamiento Nacional Integrado a la fecha de cada
operación de comercialización o, en caso de no existir, el último valor
publicado anterior a la fecha de la transacción, ponderado por la equivalencia
calórica en millones de BTU del volumen involucrado en cada mransacción
realizada en el Periodo

En caso que la comercialización se realice con partes relacionadas y que el

4 ÁRLA CONTRACTUAL TM+401
1d)

Contrato No, ONH-ROZ-L03-1M-01/1017

precio de venta del Gas Natural o de alguno de sus componentes se determine
con base en un precio regulado, $e podrá milizar el precio de dicha transacción
para la determinación del Precio Contractual sujeto a lus reglas aplicables a
los precios de transferencia establecidas en el Anexo 4.

En caso que el Precio Contractual del Gas Natural en el Período inmediato
anterior o en los dos Períodos inmediatos anteriores hayan sido determinados
a traves de la fórmula establecida en el inciso (c) de este numeral. y que
durante el Periodo de que se trate exista comercialización del Gas Natural con
base en Reglas de Mercado por parte del Contratista conforme al inciso (b)
de este numeral, el Precio Contructual del Gas Natural en el Periodo se
determinará conforme a la siguiente fórmula, siempre que la diferencia entre
el precio estimado por la fórmula y el precio observado en la comercialización
de Gas Natural con base en Reglas de Mercado en el Periodo £ sea menor o
igual al cincuenta por ciento (50%) del precio observado:

Preciócomerriatización X Dizg V Pos EJ 4 VCas=s

Pla VPos

Donde:

PE¿ y = Precio Contractual del Gas Natural en el Periodo £.
PreclO comercialización, = Precio observado en la comercialización de Gas
Natural con base en Reglas de Mercado en el Periodo £.

EXPVPG¿-, =Sumatoria del Volumen de Producción de Gas Natural
registrado en el Punto de Medición en los Periodos £. t — 1 y en su caso, £ —
2.

E)? VC¿.-¡=Sumatoria del Valor Contractual de Gas Natural en el Periodo
t—1, y en sucaso, 1-2

VPG,= Volumen de Producción de Gas Natural registrado en el Punto de
Medición en el Periodo £ y expresado en su equivalencia calórica en millones
de BTU, según se trate de Gas Natural (metano) o de cada uno de los
componentes que lo constituyen (etano, propano y butano) en la proporción
que corresponda.

En caso que la diferencia entre el precio estimado por la fórmula y el precio
observado en la comercialización de Gas Natural con base en Reglas de
Mercado en el Periodo £ ses superior al cincuenta por ciento (50%) del precio
observado, el Precio Contractual del Gas Natural en el Periodo se determinará
de la siguiente forma:

1. Si el precio estimado por la fórmula es mayor al precio observado, el

m ARA CONTRACTUAL TM01

W : E
IN
le)

Contrato Na. ONU-RO2-03-1M-11/2017

Precio Contractual será:
Pas = PreclO comercialización; 415

ii. Si el precio estimado por la fórmula es menor al precio observado, el
Precio Contractual será:

PC¿ = Precio comeresuttrmción 0.5

Cualquier variación en el Valor Contractual del Gas Natural producido en el
Pertodo inmediato anterior o en los dos Periodos inmediatos anteriores, que
persista considerando la determinación del Precio Contractual conforme lo
establecido en este inciso (d) y el precio observado bajo Reglas de Mercado.
podrá ser solventada dentro de los tres (3) Periodos subsecuentes a través de
ajustes que determine lu Secretaria de Hacienda, como parte de sus
atribuciones de verificación, conforme lo establecido en el numeral 44 de
este Anexo 3.

Para que el precio que resulte de la comercialización realizada por parte del
Contratista sea considerado en la determinación del Precio Contractual del
Gas Nutural, el Contratista deberá haber comunicado preyinmente al cierre
del Periodo las características relevantes de la comercialización realizado
incluyendo los aspectos para determinar el precio aplicable con base en
Reglas de Mercado. Independientemente de lo anterior, el Contratixta deberk
reportar los ingresos totales, el volumen de Gas Natural y el precio promedio
ponderado que obtenga, derivados de la comercialización del Gas Natural que
le correspondan como Contraprestaciones.

En cada Período, en el caso de ventas de Hidrocarburos por parte del Contratista
que ho sean libres a bordo (Free on bourd'“FOB") en el Punto de Medición, el
Presto Contractual en el Punto de Medición será el equivalente, en Dólares por
unidad de medida respectiva, de los ingresos netos observados recibidos por la
comercialización de cada tipo de Hidrocarburo, considerando los costos
necesarios observados de transporte, Almacenamiento, logística y todos los
demás costos incurridos para el traslado y comercialización de Hidrocarburos
entre el Punto de Medición y el punto de venta. dividido entre el volumen de
Petrólea crudo, Condensados y Gas Natural, según ses el caso, medido en el
Punto de Medición,

En estos casos, el Precio Contractual del Periodo se ajustará considurando una
reducción al valor establecido conforme los numerales 1.4 1 1,6 de este Anexo
Dicha reducción será igual al resultado de dividir el costo total de transporte,
Almacenamiento y logistica incurrido para cada tipo de Hidrocurburo y
reportado durante el Periodo entre el volumen de Hidrocarburos medido y el
registrado en el Período.

Para lo establecido en el numeral (7 anterior se considerarán únicamente los

“ AREA CONTRACTUAL TM:01
Contato No. CNH-402-1.03-7M4012017

costos que sean justificadamente necesarios, incluyendo la contratación de
servicios e infruestructura de trinsporte, Almacenamiento, tratamiento,
acondicionamiento, procesamiento. licuefacción (en el easo del Gas Natural),
comercialización y seguros.

En caso que el precio observado en la comercialización corresponda a un
producto que resulte de acondicionar los Hidrocarburos Netos producidos en el
Área Contractual con otros Hidrocarburos mediame la mezcla de ambas
corrientes de Hidrocarburos, el Precio Contractual deberá reflejar el valor que
corresponda al volumen de Hidrocarburos Netos producidos en el Árca
Contractual, considerando el costo de los otros Hidrocarburos que se adquieran
para dicho acondicionamiento. El regiswo de Información relativa al Precio
Contractunl deberá acompañarse de la documentación soporte relacionada con
la comercialización y con la adquisición de dichos otros Hidrocarburos, así como
la documentación correspondiente a la metodología para distribuir el valor entre
los Hidrocarburos utilizados para componer el producto comercializado.

En cualquier caso, los costos a que se refiere este numeral deberán ajustarse a
las Reglas de Mercado. En caso que los costos mencionados resulten de acuerdos
con partes relacionadas, se deberán seguir las reglas relativas a Jos precios de
transferencia establecidas un el Anexo 4. Los costos a que hace referencia este
numeral serán sujetos de lus actividades de verificación que corresponden a la
Secretaria de Hacienda.

1,9. No se incluirán entre los costos necesarios de transporte, Almacenamiento y
logistica a que hace referencia el numeral 1.7 de este Anexo. los siguientes:

(a) Los costos por el servicio de comercialización o costos financieros asociados
a lu cobertura de dichos Hidrocarburos;

1b) Intereses u otros costos asociados al financiamiento de las actividades;

fc) Los costos que resulten de negligencias o conductas dolosas por parte del
Contratista o que resulten de acciones del mismo que transgredan la
Normatividad Aplicable;

4d) Los costos asociados a lu atención de derrames w emergencias ambientales
que sen resultado de acciones negligentes o dolosas del Contratista;

te) Las Obligaciones de Carácter Fiscal que resulten aplicables, y

10)

Las sunciones 6 penalizaciones.

1,10. La información y documentación relativa a la determinación de los Precios

Contractuales deberá ser presentada y registrada mediante el sistema informático

que el Fondo ponga a disposición del Contratista.

2. Valor Contractual de los Hidrocarburos en el Periodo t:

ÁREA CONTRACTUAL EMI
he
ia

0)

tm

Contrato No. CNM+R02-1.03-7M+11/2017

El Valor Coniraciual de los Hidrocarburos sera determinado con buse en el
volumen de Hidrocarburos Netos por tipo de Hidrocarburo usando la siguiente
formula:

VCH:=VCa, + VCgs +V Co
Donde:

VCH= Valor Contractual de los Hidrocarburos un el Período t.
VC».,= Valor Contractual del Petróleo en el Periodo t.

VE¿ = Valor Contractual del Gas Natural en el Puriodo £.
VC¿y= Valor Contractual de los Condensados en el Período £.

En caso que, derivado de situaciones de emergencia o siniestro ocurran derrames
de Hidrocarburos, para el cálculo del Valor Contractuaí de cada uno de los
Hidrocarburos se considerarán los volúmenes de Hidrocarburos que sean
recuperados en las actividades de respuesta a dichas situaciones de emergencia
O siniestro,

Para calcular el vulor contractun! de cada tipo de Hidrocarburo se usarán las
siguientes fórmulas:

Valor Contractual del Petróleo en el Periodo t:
VC ar =PChy * VPpy
Donde:

VE p > Valor Contractual del Petróleo en el Periodo £.

PCp¿= El Precio Contracrual del Petróleo en el Periodo 1: El precio del
Petróleo producido en el Área Contractual, en Dólares por Barril, que se
determina cada Periodo en el Punto de Medición, conforme al numeral 1 4 de
este Anexo 3.

VPp,= Volumen neto de producción de Petróleo registrado en el Punto de
Medición en el Periodo £.

Valor Contractual de los Condensados en el Periodo t:
VE; = PCcs + Pos
Donde:
VCc¿= Valor Contractual de los Condensudos en el Periodo £.
PC¿¿= El Precio Contractual de los Condensados en ul Periodo £: El precio

de los Condensados producidos en el Área Contractual, en Dólares por Barril,
que se determina cada Período en el Punto de Medición, conforme al numeral

u ÁREA CONTRACTIAL TMe01
Coni No. CNH-RUZ03-TM2017

1.5 de este Anexo 3.
VP¿¡= Volumen neto de Producción de Condensados registrado en el Punto
de Medición en el Período £.

de) — Valor Contractual de Gas Natural en el Período t:
VGa:= Y Pass +V Posa

Donde:

VE; 7 Valor Contractual del Gas Natural en el Período £.

1 = Cada uno de los productos que constituyen el Gas Natural y sus liquidos,
según se trate de metano, etano, propano o butano,

PE El Precio Contractual de cada componente que constituye el Gas
Natural y sus líquidos en el Periodo t, en Dólares por millón de BTU, que se
determina cada Período en el Punto de Medición, conforme al numeral 1.6 de
este Ánexo 3.

VP¿ ¡7 Volumen neto de Producción, registrmdo en el Punto de Medición en
el Periodo £ y expresado en su equivalencia calórica en millones de BTU,
según se trate de Gas Natural (metano) o de cada uno de sus liquidos (etano,
propano y butano).

3. Contraprestación como porcentaje del Valor Contractual de los Hidrocarburos

34. El Estado recibirá el cuarenta por ciento (40%) del Valor Contracwal de los
Hidrocarburos para el Mes de que se trate.

32 La Contraprestación comu porcentaje del Valor Contractual de los
Midrocarburos se ajustará de conformidad con el Mecanismo de Ajuste
establecido en el numeral 43 de este Anexo 3.

4. Procedimientos para calcular las Contraprestaciones.
41 Regalías

El monto de las Regalías se determinará para cada tipo de Hidrocarburo
mediante la aplicación de la tasa correspondiente al Valor Contractual del
Petróleo, al Valor Contractual del Gas Natural y al Valor Contractual de los
Condensudos producidos en el Periodo. En el cuso del Gas Natural, el monto de
Regalíns se determinará por separado según se trate de Gas Natural (metano) o
de cuda uno de sus líquidos (etano, propano y butano) considerando la tasa y el
Valor Contractual que a cada uno corresponda, determinados con base en el
Precio Contractual y el volumen de cada uno de los productos mencionados.

El mecanismo para la determinación de las Regallas será ajustado coda Año
el Mes de enero considerando la primera publicación de variación anual

po 10] ÁREA CONTRACTUAL UM-01
Contrato No. ONH-RO2-1.09-T MAI 2M17

abservada en el Mes de diciembre del Año previo (en adelante x,..,) del Índice
de Precios al Productor de los Estados Unidos de América o el que lo sustituya,
tomando el Año 2017 como Año base,

El proceso para determinar los montos a pagar será el síguiente:
tn) — Al Valor Contractual del Petróleo, se le aplicará la siguiente tasa:

1. Cuundo el Precio Contractual del Petróleo sea inferior a Ay, se aplicará la
siguiente:

Tasa = 7.5%

Para ajustar por inflacion, la actualización del parámetro A, se realizará
amlmente de acuerdo con la siguiente fórmula:

An = Apr * Cl +1)

Donde A,, toma valores desde el Año base hasta el último Año en el que haya
referencia. Aj = 4595 en el Año base y n índica el Año
correspondiente.

fi. Cuando el Precio Contractual del Petróleo sea mayor v igual a An:
Tasa = ((B, + Precio Contractual del Petróleo) + 1,51%

Para ajustar por inflación, la actualización del parámetro 8, se realizará
anualmente de acuerdo a la siguiente fórmula:

Donde B,, toma valores desde el Año base hasta el último Año en el que haya
referencia, B, = 0,131 en el Año base y n indica el Año correspondiente.

(b) Al valor Contractual del Gas Natural Asociado, se le aplicará la siguiente tasa:

_ Precio Contractual del Gas Nutural

Tasa a

Para ajustar por influción, la actualización del parámetro €, se realizará
anualmente de acuerdo a la siguiente fórmula:

En = Epi * (14 tp)

Donde €, toma valores desde el Año base hasta el último Año en el que háya
referencia, C, = 95,74 en el Año base y n indica el Año correspondiente.

1 AREA CONTRACTUAL TM401

Contrato No. ONH-ROZL03-1M-01/2017

to) Al Valor Contractual del Gas Natural No Asociado, se le uplicurá la siguiente
tasa:

i. Cuando el Precio Contractual del Gas Natural No Asociado sea menor o
igual u D,, la Tasa será de 0%.

Para ajustar por inflación, la actualización del parámetro D,, se realizará
anualmente de acuerdo u la siguiente fórmula

Da = Das * (1+ 71)

Donde D,, toma valores desde el Año base hasta el último Año en el que haya
referencia, D, =4,79 aa en el Año base y H indica el Año
correspondiente,

ti. Cuando el Precio Contractual del Gas Natural sea mayor a D, y menor a
Es. la tasa se calculará de acuerdo a la siguiente formula:

(Precio Contractual del Gas Natural — D,)x60.5

uo Precio Contractual del Gas Natural

Para ajustar por inflación, la actualización del parámetro E, se renlizurá
anualmente de acuerdo a ln siguiente fórmula:

En = Ey=1 + (1+mp-1)

Donde E, toma valores desde el Año base hasta el último Año en el que haya
referencia, E, = 526 en el Año base y Ti indica el Año

MMNTL
correspondiente.
Mi. Cuando el Precio Contractual del Gas Natural sea mayor o igual a E:

_ Precio Contraciual del Gas Narural

Tasa ra

Para ajustar por inflación, la actualización del parámetro F, se realizará
anualmente de acuerdo con la siguiente fórmula:

En = Fis * 0 +1)

Donde F, toma valores desde el Año base hasta el último Año en el que haya
referencia, F, = 95.74en el Año base y n indica el Año correspondiente.

td) Al Valor Contractual de los Condensados se le aplicará la siguiente tasñ:

E 13 ÁREA CONTRACTUAL TM+01
tu)

Conrao No ONTRRO2-L117- TM 12017

1 Cuando el Precio Contractual de los Condensados sea inferior a (,,. se
aplicará la siguiente:

Tasa = 5%

Para ajustar por inflación, la actualización del parámetro G, se realizará
anualmente de acuerdo con la siguiente fórmula:

Gn = n= * (+ tp 1)

Donde 6,, toma valores desde el Año hase hasta el último Año en el que hoya
referencia, 6, = 57.44 12 en el Año base y n indica el Año correspondiente,

1 Cuando el Precio Contractual de los Condensados ses mayor o ¡gual a (,:

Fasa = |(H, + Precto Contractunl de los Condensailos) — 2.51%

Para ajustar por inflación, la actualización del parámetro H, se realizará
anualmente de acuerdo con la siguiente fórmula:

Ms
M0

Donde H,, toma valores desde el Año base hasta el último Año en el que haya
referencia, con H, = 0.131 on el Año base y n indica el Año correspondiente.

El indice de precios al productor de los Estados Unidos de América a que se
refiere esta sección corresponderá al primer indice publicado para el Mes de
diciembre del Año inmediato anterior por el Bureau af Labar Statistics de los
Estados Unidos de América, con identificación WPL00000000 sin ajuste
estucional, que corresponde al índice de todas las mercancias, o en su caso, el
yue lo sustituya por decisión de lu institución emisora. En caso de ajustes o
revisiones a dicho indice de precios, prevalecerá la primera versión publicada.
En caso de modificación a la referencia de índice, lu Secretaria de Hacienda
deberá dar a conocer la nueva referencia,

Cuota Contractual para la Fase Explormoria
El pago mensual de la Cuota Contractual para la Fase Exploratoria en favor del
Estado Mexicano por la parte del Área Contractual que no cuente con un Plan
de Desarrollo aprobado por la CNH. se realizará en efectivo de conformidad con
las siguientes cuotas:

Durante los primeros 60 Meses de vigencia del Contrato:

1,214.21 pesos mexicanos por kilómetro cundrado.

” AREA CONTRACTUAL TM-01
1b)

43.

ta)

Contento Ny. ONM-K02-1.05-1M+11/2017

A partir del Mes 61 de vigencia del Contrato y hasta la terminación de su
vigencia:
2,903.54 pesos mexicanos por kilómetro cuadrado.

Los valores para las cuotas mensuales se actualizarán cada Año, de conformidad
con la Normatividad Aplicable, el primero de enero de coda Año, considerando
«el Periodo comprendido desde el décimo lercer Mes inmediato anterior y hasta
el último Mes anterior a aquél en que se efcotúa la actualización, aplicándoles el
factor de actualización que resulte de dividir el Indice Nacional de Precios al
Consumidor del Mes inmediato anterior al más reciente del Periodo, entre el
Índice Nacional de Precios al Consumidor correspondiente ul Mes anterior al
más antiguo del Período, publicado por el Instituto Nacional de Estadística y
Geografia o en su caso el que lo sustituya.

Mecanismo de Ajuste

El Mecanismo de Ajuste aplicable se determinará de la siguiente forma,
dependiendo del tipo de Hidrocarburo de que se trate:

La tasa aplicable para determinar el monto de la Contraprestación como
porcentaje del Valor Contractual del Petróleo y de los Condensados que
reciba el Estado en cada Periodo, se calculará considerando un factor de ajuste
de la siguiente forma:

TR», = My + AR;

Donde:

TRy,= Tasn aplicable al Valor Contractual del Perróleo y de los
Condensados producidos en el Áres Contractual en el Período £.

Mo = Porcentaje minimo del Valor Contractual de los Hidrocarburos
producidos en el Área Contractual que corresponde al Estado al Inicio de
la vigencia del Contrato = cuarenta por ciento (40%), en términos de lo
establecido en el numeral 3.1 de este Anexo 3.

ARp¿= Factor de ajuste en el Período £.
El fuctor de ajuste (AR»¿) se calculurá con buse en el promedio diario de

producción agregada de Petróleo y de Condensados registrada durante e) Periodo
t y los dos Periodos inmediatos anteriores, con base en las siguientes fórmulas:

Producción promedio Formula aplicable para determinar el Factor de
diaria Ajuste

8 AREA CONTRACTUAL 141]

Contras No. OXH-RIR-03-7M-012017

Ups < Qui S Upa Qpr— Ups

ARp, = Max|0, Mp — Rp+] (es = 7)
Donde;

Qp += Promedio, en miles de barriles diuros, de la producción aprevada
de Petróleo y de Condensados registrada durante el Periodo 1 y los dos
Periodos inmediatos anteriores. En el primer y segundo Periodo en que
exista producción de Petróleo o Condensados, el valor de Qpy será el
promedio de la producción agregada desde el primer Perlodo.

AR», = Factor de ajuste en el Periodo t.

Ro,= Tasa ponderada de Regalías por la producción de Petróleo y
Condensados correspondiente al Periodo 1, que se dererminará mediante
la división de la suma de las Regalías por Petróleo y las Regalias por
Condensados, entre la suma del Valor Contractual del Petróleo y el Valor
Contractual de Condensados. El monto de las Regalías referidas se
establecerá de acuerdo ul numeral 4,1, inciso (4) sí se trata de Petróleo o
inciso (d) si se trata de Condensados.

Mp =20%.
Us ¡7 30 mil barriles diarios
Upa 120 mil barriles diarios.

(b) — La tasa aplicable pura determinar el monto de la Contraprestación como
porcentaje del Valor Contractual del Gas Natural que reciba el Estado en cada
Periodo, sÉ calculará considerando un factor de ajuste de la siguiente forma:

TRgs = Ma + ARas

TRg¿= Tasa aplicable al Valor Contractual del Gas Natural producido
en el Área Contractual en el Período £.

M4 = Porcentaje minimo del Valor Contractual de los Hidrocarburos
producidos en el Área Comractual que corresponde al Estado al Inicio de
la vigencia del Contrato = cuarenta por ciento (40%), en términos de lo
estublecido en el numeral 3,1 de este Anexo 3,

AR 7 Factor de ajuste en el Periodo £,

1 ÁREA CONTRACTUAL TM-401
de

Lu)

Concreto No. CNH-R02-1,03-1M-01:2017

El factor de ajuste (ARG) se calculará con base en el promedio diario de
producción de Gas Natural registrada durante el Periodo t y los dos Periodos
inmediatos anteriores, con base en las siguientes fórmulas:

Producción promedio Fórmula aplicable para determinar el Factor
diaria de Ajuste

Us < Qu € Ugaz

AR: = Maxi0. Mi — Ras]

Donde:

06 «7 Promedio, en millones de pies cúbicos diarios, de la producción de
Gas Natural registrada durante el Periodo £ y los dos Periodos inmediatos
anteriores. En el primer y segundo Periodo en que exista producción de
Gas Natural, el valor de Q, será el promedio de la producción agregada
desde el primer Período.

ARG 7 Factor de ajuste on el Periodo £.

Rs La tasa ponderada aplicable al Valor Contractual del Gas Natural
y sus liquidos para determinar el monto de Regallas respectivas en el
Periodo L a que se refiere el numeral 4.1, inciso (b), si se trata de Gas
Natural Asociado, o inciso (c), si se trata de Gas Natural No Asociado.
La tasa ponderada se determinará mediante la división del monto de
Regalias por Gas Natural y sus liquidos (considerando los componentes
que le constituyen, ya sen metano, etino, propano o butano) entre el Valor
Contractual del Gas Natural.

M¿= 10%.
U; 180 millones de pies cúbicos diarios.
Ue 2= 240 millones de pies cúbicos diarios.
Otros ajustes a lus Contraprestaciones
La Secretaría de Hacienda establecerá ajustes al monto de la Contraprestaci
como porcentaje del Valor Contractual de los Hidrocarburos. que pe |
restaurar el balance económico del Contratista de haberse mantenido las

condiciones económicas relativas a los términos fiscales prevalecientes al
momento en que se adjudicó el Contrato, en caso que: (1) se apliquen

20 ÁREA CONTRACTUAL TM01
Contento No. ONUOZ-L03-1 M0

contribuciones especificas a la industria de Exploración y Extrucción de
Hidrocarburos distintas a las que estuviesen vigentes al momento del fallo por
el que se adjudicó el Contrato, respecto de dichas contribuciones, y que en
ningún caso podrán referirse a contribuciones de carácter general, o (11) se
modifiquen elementos especificos a la industria de Exploración y Extracción
de Hidrocarburos para la determinación de las contribuciones vigentes al
momento del fallo por el que se adjudicó el Contrato, respecto de dichms
modificaciones. Para tal efecto la Secrerria de Hacienda establecerá el

mecanismo correspondiente.

(b) La Secretaría de Hucienda, a través del Fondo, notificará al Contratista
respecto de cunlquier ajuste a las Contraprestaciones que determine conforme
lo dispuesto en este numeral.

5, Procedimientos para el pago de Contraprestaciones

5.1, — En cada Período, las Partes recibirán las Contraprestaciones correspondientes,
conforme a la medición de volumen realizada y los Precios Contracwales
determinados de acuerdo con el numeral | de este Anexo 3, contemplando lo
siguiente:

ta) El Estado recibirá el pago, a traves de transferencia electrónica, por parte del
Contratista de-

1 Las Regalías, en Dólares, correspondientes a cada tipo de Midrocarburo
Producido en el Periodo.

il. La Contraprestación como porcentaje del Valor Contractual de los
Hidrocarburos para el Estado, en Dólares, que se determine considerando
los ajustes establecidos en el numeral 43 de este Anexo, correspondiente
a cada Periodo

iii. La Cuota Contractual para la Fase Exploratória, en pesos mexicanos,
correspondiente a cada Período.

1b1 — El Contratista tendrá derecho a la transmisión onerosa de la propiedad de los
Hidrocarburos Producidos en el Área Contractual durante el Periodo,
conforme al numeral 5. 11 del presente Anexo.

52 El Contrutista deberá pagar en efectivo al Fondo las Contraprestacianes
establecidas en este Comralo en favor del Estado, a más tardar cl Dia 17 del
Periodo subsecuente. En caso que fuera un Día inhábil, el pago se efectuará el
Dia Habi) siguiente .—

el pago de Contraprestaciones en favor del Estado que corresponda a dicho

nn
Como enso excepcional, si el primer Periodo no eomprende un Mes completo, :
Periodo se podra realizar junto con el pago que corresponda ul segunda Periodo, y Es

= ÁREA CONTRACTUAL TM-01 Y
53:

SA

55

5.6,

S5.7,

3.8.

Contento No. ONH-R02-L03-1M 41/2017

El Contratista deberá determinar las Contraprestaciones y efectuar el pago
correspondiente, conforme a lo establecido en este Anexo 3. Para poder efectuar
el pago. el Contratista deberá haber registrado la información relativa a los
Precios Contractuales y ul volumen de producción correspondiente, en el sistema
que el Fondo establezca pura tal fin, dentro de los primeros diez (10) Dias
Hábiles del Mes, de conformidad con lo establecido en el numeral 1.18 del

Anexo 4d.

El Contratista podrá registrar la información contenida en el párrafo anterior sin
acompañar dicho registro de la documentación que lo soporte. En tales casos
contará con un plazo para presentar dicha documentación de hasta sesenta (60)
Días Hábiles después de haber hecho el registro correspondiente.

El volumen de cada Hidrocarburo Producido en el Periodo se determinará al
finalizar el mismo, conforme a la medición que 4e renlice diariamente en el Punto
de Medición y que el Contratista reporte dentro de los primeros diez (10) Días
Hábiles del Mes. Asimismo, la CNH deberá presentar al Fondo la información
relativa a la producción del Contrato del Mes inmediato anterior dentro de los

primeros diez (10) Dias Habiles de cada Mes.

En caso que el Contratista no reporte la medición correspondiente en el plazo
señalado en el numeral anterior, o que existan discrepancias entre la información
presentada por el Contratista y por la CNH, el Fondo calculará las
Contraprestaciones en favor del Estada con base en la medición registrada por

la NH,

En caso que el Contratista no registre en el sistema que el Fondo provea para tal
etecto la información o documentación relativa al Precio Contractual en uno o
más Pertodos, el cálculo y la verificación de las Contraprestaciones en favor del
Estado se seallzará con base en las fórmulas y disposiciones para la
determinación de precio establecidas en los numerales 1.4, inciso (hb); 1.5, inciso

(b). y L6 inciso (e) de este Anexo 3,

Una vez que la información relativa a los Precios Contractuales y al volumen de
producción haya sido registrada en el sistema que se establezca para tal fin, el
Fondo calculará las Contraprestaciones en favor del Estado del Período de que
se trate. Cuando derivado de la información presentada por el Contratista y la
CNH, el Fondo advierta una discrepancia entre el monto de Contraprestaciones
u favor del Estado que resulten a partir de la información presentada y el monto

efectivamente pagado por el Contratista, el Fondo procederá conforme au lo

dispuesto en el numeral 5.8 de este Anexo.

Cualquier ajuste que se determine a las Contraprestaciones que huya pagado el
Contratista y favor del Estado conforme a lo establecido en el numeral 4.

este Anexo, asi como ls diferencias en el monto de las Contraprestaciones en
favor del Estado que se identifiquen de conformidad con el mimeral 5.7 anterior,

se solventara de acuerdo con lo siguiente:

Y

ÁREA CONTRACTUAL 1Mo4)
Contrato No. CNH-RO21,04-TM-012017

ta) El Fondó notificará ul Contratista el ajuste o diferencia aplicable. La
notificación referida se sujerará a lo dispuesto en los numerales 3.38 a 341
del Anexo 4 de este Contrato,

El Fondo podrá optar por realizar las notificaciones en la dirección de correo
electrónico que para el efecro designe el Contratista y a través de los sistumos
electrónicos que el Fondo establezca o determine.

(bj — En caso que el ajuste resulte en un saldo a fuvor del Contratista, Éste se
acreditará contra el monto corespondieme a las Contraprestaciones
paxaderas por el Contratista en el Perlodo siguiente al que ocurra la
determinación. En este caso, el Fondo debera emitir, junto con la notificación,
un comprobante en el que haga constar el saldo acredituble a favor del
Contratista.

(1 En caso que ol ajuste resulte en un saldo a favor del Estado, el Contratista
tendrá cinco (5) Dias Múbiles a partir de la notificación respectiva para cubrir
el pago respectivo. Si el Contratista no realiza el pago dentro de este plazo,
estará obligado a cubrir ed monto del ajuste notificado por el Fondo más una
penalización diaria por mora que aplicará a partir del Dia Hábil siguiente a
áquel en que se realice la notificación, La penalización se determinará como
la tasa diaria, capitalizable diariamente sobre el saldo pendiente respectivo,
equivalente en términos anuales a la Tusa de Interés Imterbancaria de
Equilibno a 28 días al momento de la notificación respectiva más veinte
puntos porcentuales (THE +20).

$9. Tratindose de Hidrocarburos extraídos durante las pruebas a que se refiere ln
Cláusule 5.3 del Contrato, el Contratista deberá pagar las Contraprestaciones en
favor del Estado, a más tardar el Din 17 del Periodo siguiente a aquel en que el
Contratista presente el informe de Evaluación a la CNH a que se refiere la
Cltusula 5.4, Para determinar las Contraprestaciones en favor del Estado a que
se refiere este numeral, el Valor de los Hidrocarburos extraidos durante las
pruebas a que se refiere la Cláusula 53 se determinará considerando lo siguiente:

tay El Precio Contractual del Petróleo se calculará a través del uso de la fórmula
correspondiente a un crudo de 25 grados API y 0% de azufre establecida en
el numeral 1.4 de este Anexo, meiso (b), considerando el promedio simple de
los precios de los marcadores correspondientes a la fecha de cada prueba.

() El Precio Contractual del Condensado se calculará a truves del uso de la
fórmula correspondiente en el numeral 1.5 de este Anexo, inciso (b),
considerando el promedio simple del precio del crudo marcador 4
correspondiente a la fecha de cada prueba.

e
tc) El Precio Contractual del Gas Natural será determinado considerando Jos
precios a que se refiere v) numeral 1.6 de este Anexo correspondientes a la E

fechu de ena prueba.
=3 AREA CONTRACTUAL M1 y

Cimteuto No. ONH-ROZA 03 TM01/2017

En caso de que en la fecha de alguna prueba no exista alguno de los precios
utilizados para calcular el Precio Contractual, se deberá utilizar el último
valor publicado anterior a la fecha de prueba de que se trate

5.10, Transmisión de la propiedad. El Estado transmitirá al Comtrntista la propiedad
de los Hidrocarburos producidos en el Área Contractual durante el Periodo,
conforme a las siguientes reglas:

5.10,1 Para efectos de lo dispuesto en el inciso (b) del numeral 5.1 de este Anexo, los
Hidrocarburos extraídos dentro del Árca Contractual y hasta el Punto de
Medición son propiedad del Estado. Sin perjuicio de lo anterior, el Contratista
tendrá la custodía y posesión de los Hidrocarburos en todo momento, por lo que
será responsable de trasladar los Hidrocarburos al Punto de Medición, conforme
a lo dispuesto en el Contrato y a la Normativa Aplicable.

5.102 El Comratista tendra derecho a la Contraprestación señalada en el inciso (b) del
numeral 5.1 de este Anexo, sólo cuando exista producción un el Área
Contractual, incluyendo ln Extracción de Hidrocarburos durante las pruebas a
que se refiere la Cliusula 5,3, por lo que en tanto no exista producción. bajo
ninguna circunstancia será exigible la Contraprestación en favor del Contratista
ni se le otorgará anticipo alguno

5.10.3 La entrega juridica de los Hidrocarburos al Contratista será continua y ln
transmisión de la propiedad del volumen de Hidrocarburos por parte del Estado
al Contratista conforme al inciso (b) del numeral 5.1 de este Anexo se realizará
en la brida de salida del Punto de Medición, donde se llevarán a cabo los registros
diarios conforme a la Cláusula 12. Una vez que reciba los Hidrocarburos, el
Contratista podrá realizar la enajenación de los mismos y estará obligado al pago
de las Contraprestaciones que correspondan de conformidad con lo establecido
en el contruto y este Anexo

Durante el Periodo, el Estado transmitirá al Contrutista la propiedad de los
Hidrocarburos registrados conforme al párrafo anterior, en el Punto de Medición,
siempre que el Contratista se encuentre al corrieme en el cumplimiento del pago
de las Contraprestaciones en favor del Estado que sean exigibles desde la Fecha
Efectiva y hasta el día en que se transmite la propiedad, conforme a los términos
del Contrato y de este Anexo. Los registros que se peneren diariamente conforme
al presente numeral constituyen comprobantes de entrega al Contratista del
volumen que en ellos se asienten y surtirán los efectos del artículo 2284 del
Código Civil Federal.

5,104 El Contrmista será responsable de la custodia y posesión de los Hidrocarburos
en todo tiempo, es decir. tanto antes como despues de que se lleve a cabo la
transmisión de la propiedad en el Punto de Medición, y en ningún caso
efectuará lu entrega física o real de los Hidrocarburos al Estado ni éste reali
ln entrega física o real de los mismos al Contratista.

zx AREA CONTIACIUAL 1M4)1
Contrato No. OCNM-AH02-03-1 M0 2017

5,11, Una vez que la Contraprestación del Estado haya sido determinada y pagada,
incluyendo en su caso los ajustes que deriven de conformidad con lo establecido
en este Anexo, procederá lo siguiente:

tar La CNH y el Contratista firmarán un acta que deberá establecer el volumen
de los Hidrocarburos Netos del Periodo por tipo de Hidrocarburo. Una copia
del acta deberá ser entregada al Fondo pare sus registros.

(b) El Fondo emitirá el certificado de pago correspondiente siempre y cuando el
Contratista se encuentre al corriente en el cumplimiento del pago de las
Contraprestaciones a favor del Estado y lo enviará a la CNH, con copia al
Contratista, La CNH entregará el certificado de pago al Contratista dentro de
los cuarenta (40) Dias Hábiles posteriores a que haya recibido el mismo.

5.12. Encaso de que el Contratista no realice el pago de las Contraprestaciones a favor
del Estado en el plazo indicado en el numeral 5 2 de este Anexo, el Contratista
será acreedor a una penalización por mora determinada a través de una tasa
diaria, equivalente en términos anunles a la Tusa de Imterés interbancaria de
Equilibrio a 28 días vigente al vencimiento del plazo referido en el numeral 5.2
de este Anexo más veinte puntos porcentuales (THE +20%), capitalizable
dinrtumente sobre el Valor de los Hidrocarburos que ses caleulado con base en
la medición de volumen registrada por la CNH y las fórmulas y condiciones para
ln determinación de precio establecidas en los numerales 1.4, inciso (Mm; 1.5
inciso (b). y 16 inciso (c), de este Anexo.

5,13. En caso que, al finalizar el Periodo. el Contratista no reúlice el pago de las
Contraprestaciones o las penalizaciones aplicables que sean exigibles durante el
mismo en términos de lo establecido en este Anexo, el Fondo notificará a CNH
para que ésta proceda conforme lo previsto en este Contrato y en la Normatividad
Aplicuble respecto de sanciones y de la recisión administrativa,

En caso de que proceda el finiquito conforme al numeral 23.6 del Contrato, éste
preverá la liquidación de las Contraprestaciones que no hubieren sido aún
exigibles y se hayun generado con motivo de la entrega juridica de la Producción.
6. Procedimientos para la verificación de Contraprestaciones
6.1 El Fondo:
14) Tendrá a su cargo la ademmistración de los aspectos financieros del Contrato
y demás elementos previstos en la Ley del Fondo Mexicano del Petróleo, sin =-
perjuicio de las atribuciones que le correspondan a la CNH. >

(b) Recibirá las Contraprestaciones a favor del Estado y los demás pagos en favor : h
del Estado que correspondan de conformidad con lo establecido en este (e

Contrato y sus Anexos.
15 ÁREA CONTRACTUAL TiM-01 14

Conmilo Na OXHROZL03-1 4411/2017

fe) — Llevará los registros de información que se requieran para calcular y
determinar las Contraprestaciones establecidas en este Comrato y para
renlizar las demás funciones 4 su cargo.

1d) — Realizará para cada Periodo el cáleulo de las Contraprestaciones que
conforme a este Contrato correspondan al Estado y notificará al Contratista
sobre cualquier ajuste que se deba realizar, de conformidad con lo establecido
enel numeral 5 anterior

(e) Encaso de identificar posibles discrepancias o errores en el cálculo y captura
de Contraprestaciones en favor del Estado correspondientes a Periodos
previos al inmediato anterior, el Fondo deberá notificar al Comratista y a la
Secretaria de Hacienda para que ésta pueda ejercer sus facultades en materia
de verificación y determine, en su caso, los ajustes aplicubles.

Lo anterior, sin perjuicio de que el Fondo, en el ámbito de sus atribuciones,
rectifique errores que detecte en el cálculo de Contraprestaciones. conforme
a los mecanismos que determine para tal efecto.

Mm Notificará a la Secretaria de Hacienda respecto de la recepción de
observaciones y solicirudes a que se refiere el numeral 1.8 del Anexo 8 y
avisurá a la Secretaria de Hacienda y a la CNH sobre irregularidades que
detecte en el ejercicio de sue funciones a efecto de hacer valer los derechos
que correspondan al Estado conforme al Contrato, o se apliquen lus penas o
sanciones correspondientes, sin perjuicio de otras acciones legales, judiciales
0 penales que resulten aplicables,

te) — Recibirá del Contratista la información y documentación relacionada con el
Valor Contractual de los Hidrocarburos, los Precios Contractuales y los
Costos requeridos para la ejecución del Contrato, y levará un registro de

dichos conceptos.
62. LaSecretaría de Hacienda:

11m) Realizará ln verificación de los aspectos financieros del Contrato relacionados
con las Contraprestaciones y demas elementos previstos en la Ley de Ingresos
sobre Hidrocarburos

(b)  Verificará el correcto pago de las Contraprestaciones a favor del Estado y los
demás pagos en favor del Estado que correspondan durante la vigencia del
Contrato de conformidad con lo establecido en este Anexo.

(tc) Notificará al Fondo respecto de cualquier ajuste a las Contraprestaciones que
determine conforme a lo dispuesto en el numeral 4.4 de este Anexo,

Podrá solicitar al Contratista y a los terceros la información que requiera
el correcto ejercicio de sus finciones, conforme a lo establecido en este Contrato.

26 ÁREA CONTRACTUAL 1M4)1
Contrato No. CNH-R02-1,03-TM-01/2017

ANEXO 4

PROCEDIMIENTOS DE CONTABILIDAD Y DE /
REGISTRO DE COSTO

ÁREA CONTRACTUAL TM-01 j
Contrato No. ENH-ROS-L03-1M+01/2017

1. Procedimientos de Contabilidad y de Registro de Costos
Sección L. De lu contabilidad.

1,1 Estos Procedimientos de Contabilidad y de Registro de Costos tienen por objeto
definir la manera en la que el Contratista registrará e informará los operaciones que
se deriven del objeto del Contrato.

Pura efectos de este Anexo, en adición a las definiciones establecidas en el Contrato,
se considerarán las definiciones incluidas en los lineamientos aplicables que emita la
Secretaría de Hacienda vigentes n la fecha de adjudicación del Contrato.

12 El Contratista deberá llevar su contabilidad conforme « lo establecido en el Código
Fiseul de la Federación, su Reglamento y las Normas de Información Financiera
vigentes en México; misma que debera plasmarse en idioma español y consignar los
valores en la Moneda de Registro, en pesos mexicanos, independientemente de la
Moneda Funcional y Moneda de Informe utilizada por el Contratista que será en
Dólares.

13 — Independientemente de lo establecido en el Código Fiscul de la Federación, el
Contratista deberá mantener la contabilidad, información y documentación
relacionada con los Costos en su domicilio fiscal por un plazo de cinco ($) Años
despues de que haya concluido el Contruto.

1.4 El Contratista deberá registrar los ingresos por la venta de los Hidrocarburos y los
que reciba por ln prestación de servicios a terceros a que se refiere el Anexo 10 0 por
la venta o disposición de Subproductos en el sistema informático que el Fondo ponga
a su disposición.

Sección 1. De la Cuenta Operativa.

1,5 Los Costos relacionados con el objeto del Contrato serán registrados dentro de la
Cuenta Operativa en el Periodo que se realicen de acuerdo al catálogo de cuentas
contables publicado por el Fondo y conforme a lo señalado en el numeral 1.7 del
presente Ánexo,

1,6 El Contratista no podrá duplicar Costos que ya hubieren sido registrados en la Cuenta
Operativa. En el caso en que el Contratista participe en más de un Contrato, sólo
podrá registrar las cantidades amparadas y/o desglosadas por los Comprobamies
Fiscales Digitales por Internet y/o comprobantes de residente en el extranjero
correspondientes u los Costos, efectivamente pagados para la ejecución de las

actividades incurridas al amparo de este Contrato. | A

1,7 — El Contratista debera registrar los Costos por rubro de Actividad Petrolera, Sub- hu
actividad Petrolera y Tarea; Centro de Costos, categoría de Costo y cuenta conta
que para tal efecto se establezca en el sistema informático del Fondo, conforme a los E

programas de trabajo y los presupuestos indicativos que sean presentados a la NH,

AREA CONTRACTUAL TM-01 A

Conuo No. OXH-R02-.03-T7M+001/2017

Respecto a las Actividades Petroleras, Sub-actividades y Tareas se deberá incluir, en
su caso los siguientes rubros:

Actividad

Petrolera Varsá

Recopilación de información.

Revisión y evaluación de información.

n Adquisición sísmica. 20, 3D, 4D, muiticomponente
E

SNMICOS
Levantamientos  mugneiomimeos. adquisición, — procesudo
Interpreración

Levantamientos gravimél pición, proceuado e inter ción.

| Análisis yeoquimicos de muevas]
Análisis de Hidrocarburos.

pesfoga
Estudios geológicos de detalle

Prepuración de úreas y/o vias de access a la localización.
Explimación Trin e maritimo y/o aéreo de mal. Materiales y/o cau

Servicios de perforación de Pozos.

Realización de p de formación.

Terminación de Posiws.
Estimación de tecursos lives y estimaciones de prrducción.

Ingeniera

s
aprendo
Prevención + detección de incendio y fugas de ¡us

3 AMEA CONTRACTIAL TM<401

Contrato Wo. ONH-K02,1.03-TM+01/2017

Evaluaciones técnico económicas.

Plan de desurrollo con ingeniería básica,
Administración, gestión de actividades y gustos ye les del proyecto,

Adquisición sísmica. 2D, 3D, 4D, multicomponette.

Pre-procesado, procesado, interpretación y re=procesado de dutos

Sub-actividad

Actividad
Petrolera

Levantamientos  magnetométricos, — adyuisición, — procesado
hos

ación
Levantamientos gravimétricos, adquisición, procesado e interpretación.
Análisis de Hidrocarburos.
Estudios geológicos regionales.

|Amilisis de Hidrocarburos]
[Estudios geológicos regionales]
Estudios geológicos de detalle.

Es rofisicos.
Equipamiento de Pozos.
Realización de pruebas de producción.

Diseño de terminaciones de Púzos
Jnseño de instalaciones de superficie.

Eransporte marítimo y/0 aéreo de personal, Mmeriales y/0 equifioo
Perforación: de [ici de perforación de Pozos 222
1
Í

4 icios de
pos Realización de pruebas de formación.
Terminación de Pozos
judios de impacto ambiental.
Restauración ambiental.

Serv
Ss
Est
Á

$ , Salud y
Madlo Ambiento

Prevención y detección de incendio y fugas de go
Tratamiento y climinación de residuos.
[Restauración ambiental 2222222122222]

4 ARLA CONTRACTUAL TM]

Comirato No. ONHWRO203-TMAUQUI7

Plan de Desarrollo cor ingenieria de deralle.

Administración, gestión de actividades y gastos genernler del

de

las Procesamiemo ento de ditos sísmicos.
¡gación geológica — petrofisica de Y acimjentos

Análisis geoquímicos de muestras
[Estudios estratigráficos 7]

[Estilos petroffsicos >]

parución de áreas y/o vías de deceso a la localización,
Transporte maritimo y/a "0 de personal Mureriales y/o
E pert Y Pozos
Terminación de Pozos.
alura (
ún de Y

de| Equipamiento dePozos__________ 7]
ón

gral z
[Analisis de Hidrocararos 2222]
mine
Servicio: et le
Suministros
zación.
ingenieria. de [Modelado simulación de sacimientos, 7]
pe
[puersensión. de nerención de Paste pararon
Otras Ingeniertes
Construcción — de | Construcción de Insualaciones terrestres y marinas |

1%
mi de
s de p
y
Ri de pruebas de p ión,
izan
clon

Insta uelanes
| Audtitorima de seguridad]

sal
pu

Seguridad Salud y

a
mo y
:
[Terminación de Pagos 2222
En] pm

ra
=>

Medio Ambiente >

ú
Mia o

, ÁNILA CONTRACTUAL TM:01 y

Contrato No. CNH-RO2-1.03-1M-01/2017

an

euerules del proyecto.
le ica y petrofísica.

A

reno or — — A
y
===>

¡ón de actividades

dminisiración, gestl
pal

Diseño de terminaciones de Pozos.
ctileria de detalle para rescondiclonamiento de instalaciones.

ón
¡rotinóa a Res Con: ón y/0 adopreción de intracxtructura y otras facilidades.

ntervención de Pozos para mantenimiento y retabilitación.
PO CERA DOriras intervenciones esperíficas en Pazos.

G
Guologla
il

ll
pa
al

Est culón volumen Lemp PT
'

Operación de | Mamernimiento de lus instalaciones de producción.
Instalciones de | Ingeniería de producción.

imisiración, ps z
ipemí
Cálculo de Reservas y estimaciones de producción.
nperlerta de | Simulución y caracterización de Y acimientos
Yacimientos judios de El 1
reci

Producción eración de las instalaciones de producción.

[Muntenimiento de duetos]
A =>]
Actualización del plan de segundad y medio ambiente.

Proyención y detección de incendio y fugas de ga

Seguridad. Salud y
Medio Ambieme

Auditoria de seguridid.

6 AUEA CONTRACTUAL 1M4011

Contrato No. CNH-ROZ:L03-TM4)1/2017

Evaluaciones técnico económicas.
Administración de E
Administración, ges Aividi

Ejccución del Abandono mstalaciones de
Desmntclamie | Ejecución de planes de restauración.

nto de [E
Instaluciones

at se planes de Abandono de aciones de fondo

da, =1 Misila JO U
A
Estudios de impacto ambiental,
Seguridad. Frevención y detección de incerdio y fi
Sulud y Modio [ Tratamiento y eliminación de residuos.
Ambiente Auditoria ambiental.
| Auditoria de seguri 22222222]

Los Costos se identificarán de acuerdo a las Normas de Información Financiera
Vigentes en México y se asignarán en primer término por el Centro de Costos de cada
Pozo que le dio origen; en segundo término por el Centro de Costos de cada
Yacimiento; en tercer término por el Centro de Costo de cada Campo; y finalmente,
se asignarán por los Centros de Costo de infraestructura común o de administración
general del Área Contractual conforme a la siguiente estructura

, ÁREA CONTRACTUAL TM

SN
Contrato No. CNH-R02-1,03-T7M-01/2017

Estructura de Centro de Costos
[Área [ Campo | Yacimiento [ Pozo
| Pozows |
Yacimiento1.1 o
[Pozon |
[Pozo 21 |
Yacimiento, 2) a —
Área | Pozow2y |
Contractual | APO [Pozo_1]
Yacimientoy e
[Pozo |
Yacimiento; 1)
[Pozo |
8 ÁREA CONTRACTUAL TM-01
Contrato No. CNH-R02-L03-TM-01/2017

[Pozo |
[Pozos |
Yacimientos tna
Campo
Yacimientos + <<
[Pozo |
Area é
Contractual
Wacimiento, 44 CA
[Pozor_1m |
[Pozo =>, |
Campo + [Pozo 1 |
Yacimiento;
[Pozo ys]
Yacimiento; 4
[Pozo su |

y ÁREA CONTRACTUAL 1M=01

Campo
Área
Contractual

Contractual

La delimitación del Campo deberá considerar los
la CNH para el Área Contractual.

re tam ma ve

tna
Yacimiento ¡1 =—

A

Vacimiento. y [Pozo

Yacimiento

Infraestructura comun del

Contrato No. UNTERIO-LO03-1M-01/2017

Planes de Desarrollo aprobados por

Las cuentas contables se agrupurán por categoria de Costos conforme al catálogo de
cuentas contables que para tal efecto publique el Fondo.

Sección UL Del sistema de registro de información.

1,8 — El Contratista deberá contar con un sistema electrónico que permita la elaboración de
registros y generación de reportes de las operaciones financieras y contables para la

transferencia electrónica de la contabilidad.

información y documentación

relacionada con las operaciones de la Cuenta Operativa al sistema informático que
para tal efecto publique el Fondo. La información deberá contar con las
especificaciones establecidas por el Fondo, mismas que tendrán que actualizarse de
acuerdo a las modificaciones que se emitan para tal efecto.

El sistema informático del Contratista estará diseñado para contar con Información

financiera de Costos y créditos, asi como

de producción y su valuación:

adicionalmente, deberá comar con la capacidad de registrar otra información
cuantitativa no financiera que se requiera pura la adecuada administración del

Contrato,

Sección TV. Requisitos de ln información y documentación relacionada con los Costos.

m

AREA CONTRACTUAL TM01
Contralo No. ENERROZ-L03-1M-1122017

19 La información y documentación relacionada con los Costos deberán contener, según
sen el caso:

ta) El Comprobante Fiscal Digital por Imermet (CFDD):
1b) Pedimentos aduanales;
(c) Contratos;

(d) Los pagos cuyo monto excedan de $2,000.00 M.N, (dos mil pesos), se efectuarán
mediante transferencia electrónica de fondos desde cuentas abiertas a nombre del
Contratista en Instituciones que componen el Sistema Financiero Mexicano y las
entidades que para tal efecto autorice el Banco de México; cheque nominativo de
la cuenta del Contratista, tarjeta de crédito, débito o de servicios;

(e) Comprobante de proveedor residente en el extranjero, el cual deberá cumplir con
los requisitos previstos en las disposiciones fiscules vigentes en México;

(1) Para las reservas de Abandono adicionalmente:
4 Contrato de constitución del Fideicomiso de Abandono:
ll. Registros trimestrales de aportación al Fideicomiso de Abandono, y

Mi Monto global estimado de los Costos de Abandono conforme al Plan de
Desarrallo y a la Norma de Información Financiera C-18.

Sección Y. De la conversión de Costos pagados en Moneda Extranjera.

1.10 Para la conversión de los Costos en Moneda Extranjera, se considerará el tipo de
cambio de la Moneda de Registro con el Dólar husta la diezmnilésima cifra que el
Banco de México publique en el Diario Oficial de la Federación el Día Hábil anterior
aquél en que se realice la transacción. Los Dias en que el Banco de México no
publique dicho tipo de cambio, se aplicara el úlumo tipo de cambio publicado con
anterioridad al Día en que se realice la transacción.

La equivalencia del peso mexicano en Moneda Extranjera, distinta al Dólar que regirá
para efectos de informe, se calculará multiplicando el tipo de cambio 1 que se refiere
el párrafo anterior, por el equivalente en Dólares de la moneda de que se trate, de
acuerdo con la tabla que mensualmente publique el Banco de México durante la
primera semana del Mes inmedinto siguiente a aquel ul que corresponda.

Toda transacción en Moneda Extranjera debe reconocerse inicialmente en la Moneda
de Registro aplicando el Tipo de Cambio Histórico, dicho resultado se calculará
multiplicando la tranmacción por el tipo de cambio redondeado hasta la centésima.

Sección VI, De ln Reserva de Abandono.

”" ÁNLA CONTRACTUAL TM-411

E
Conteo No. ONH-RO2-1.03-1M-01:2017

1,11 Conforme a Jo dispuesto en el Contrato, el Contratista deberá crear la reserva de
Abandono de conformidad con la Norms de Información Financiera C-18, en la cual
registrará las provisiones y reservas de Abuodono que realice, y conforme ul Contrato
y las reglas que para tal efecto emitan la CNH y la Agencia. Para tal efecto, el
Contratista deberá constituir el Fideicomiso de Abandono,

1.12 El Contratista establecerá como el objeto del Fideicomiso de Abandono la creación
de una reserva para el fondeo en las operaciones de Abandono en el Área Contractual
y conforme a las condiciones estublecidas en el presente Contrato. El Contratista
solamente podrá hacer uso de los fondos depositados en dicho fideicomiso para la
ejecución de las actividades correspondientes al Abandono de conformidad con los
Planes de Desarrollo aprobados por la CNH. Cada Periodo, el Contratista aportará a
dicho fideicomiso los recursos para el fondeo en las operaciones de Abandono en el
Área Contractual conforme se establece en el Contrato y no tendrá derecho a dar en
garantía, ceder o disponer de cualquier otra forma de estos fondos, sin previo
consentimiento por escrito de lu ONH y previo aviso a la Secretaría de Hacienda.

En caso que los fondos de la cuenta de Abandono sean insuficientes para cubrir todos
los Costos de Abandono, el Contratista será responsable de cubrir el monto faltante
de conformidad con lo establecido en el Contrato, En el contrato del Fideicomiso de
Abandono se deberá establecer que en el caso de existir un remanente en el fondo una
vez que se hayan cubierto los Costos de Abandono, los recursos se deberán enterar al
Contratista previa autorización de la CNH que certifique el total cumplimiento de las
obligaciones de Abandono conforme al presente Contrato y los Planes de Desarrollo
aprobados.

Sección VIL De las operaciones con partes relacionadas,

1,43 Se considerará que el Contratista realiza opermciones con partes relacionadas,
residentes en el extranjero o en el país, cuando se encuentre en los supuestos
establecidos en los articulos 90, último párrafo, y 179 quinto párrafo de la Ley del
Impuesto sobre la Renta. Para estos efectos en las operaciones que realicen estará
obligado a determinar sus Ingresos y Costos celebrados entre partes relacionadas,
considerando los precios y montos de las contraprestaciones que se hubieren utilizado
con o entre partes independientes en operaciones comparables en los términos,
métodos y condiciones establecidos en la citada ley.

1.14 El Contratista que celebre operaciones con partes relacionadas deberá demostrar que
éstas se pactaron a precios de mercado, Para demostrar que la transacción fue pactada
a precios de mercado el Contratista deberá hucer uso de los métodos establecidos en
el presente Anexo 4 y en el Anexo 7 y los descritos en las Guias sobre Precios
Transferencia para Empresas Multinacionales y las Administraciones Fiscales,
aprobadas por el Consejo de la Organización para la Cooperación y el Desarrollo
Económico en 1995 a aquellas que las sustituyan,

Sección VUL Inventarios,

n ÁREA CONTRACTUAL TM401
115

Contrato Na. ONH-RO2-09-1MA1/QU0IT

El Contratista deberá llevar un registro de todos los Materiales que indiquen su
especificación, valor y localización. El Contratista deberá proporcionar
semestralmente un repone del registro de inventarios que contenga: (1) la descripción
y códigos de todos los Materiales: (15) el monto cargado a las cuentas por cada
Material, y (110) el Mes en el que cada Materis) fue cargado, y en su caso, dudo de
baja en las cuentas, incluyendo los movimientos de Muteriales en almacén hacia su
destino registrado de conformidad con el numeral 1,7 de este Anexo, Cualquier
ingreso por la disposición de cunlquier Materia! deberá ser acreditado a la Cuenta
Operativa.

Sección EX. Reportes.

1,16

117

1,19

Fodos los reportes que deba hacer el Contratista relnciomudos con las operaciones de
Costos, se harán a través del sistema electrónico que ponga a disposición el Fonda, y
serán suscritos mediante la Firma Electrónica Avanzada (FIEL). El Fondo preverá y
dará a conocer los mecanismos para recibir los reportes mencionados para los casos
en que, por causas de fuerza mayor, el Contratista no pueda registrar o suscribir
dichos reportes.

El Contratista debera registrar los volumenes de producción de acuerdo « lo
establocido en el Contrato y dichos volúmenes serán validados son la información
que remita la CNHM al sistema informático que pura tal efecto establezca el Fondo,

El Contratista deberá presentar la información y documentación mensual requerida
enel sistema electrónico que establezca el Fondo, dentro de los diez (10) Dias Hábiles
siguientes al Mes que se reporta, incluyendo aquélla relativa a los Precios
Contractunles.

En caso de que el Contratista cambie de domicilio, según sea establecido en el
Cantrato, deberá informar a la CNHM y al Fondo el nuevo domisillo para olr y recibir
notificaciones en un plazo nu mayor 1 cinco (5) Días Hábiles posterior a la
autorización de cambio de domicilio por parte del Servicio de Administración
Tributaria.

2 Auditoría Externa
21

El Contratista deberá presentar anualmente sus estados financieros dictaminados por
tn auditor externo independiente conforme ul lérmino y reglas que para su
presentación establece el Código Fiscal de ln Federación y su Reylumento vigentes.

La documentación señalada en el numeral anterior se entrexurá a la Secretaria de
Hucienda a traves del sistema Informático que para tal efecto establezca el Fondo y
deberá incluir la siguiente información:

(a) Informe del auditor externo independiente.

(MM Estados financieros:

” AREA CONTRACTUAL TM-01
Contrato No. ONTERO2-L03-TM-01/2017

1. Estado de situación financiera;
fi. Estado de resultados;
ili, Estado de variaciones en el capital contable, y
Iv. Estado de Mujos de efectivo,
fe) Notas a los estados financieros;

(d) Enel caso de existir operaciones con partes relacionadas, el estudio de precios
de transferencia;

(e) Carta de recomendaciones al Contratista respecto al control interno de acuerdo u
las prácticas internacionales de auditoría, y

(f) Respuesta del Contratista sobre las acciones a implementar de las
recomendaciones al control interno propuestas por el auditor externo

independiente.

Dicha información se entregará a más tardar el día 15 de julio del ejercicio siguiente del que
se dictaminen los estados financieros,

23 Todo ajuste relacionado con el presente Contrato que resulle de la auditoria
independiente deberá registrarse inmediatamente en la Cuenta Operativa. Asimismo,
dicho ajuste deberá hacerse del conocimiento de la Secretaria de Hacienda.

3 Verificación

3.1 La Secretaria de Hacienda verificará que el Contratista cumpla con los aspectos
contables y financieros previstos en los Anexos 4, 7 y 8. mediante la renlización de:

(1) Auditorias mediante Requerimientos de Información;

(br Visitas, y

(c) Auditorias mediante Procedimientos Analíticos.

Las labores de verificación se practicarán u la Cuenta Operativa, a los Costos y a las Y
Contraprestaciones en favor del Estado, asi como a los registros y originales de fos / )
justificantes primarios relacionados con la Cuenta Operativa en el curso de cual,

Año o parte del mismo.

Asimismo, las labores de verificación se renlizarán respecto de las nctivi de

procura de bienes y/o servicios que realice el Contratista, :
Sección 1. Auditorias mediante Requerimientos de Información Ot

pa AREA CONTRACTUAL TM+01 W
32

33

34

36

Contrato No. USH-AO2>4.03-1M-012017

La Secretaria de Hacienda podrá realizar auditorias, consistentes en requerimientos
de información al Contratista. Para tal efecto, se notificará el requerimiento al
Contratista, mismo que deberá contener, al menos, lo siguiente:

(a) Objeto w propósito del requerimiento de información;
(bj Deseripción de la información requerida:

(e) Plazo de entrega de la información, que no podrá ser menor a cinco (5) ni mayor
a quince (15) Días Habiles, ambos a partir de que surta efectos la notificación del
requerimiento;

(d) Formato de entrega de la información, y

te) Domicillo en el cual se deberá entregar la información y documentación
solicitada, o en su caso, medio o sistema electrónico para su transmisión.

A solicitud por escrito del Contratista, el plazo para la entrega de la información
requerida podrá ampliarse por una sala vez. sin que el mismo exceda en ningún caso
la mitad del plazo otorgado originalmente

Derivado del análisis y revisión de la información entregada por el Contratista
conforme al numeral anterior, la Secretaria de Hacienda podrá hacer solicitudes de
información adicional, cumpliendo los requisitos señalados en el mismo.

Cuando la Secretaría de Hacienda determine que derivado del análisis efectuado a la
información recibida, sea necesario acudir a verificar en el lugar en donde se realicen
las actividades objeto del Contrato o en el lugar que 5e considere su domicilio fiscal.
notificura al Contratista que dicha auditoría continuará mediante una orden de visita
conforme al presente Anexo 4.

Una vez analizada y revisada la información recibida, así como la demás información
con la que cuente, la Secretaría de Hacienda notificará al Contratista el informe
parcial de conclusión de la auditoria conforme al numeral 3,18 del presente Anexo y
procederá en términos de los numerales 3.19 4 3.23 de este Anexo 4,

La Secretaría de Hacienda podrá instruir en todo momento que las auditorias se
realicen por el Servicio de Administración Tributaria o por auditores o inspectores
extemos.

Sección IL Visitas.

37

Para realizar unu visita al Contratista, la Secretaría de Hacienda emitirá y notificará
una orden de visita, la cual señalará, al menos:

(a) Su objeto o propósito:

15 AREA CONTRACTUAL FM-01
38

39

3.10

311

Contrato No. ONHRO2-1.03-7M-01/2017

(bh: El lugar o lugares donde se efectuará. El aumento de lugares a visitar deberá
notificarse por escrito al Contratista, en un plazo no mayor a cinco (5) Días
Hábiles antes del término de la visita;

fc) El tiempo planeado para su ejecución, y

(d) Elo los nombres de los verificadores que deban efectuarla, los cuales podrán ser
sustituidos, aumentados o reducidos en su número, en cualquier momento por la
Secretaría de Hacienda. La sustitución o numento de las verificadores que deban
efectuar la visita se notificará al Contratista.

Acta de Inicio de la Visita, Para hacer constar el inicio de la visita, se levantará el
Acta de Iniciu de la Visita, Para ello, el representante legal o la Persona con quien se
entienda la visita designará dos (2) testigos y, si éstos no son designados o los
designados no uceptan servir como tales, el o los verificadores los designarán, sin que
esta circunstancia invalide los resultados de la visita

Los verificadores deberán acreditarse como personal designado para llevar u cubo las
visitas al presentarse en el lugar o lugares donde se efectuará, ante la Persona
designada por el Contratista para recibir notificaciones y atender la visita o la Persona
con quien se entienda la visita.

Lu visita podrá abarcar, de manera enunciativa más no limitativa, la revisión de todo
tipo de registros, líbros, documentos, papeles, archivos, expedientes, estados de
cuentas buncarias, ya sea que consten de manera fisica o electrónica, discos, cintas o
cualquier otro medio procesable de almacenamiento de datos. relacionados con el
objeto de la visita, Asimismo, podrá incluir la inspección o verificación de bienes y
mercancias, así como la realización de entrevistas al personal del Contratista, todo
ello relacionado con el objeto de la visita

En el desarrollo de la visita, el Contritista y su personal estarán ubligados a
proporcionar a los verificadores, asistencia y soporte logístico sin cargo alguno, y
deberán permitir el acceso a las instalaciones asi como mantener a su disposición la
contabilidad y demás documentos fisicos y electrónicos que sean objeto de la visita y
que se relacionen con el cumplimiento de las disposiciones contractuales, y a los
lineamientos que para tal efecto emita la Secretaria de Hacienda vigentes a la fecha
de adjudicación del Contrato y demás Normatividad Aplicable,

Las visitas se podrán practicar en cualquier lugur en donde se realicen las actividades
objeto del Contrato, o en el lugar que se considere el domicilio fiscal del Contratista,
indistintamente.

El tiempo de ejecución de las visitas podrá ser ampliado por una sola vez por
determinación de la Secretaría de Hacienda o a solicitud por escrito del Contratista?
sin que la prórroga pueda exceder la mitud del plazo originalmente previsto y siempre
que se cumpla con lo dispuesto en el numeral 3.16 de este Anexo 4,

lo AREA CONTRACTUAL TM+01

Contrata No. CNH-RO2-.03-TM 012017

La Secretaria de Hacienda deberá notificar la ampliación del plazo al Contratista
cuando menos cinco (5) Dias Hábiles antes de que el plazo original concluya. En cuso
de que la solicitud provenga del Contratista, deberá presentarla con al menos diez (10)
Dias Habiles antes de la conclusión del plazo original

3,12 Los verificadores designados por la Secretaría de Hacienda podrán requerir al
Contratista copias para que, previo cotejo con sus originales, sean certificadas por
aquéllos y unexados a los Informes Parciales y Finales de conclusión que se emitan.

3,13 La Secretaria de Hacienda podrá realizar las visitas directamente, a través del Servicio
de Administración Tributaria o de terceros que contrate al efecto, así como con el
apoyo de la CNH. quienes deberán sujetarse en todo momento a las disposiciones del
Contrato, sus Anexos y a los lineamientos que para tal ofecto emita la Secretaria de
Haclenda vigentes a la fechu de adjudicación del mismo.

3:14 Una vez concluida la visita, la Secretaria de Hacienda notificará 41 Contratista el
Informe Parera) de Conclusión conforme al numeral 3,18 de este Anexo 4 y procederá
en terminos de los numerales 3.19 4 3,23 de este Anexo 4

Previo a la emisión del Informe Parcial de Conclusión, ln Secretaría de Hucienda
podrá requerir información adicional ul Contratista, cumpliendo al efecto lo señalado
en el numeral 3,2 de este Anexo,

3,15 Independientemente de las obligaciones del Contratista, cuando éste cambie de
domicilio del lugar donde se está llevando y cabo tna visita. deberá presentar escrito
llbre a la Secretaria de Hacienda notificando de dicha situación, en un plazo no mayor
a cinco (5) Días Habiles posteriores a la presentación del nviso de cambio de
domucilio ante el Servicio de Administración Tributaria.

Sección HL Disposiciones comunes a lus auditorias mediante requerimientos de
información y visitas.

3,16 Las labores de verificación tendrán una duración máxima de veinticuatro (24) Meses.
contados a partir de la notificación del primer requerimiento de información v de la
orden de visita.

3,17 En caso de que no se detecten irregularidades durante las Inbores de verificación, la
Secretaria de Haciendo emitirá una resolución de cierre, huciéndola del conocimiento
del Contratista.

3.18 Informe Parcial de Conclusión, Sí con motivo de las Inbores de verificación se ps,
encontraran inconsistencias, la Secretaria de Hacienda notificará al Contratista en el )
Informe Parcial de Conclusión. ES

3,19 — Respuesta al Informe Parcial de Conclusión, El Contratista deberá entregar por escrito
a la Secretaría de Hacienda lu respuesta y aclaración de los hallazgos señalados en el

” ÁREA CONTRACTUAL TM+01 M

3.20

321

32

323

Cinimo No. CNH-RO2-L03-1M201/2017

Informe Parcial de Conclusión, anexando la eyidencia suficiente y completa, en un
plazo no mayor a quince (15) Días Hábiles contados a partir de la fecha en que surta
efectos la notificación,

A solicitud expresa del Contratista, el plazo establecido en el párrafo anterior podrá
ampliarse por una sola vez, hasta por ocho (8) Días Hábiles más.

Se tendrán por consentidos los hechos u omisiones consignados en el Informe Parcial
de Conclusión antes señalado, si en el plazo antes señalado el Contratista no presenta
documentación comprobatoria que los desviriúe.

Informe de Conclusión. Una vez analizada la información señalada en el numeral
anterior, la Secretaría de Hacienda notificará al Contratista el Informe de Conclusión
en el que señalará los hallazgos detectados, las irregularidades y conclusiones, que no
hayan sido aclaradas dentro del plazo otorgado en el Informe Parctal de Conclusión.

El Informe de Conclusión deberá:

(a) Emitirse en un plazo no mayor a veinte (20) Dias Hábiles posteriores a la
respuesta y uclaración de los hallazgos señalados en el Informe Parcial de
Conclusión por parte del Contrmtista;

(bj) Cumplir con las Normas Internacionales de Auditoria:

(e) Describir detalladamente las irregularidades detectadas y las conclusiones
alcanzadas, y

1d) Ser firmado por el funcionario facultado.

En caso de que a juicio de ln Secretría de Hacienda, el Contratista haya aclarado o
subsanado todas las inconsistencias y conclusiones detectadas en el Informe Parcial
de Conclusión, aquélla emitirá una resolución de cierre, haciéndola del conocimiento
del Contratista.

En el caso de que el Informe de Conclusión determine irregularidades, el Contratista
contará con un plazo de quince (15) Días Hábiles y partir de la notificación para que
subsane dichas irregularidades, para lo cual deberá entregar la documentación que
acredite fehaciememente que se han subsanado.

A solicitud por escrito del Contratista, el plazo establecido en el párrafo anterior podrá
ampliarse por una sola vez, hasta por ocho (8) Dias Habiles.

Resolución Final de Verificación. La Secretaria de Hacienda valorará la
documentación que presente el Contratista en atención al Informe de Conclusión y,
en caso de que las irregularidades detectadas hayan sido subsanadas, emitirá
resolución de cierre, notificándola al Contratista,

Sia juicio de la Secretaria de Hacienda las irregularidades no fueren subsanadas, ésta

mM AREA CONTRACTUAL 1M-01

CA

A
Contrato No. CNH-ROZ-L03-T MAN 217

emitirá la Resolución Final de Verificación, cumpliendo al efecto con los requistlos
señalados en los incisos (a) a (d) del numeral 320 de este Anexo 4.

La Secretaria de Hacienda señalará en la Resolución Final de Verificación los ajustes
que deban realizarse a las Contraprestaciones, usi como los demás efectos y
consecuencias que procedan conforme al Contrato y la Normatividad Aplicable

324 — Fodo ajuste que resulte de la Resolución Final de Verificación deberá registrarse
inmediatamente en la Cuenta Operativa.

325 Las controversias que surjan con motivo de lo dispuesto en el presente Capítulo serán
resueltas en términos de lo establecido en el Contrato a en la Normarividad Aplicable.

326 Adicionalmente a los requisitos de información y documentación que el Contratista
deba cumplir conforme a los Anexos 3, 4, 7 y 8, la Secretaría de Hacienda podrá
solicitar la documentación que, para cada caso en particular, deba conservarse
conforme a lo señalado en las leyes. reglamentos y disposiciones fiscales vigentes a
la fecha de la realización de lus operaciones.

327 La Secretaria de Hacienda establecerá un comué de evaluación y seguimiento de lns
lubores de verificación.

Sección PV, Auditorias mediante Procedimientos Analíticos

3,28 La Secretaria de Hacienda realizará auditorias a traves de procedimientos analíticos
au partir de lá solicitud de ajustes y correcciones que presente el Contratista de
conformidad con el numeral 1,8 del Anexo 8,

3,29 El Contratista podrá presentar la solicitud de ajustes y correcciones dentro de los
siento ochenta (180) Días posteriores a la fecha de pago de las Contraprestaciones
correspondientes a dicha solicitud, siempre y cuando no se encuentre sujeto a un
proceso de auditoría mediante requerimientos de información o de visita que
comprenda el mismo periodo de la solicitud.

3.30 El Contratista presentará, junto con la solicitud de ajustes y correcciones, la evidencia
que permita verificar la validez de los ajustes y correcciones derivadas de las
observaciones señaladas.

331 La solicitud de ajustes y correcciones deberá contar con la firma autógrafa al calce y
al margen de cada hoja que la ineure del representante legal del Contratista al que se

refiere el numeral 3.38 del presente Anexo. AA
En dicha solicitud el Contratista deberá señalar, al menos, lo siguiento: y
Qe

(a) Datos generales:

m ARFA CONTRACTUAL TM01
33

3,33

Contrato No. ONIEROZ-03I-TM-01/2017

i. Señalar la Denominación o Razón Social del Contratista:
li. Señalar el domicilio registrado ame el Fondo;
iii Numero de Contrato, y
iv. Folio fiduciario asignado por el Fondo al Contratista;

(b) Antecedentes. El Contratista deberá especificar puntualmente los conceptos a que
se rofiere la solicitud de ajuste y corrección del cálculo de las Contraprestaciones
y/o registros contables y financieros, así como el monto de los mismos y demas
elementos necesarios para la determinación de las mismas, señalando el Periodo
para el cuul se hace la solicitud y en su caso los Períodos subsecuentes que se
incluyan en la solicitud, manifestando cómo se determinó el ajuste y corrección
avefecto de que se pueda replicar, presentando, en su caso, la memoria de cálculo
correspondiente

4e) Documentación:

1. Anexar copias certificadas, en su caso. de la documentación y la información
con la que soporte los ajustes y correcciones señaladas, así como los montos
de cada ajuste y corrección solicitados.

mm En caso de que la solicitud de ajustes y correcciones se derive de
observaciones a los volúmenes de Hidrocarburos registrados ante el Fondo, el
Contratista deberá presentar las copias certificadas de los documentos donde
la CNH avale dichos ajustes de acuerdo a la Cláusula 13 del Contrato y a la
Normatividad Aplicable.

El Contratista deberá describir de manera especifica cómo la información unexada
soporia cada unn de las observaciones que originaron la solicitud de ajustes y
correcciones.

Cuando la soleitud de ajustes y correcciones que presente el Contratista no contenga
los datos o no cumpla con los requisitos aplicables señalados en el numeral anterior.
se deberá prevenir al interesado, por escrito y por una única vez, para que subsane la
omisión dentro del término de cinco (5) Días Habiles, contados a partir de que haya
surtido efectos la notificación, a efecto de poder continuar con el procedimiento
solicitado, en caso contrario, y una vez transcurrido dicho plazo sim que desahogue la
prevención, se desechará la solicitud notificándole al Contratista.

En caso de que el Contratista no haya entregado la información suficiente para validar
la solicitud presentada, la Secretaria de Hacienda podrá requerir información
adicional y/o solicitar la confirmación de la información originalmente proporcionada
por el Contratista. Dicho requerimiento de información o solicitud de con
será por escrito y deberá indicar, ul menos:

ul ÁREA CONTRACTUAL TM+01

Como So, ONH-R02-1,03-1M+-012017

(a) El objeto u propósito del requerimiento de información;
(bj La descripción de la información requerida;

tc) El plazo de entrega de ln información, que no podrá ser menor a cinco ul mayor
a quince (15) Dias Habiles, ambos a partir de la fecha en que surta efecto la
notificación del requerimiento;

(d) En su caso, el formato de entrega de la información, y

te) El domicilio en el cual se deberá entregar lo información y documentación
solicitada, o en su caso, medio o sistema electrónico para su transmisión.

A solicitud por escrito del Contratista, el plazo para la entrega de la información
requerida podrá ampliarse por una sola vez. sín que el mismo exceda en ningún caso
la mitad del plazo otorgado originalmente

3.34 Enel caso de que la Secretaria de Hacienda determine la procedencia de la solicitud
presemada por el Contratista conforme a las conclusiones obtenidas del
procedimiento analítico realizado, notificará dicha procedencia al Contratista y al
Fondo para que se realicen los ajustes y correcciones respectivos conforme al Anexo
3,

3.35 Enel caso de que la Secretaria de Macienda determine que no cuenta con la evidencia
suficiente para determinar la procedencia de los ajustes y correcciones lo notificará al
Contratista y al Fondo y podrá iniciar las labores de verificación mediante la
realización de auditoria mediante requerimientos de información o visita.

Sección Y. Solicitudes de información 4 terceros y partes relacionadas

3.36 En cualquier momento, la Secretaría de Hacienda podrá requerir o terceros y ú partes
relacionadas del Contratista la presentación de documentación « información
relucionada con sus operaciones con el Contratista y derivadas de Ins actividades que
éste realice al amparo del Contrato, con el Fin de complementar, sustentar y enriquecer
las labores de verificación a su cargo.

Los requerimientos de información a que se refiere el párrafo anterior deberán
sujetarse, en lo conducente, a lo señalado en los numerales 3.2 y 3,3 de este Anexo 4.

Sección VL De los requerimientos de información del Servicio de Administración =
Tributaria.

337 El Servicio de Administración Tributaria podrá solicitar al Fondo toda lo información ¿ ES
registrado por el Contratista en el sistema informático que establezca el mismo, con
el propósito de verificar el cumplimiemo de las obligaciones fiscales del Contratista:

Sección VII, De las notificaciones.

au ÁREA CONTRACTUAL TM411
Contrato No. ONHERIQ-L05-1M-0/2017

3,38 El representante legal del Comratísta, parte relacionada o Tercero se considerará
como Persona autorizada para recibir notificaciones, asi como para utender las
auditorias, visitas y requerimientos de información en términos de este Anexo 4.

El Contrmista deberá registrara su(s) representante(s) legal(es) ante el Fondo, mismos
que podrá(n) ser removido(s) libremente. sin perjuicio de que para efectos de este
Anexo y del Contrato, se tendrá por removido siempre que se dé aviso al Fondo.

3,39 Las notificaciones surtirán efectos el Dia en que se practiquen. Los plazos señalados
en este Capítulo empezarán a correr al Dís siguiente de que haya surtido efectos la
notificación,

3,40 Shal presentarse el notificador para entregar la notificación en el domicilio fiscal o en
el lugar en el que realice sus actividades, no estuviere presente el representanic legal
del interesado, dejará cituorio con la Persona que en ese momento se encuentre en
dicho domicilio para que dicho representante esté presente a una hora fija del Dín
Hábil siguiente.

3,41 Siel representante legal no atendiera e) citatoria, se podrá realizar la notificación con
la Persona que en ese momento se encuentre en el domicilio fiscal o en el lugar en el
que realice sus actividades.

3.42 La Secretaría de Hacienda podrá optar por realizar las notificaciones al Contratista en
la dirección de correo electrónico que para el efecto éste designe o a través de los
sistemas electrónicos que aquélla establezca o determine.

Al efecto, la Secretaría de Hacienda deberá notificar por escrito al Contratista, con al
menos diez (10) Días Hábiles de anticipación, su decisión de iniciar las notificaciones
referidas en este Capítulo a través de los medios electrónicos señalados en el párrafo
anterior, informando en su caso los requerimientos tecnicos y operativos necesarios
y demás disposiciones que serán aplicables

Sección VUL De las labores de verificación.

343 — Para lo ejecución de las lubores de verificación a que se refiere el presente Capitulo,
la Secretaria de Hacienda, asi como el personal que designe para ello, deberán
apegarse a las Normas Internacionales de Auditoría, a este Contrato y sus Anexos, así Ñ
como a los procedimientos aplicables, además de cumplir con lo siguiente: Ñ

y
(a) Preservar su independencia para ejecutur cualquier trabajo de verificación, con N J
la Finalidad de que se encuentre libre de impedimentos para emitir su opinión sin
ser alectado por influencias que comprometan el juicio profesional,
permitiéndole actuar con integridad, objetividad y profesionalismo; evitando
hechos y clteunstancias que comprometan su opinión como relaciones
personales, intereses económicos otros, así como cualquier conflicto de interés: Y Ex

1

ÁREA CONTRACTUAL 1-0)
Contrato No. CNM-K02-1.05-TM-01/2017
(b) Contar con los conocimientos técnicos y la capucidad profesional necesarios pura
el caso particular,

(c) Sujetarse a un programa de capacitación y nutoevaluación para la mejora
continua en su trabajo, y

(d) Otorgar el carácter de reservado a los datos, informes, documentos y demás
información del Contratista, parte relacionada o Tercero que reciba o conozca.

Sección IX. De las sanciones.

3,44

3.45

En el caso de que el Contratista incumpla con los procedimientos para el pago de las
Contraprestaciones correspondientes señalados en los Anexos 3, 4 y 8, la Secretaría
de Hacienda realizará los ajustes correspondientes aplicando, en su caso, las
penalizaciones señaladas en el Anexo 3.

En el caso de que la Secretaría de Hacienda identifique que en el registro de las
Operaciones con partes relacionadas y/o terceros el Contratista haya incumplido con
los requerimientos de información establecidos en el Contruto, dicha Secretaría
informará al Servicio de Administración Tributaria para los efectos conducentes.

e m AREA CONTRACTUAL 1M-01

El

y
Contrato No, CNH-R02-1.03-1M-01/2017

ANEXO 5
PROGRAMA MÍNIMO DE TRABAJO y

ÁREA CONTRACTUAL TM-01
Contrato No. CNI-RO2-03-1M-DLZDIT

PROGRAMA MÍNIMO DE TRABAJO

l. El Programa Minimo de Trabajo, el Incremento en el Programa Mínimo y, en su caso,
los compromisos adicionales que se adquieran dumnte el Periodo Adicional de
Exploración se expresan en Unidades de Trabajo.

ta

El monto de las Unidades de Trabajo comprometidas comu Programa Mínimo de
Trabajo se define en la siguente bla:

do Teol
Contractual ín )

Tampico Micanta | 3.100 7

3. El monto de las Unidades de Trabajo comprometidas como Incremento en el
Programa Minimo, equivalen al valor de dos Pozo(s) exploratorio(s) en el Área
Contractual de acuerdo con la Propuesta Económica del Contratista en la Licitación
según se define en la siguiente tabla. Las Unidades de Trabajo deberán ejecutarse
conforme a las Cláusulas 4,2 y 4,3 del Contrato:

Valor del Pozo exploratorio en el Área Contractual

Valor de pozo en Unidades

Área

de Trabajo
Contractual (oimera)
TM-01 6,500

4, El cumplimiento del Programa Mínimo de Trabajo, del Incremento en el Programa
Minimo y, en su caso, los compromisos adicionales se evaluarán conforme a ln
ejecución de actividades de Exploración dentro del Área Contractual, de acuerdo con
su valor en Unidades de Trabajo, independientemente de los Costos incurridos en su
renlización

$. Para efectos del pago de penalizaciones por incumplimiento al Programa Minimo de >
Trabajo, al Incremento en el Programa Minimo y, en su caso, los compromisos
adicionales adquiridos para el Período Adicional de Exploración, el valor de
referencia por cada Unidad de Trabajo no realizada será indexado al precio de los
Midrocurburos de confonnidad con la siguiente tabla:

2 ÁNILA CONTRACTUAL 1M:01 y

Contrato No. ONH-K02-L035-1M-)12017

Valor de 1
(una) Unidad

Mayor a 30, menor o igual a 35
Mayor 1 35, menor o igual a 40

Mayor a 50 menor o igual a 55

Mayor a 35, menor o igual a 60
Mayor a 60, menor o jgual a 65
Mayor a 65, menor o igual a 70
Mayora 70, menor o ig

Mayor a 80, menor o igual a 85
Mayor a 85, menor o igual a 90
Mayor a 90, menor o jpual a 95
Mayor u 95, menor 0 igual a 100

. Los montos de la Garantía de Cumplimiento, se calcularán como el resultado de
multiplicar el valor de referencia por Unidad de Trabajo definido en el presente
Anexo $ aplicable a la fecha de adjudicación del Contrato, por el setenta y cinco por
ciento (75%) del número de lnidades de Trabajo correspondientes al Programa
Minimo de Trabajo y al Incremento en el Programa Minimo, a del Incremento en el
Programa Minimo no realizado durante el Periodo Inicial de Exploración y el
compromiso adicional de trabajo del Contratista para el Periodo Adicional de
Exploración, respectivamente, de conformidad con lo establecido en la Cláusula 18,1

. Afin de acreditar el cumplimiento del Programa Minimo de Trabajo, el Incremento
en el Programa Minimo y. en su caso, los compromisos adicionales, el Contratista
deberá incluir el programa y la descripción de las actividades relacionadas al
Programa Minimo de Trabajo en el Plan de Exploración, que en su caso, aprobará la
Comisión.

+ El Contratista podría acumular Unidades de Trabajo por cada metro perforado en
Pozo de conformidad con lo siguiente:

Unidad de trabajo por Pozo según profundidad

Profundidad de
perforación

[metros]
0

3 ÁREA CONTRACTUAL TM-01
Contrato No. CNH-ROZ>L.03-TM+01/2017

8.1 Sólo se acreditarán los metros perforados en Pozos perforados
por el Contratista en el marco del Contrato.

82 Si ln profundidad de dicho Pozo no corresponde u una
cantidad expresada en la tabla anterior, el número de Unidades de Trabajo será
determinado por interpolación lineal con base en dicha tabla.

9. El Comtratista podrá acreditar Unidades de Trabajo por las actividades descritas
conforme a la siguiente tabla:

Perdi od Por el monto toral de información adquirido al CNA

relacionada on ¿unas Lerrestres.

Keproceso e interpretación contará según cubrimiento
superficial

La adquisición reslizada contará según el subrimiemo
superficial

La adquisición realizada eomará según el cobrimiento
superficial

4 ÁREA CONTRACTUAL Pal
Contrato No. ONV-ROZ2-1-03-T7M01/2017

Incluyendo al monos interpretación y gonerauón de
configuraciones estructurales de los principles
intervalos estratigráficos de imerts Cubrimiento de la
totalidad de la superficie con cobertura alimica del dros

Uvuluación de plays y prospectos Incluyendo: 1)
Wentificación y jerarquización de prospectos; 24 análisis
probabllitico, Pg y estimación de recursos con análisis
economico; y op 2 ojalas in

Evaluación de
Recursos
Piospectivos

Reststividad (inducción, onda clecuomaynética]

Porostilad (densilad. nemtrón)

Presión capilar, permeabilidad relativa, daño de
lormación, lomografía, resonancia magnética, factor de
recuperación, mojabilldad, geomeránica, my0s gamma
fico Der ps firlasiales y

Por cua
Presiones MIT Al menos 4 muestras por unidad de depósito medición de
Por cada muestra de Muido un cada depóstto
E
COMIC NESPoT" Ei
Imaz] Por cada prucba de producción. que no se considere de Pareado
alcance extendido.

Prueba de
pilcoraiia in Por cada prueba de producción de alcance exvtendido.
EA , ARA CONTRACTUAL-TM+01

Por muestra

Chntráto No. ONH-R02-.03.TM-01/2017

9.1 Las actividades de sísmica y estudios con las que se acrediten
Unidades de Trabajo se sujetarán u la entrega de la información técnica relacionada a
la CN

92 El Contratista podrá acreditar Unidades de Trabajo con la
información que se adquiera del Centro Nacional de Información de Hidrocarburos
relacionada con zonas terrestres Lo anterior, Independientemente de que la
información haya sido adquirida previo a la Fecha Efectiva, salvo los puquetes de datos
adquiridos para efectos de participar en un proceso de licitación de la Comisión.

9.3 Sólo se acreditarán los estudios correspondientes a los Pozos
perforados por el Contratista en el marco del presente Contrato,

94 Solamente se aceptarán trabajos de adquisición y reproceso e
Interpretación sísmica que se encuentren relacionados al Área Contractual,

9,5 Los kilómetros cuadrados (km2) correspondientes a la adquisición
y reprocesamiento de información geofísica 3D no podrán exceder el 200% de la
superficie del Área Contractual.

9.6 El Contratista podrá acreditar el cumplimiento de los trabajos de

adquisición y reproceso de información geofísica com dutos derivados de
autorizaciones para el Reconocimiento y Exploración Superficial

E h ÁREA CONTRACTUAL 1M401

Y
Contruto No. CNH-R02-1.03-TM-01/2017

ANEXO 6-A

CARTA DE CRÉDITO

Ec

ÁREA CONTRACTUAL TM-01 W

Central No. CNH-RO24413-TA AQUI

CARTA DE CREDITO

Fecha;
Carta de Crédito irrevocable Standby No:
De: [Numbre del Banco Emisor] (el “BANCO EMISOR/CONFIRMADOR”)

A solicitud y por cuenta de [NOMBRE DEL CLIENTE DEL BANCO EMISOR/
CONFIRMADOR], con la presente emitimos esta Carta de Crédito irrevocable Standby

número (la “Carta de Crédito”) en favor de la Comisión Nacional de
Hidrocarburos (el “BENEFICIARIO") hasta por la cantidad de EUAS
( millones de Dólares 00/100 11SCY), disponible a la vistn en las cajas de

NOMBRE DEL BANCO EMISOR/CONFIRMADOR.

El BENEFICIARIO podrá hacer una o más disposiciones conformo a esta Carta de Crédito
mediante la presentación de un requerimiento de paga por escrito (cada uma de dichas
presentaciones una “Disposición”) indicando el monto del requerimiento de pago e indicando
que:

(a) ($) ha ocurrido un incumplimiento del Contratista (conforme a la definición de
dicho término en el Comtrato) del Programa Minimo de Trabajo, el Incremento en el
Programa Minimo u el compromiso de trabajo adicional para los Períodos de Exploración.
aplicable en virtud del Contrato para la Exploración y Extracción de Hidrocarburos bajo la
Modalidad de Licencia de fecha , celebrado entre la Comisión
Nacional de Hidrocarburos de México y [XYZ] (el “Contrato”) y (11) el BENEFICIARIO
tiene derecho conforme al Contrato a realizar una Disposición conforme a la Carta de Crédito
por la cantidad que se requiera sea pagada, o

(b) (5) El BENEFICIARIO ha recibido ura notificación conforme al siguiente parrafo
de estu Carta de Crédito en el sentido que el BANCO EMISOR/CONFIRMADOR ha decidido
no extender la Fecha de Vencimiento de esta Carta de Crédito por un período adicional de un
(1) Año, y (11) el Contratista (conforme a la definición de dicho término en el Contrato) no
proporcionó, a más tardar treinta (30) Dias antes de la Fecha de Vencimiento, una carta de
credito sustituta, en forma y sustancia aceptable al BENEFICIARIO, emitida por un banco
aceptable al BENEFICIARIO, en el emendido que en ese caso el BENEFICIARIO tendrá
derecho a retirar la camtidad total disponible conforme a esta Carta de Crédito.

Esta Carta de Credito expirara el (la "Fecha de Vencimiento”), en la inteligencia
de que tal fecha será prorrogada automáticamente según se indica en los Usos Intermcionales
relativos a Créditos Contingentes— 1SP98, emitidos por la Cámara Internacional de
Comercio, publicación $90 (International Standby Practices . 15P98), Esta Carta de Crédito
se promogará automáticamente por pertodos adicionales de un (1) Año a partir de la Fecha
de Vencimiento y de cada una de las fechas de vencimiento subsecuentes, salvo que ul
BANCO EMISOR/ICONFIRMADOR notifique al BENEFICIARIO, con por lo menos
treinta (30) Días de anticipación a la Fecha de Vencimiento, mediante escrito entregado en
mano con acuse de recibo, la decisión del BANCO EMISOR/CONFIRMADOR de no
renovar esta Curta de Crédito por dicho período.

1 ÁREA CONTRACTUAL 1M41
Contrato Nu. ENHRO203-T7M401/2017

El BANCO EMISOR/CONFIRMADOR conviene en que cualquier Disposición por parte
del BENEFICIARIO que cumpla con los términos y condiciones de esta Carta de Credito,
será honrado puntualmente y pagado, con recursos propios, por «el BANCO
EMISOR/CONFIRMADOR u más tardar antes del cierre del segundo Día Hábil después de
la presentación adecuada, en o antes de la Fecha de Vencimiento. de los documentos
requeridos, Pura efectos de esta Carta de Crédito “Dia Hábil” significa cualquier Dia distinto
a súbado, domingo u otro Din en que los bancos estén autorizados o requeridos y cerrar en
México.

Esta Carta de Crédito Standby se sujeta a los Usos Imemacionales relativos a Créditos
Comingentes— (5P98, emitidos por la Cámara Internacional de Comercio, publicación 590
(International Standby Pructices - 1SP98), y en tanto no exista contradicción con dichas
prácticas, esta Carta de Crédito se regirá e interpretará por las leyes de México, Cualquier
controversia que surja de la misma deberá resolverse exclusivamente ante los tribunales
federales competentes de México, con sede en la Ciudad de México,

Al recibo de tn requerimiento de Disposición de parte del BENEFICIARIO, el BANCO
EMISOR/CONFIRMADOR deberá decidir, dentro del Día Hábil siguiente si se encontró en
orden la documentación que constituye la Disposición, de acuerdo a las condiciones de esta
Carta de Crédito, o si decide que dicha Disposición no cumple con los requerimientos de esta
Carta de Crédito, informando al BENEFICIARIO por escrito las discrepancias que motivan
el rechazo. El BENEFICIARIO podrá volver u hacer nuevas presentaciones que cumplan con
los términos y condiciones de esta Carta de Crédito,

Todos los pagos que el BANCO EMISOR/CONFIRMADOR haga al BENEFICIARIO bajo
esta Carta de Crédito se harán mediante transferencia electrónica de fondos a la cuenta
bancaria en la Ciudad de México que el BENEFICIARIO especifique en el requerimiento de

pago.

Los derechos del BENEFICIARIO conforme a esta Carta de Crédito no son transferibles,
excepto que dichos derechos seun cedidos al Gobierno Federal de México.

Todos los gastos bancarios en relución con esta Carta de Crédito serán por cuenta de
[NOMBRE DEL CLIENTE DEL BANCO EMISOR/CONFIRMADOR].

El BENEFICIARIO podrá presentar un requerimiento de Disposición por el monto total o
requerimientos de Disposiciones parciales.

A solicitud del BANCO EMISOR/CONFIRMADOR, los montos de la Garantía d
Cumplimiento se podrán reducir de manera anual en proporción al cumplimiento de h
obligaciones garantizadas, previa verificación y autorización de la Comisión Nacional
Hidrocarburos.

I ÁREA CONTRACTUAL TM4)1

MAA
Contrato No. CNH-R02-1.03-TM-01/2017

ANEXO 6-B

PÓLIZA DE FIANZA

ÁREA CONTRACTUAL TM-01

ol
Ciminto No, ONH-ROZA.0)-1M411/2017

PÓLIZA DE FIANZA

PARA GARANTIZAR EL PAGO DE LAS PENAS CONVENCIONALES DERIVADAS
DE UN INCUMPLIMIENTO DEL PROGRAMA MINIMO DE TRABAJO Y EL
INCREMENTO EN EL PROGRAMA MÍNIMO CONTENIDO EN EL CONTRATO
NUMERO.

NOMBRE O RAZON SOCIAL DE LA INSTITUCIÓN DE FIANZAS:
DOMICILIO DE LA INSTITUCIÓN DE FIANZAS:

SE CONSTITUYE FIADORA HASTA POR LA SUMA DE $ (MONTO DE
LA FIANZA) (NÚMERO, LETRA Y MONEDA) ANTE, EN FAVOR Y A DISPOSICIÓN
DE LA COMISIÓN NACIONAL DE HIDROCARBUROS (EN ADELANTE CNH Y/O
BENEFICIARIO) CON DOMICILIO EN AVENIDA PATRIOTISMO NÚMERO 580, PB,
COLONIA NONOALCO, DELEGACIÓN BENITO JUÁREZ. C.P. 03700, CIUDAD DE
MÉXICO, PARA GARANTIZAR POR (EN CASO DE PROPUESTA CONJUNTA
DEBERA  INCLUIRSE EL NOMBRE DE CADA UNO DE LOS
CONTRATISTAS/FIADOS A, B, Y C), CON DOMICILIO EN , VEN CASO DE SER
PROPUESTA CONJUNTA DEBERÁ INCLUIRSE EL DOMICILIO DE CADA UNO DE
LOS CONTRATISTAS/FIADOS) EN SU CARACTER DE CONTRATISTAS/FIADOS,
EL PAGO DE LAS PENAS CONVENCIONALES DERIVADAS DE UN
INCUMPLIMIENTO EN EL PROGRAMA MÍNIMO DE TRABAJO Y EL
INCREMENTO DEL PROGRAMA MÍNIMO DE TRABAJO QUE SE ESTABLECEN EN
LAS CLÁUSULAS 4.6 Y 17.1 DEL CONTRATO PARA LA EXPLORACIÓN Y
EXTRACCIÓN DE HIDROCARBUROS EN YACIMIENTOS CONVENCIONALES
BAJO LA MODALIDAD DE LICENCIA (EL CONTRATO) NÚMERO
DE FECHA +. CELEBRADO ENTRE

LA CNH Y NUESTRO(S) FIADO(S).

DE CONFORMIDAD CON LA CLÁUSULA 4.6 DEL CONTRATO, LA CNH TENDRÁ
DERECHO DE HACER EFECTIVA ESTA GARANTÍA DE CUMPLIMIENTO A FIN DE
COBRAR LAS PENAS CONVENCIONALES DERIVADAS DEL CONTRATO
NÚMERO DE FECHA QUE NO HAYAN SIDO CUBIERTAS POR
EL FIADO EN EL PLAZO ESTIPULADO EN EL CONTRATO HASTA POR EL MONTO
EN QUE FUE EMITIDA. DE CONFORMIDAD CON LA CLAUSULA 17,1 DEL
CONTRATO QUE REGULA LA GARANTÍA DE CLIMPLIMIENTO, Y EL ANEXO 5 DE
DICHO CONTRATO,

LA CNH PODRÁ HACER EFECTIVA LA PRESENTE FIANZA A FIN DE COBRAR

CUALQUIER PENA CONVENCIONAL A QUE SE REFIERE LA CLÁUSULA 4,6 DEL

CONTRATO EN LOS MONTOS QUE CORRESPONDAN EN CASO DE QUE EL Ñ
CONTRATISTA/FIADO NO PAGUE AL. FONDO MEXICANO DEL PETRÓLEO PARA
LA ESTABILIZACIÓN Y EL DESARROLLO (EL FONDO) EL MONTO
CORRESPONDIENTE DENTRO DE LOS QUINCE (15) DIAS NATURALES
SIGUIENTES A LA NOTIFICACIÓN QUE LE EFECTÚE LA CNH RESPECTO DFL,
PAGO DE LAS PENAS CONVENCIONALES EN LOS TÉRMINOS DEL CONTRA!

ARPA CONTRACTUAL TM«01 /

ha
Cono No, UNH+R02+),003-1M:0102017

LA NOTIFICACIÓN SEÑALADA DEBERÁ CUMPLIR CON LO ESTABLECIDO EN
LAS CLÁUSULAS 4.6 y 31 DEL CONTRATO,

ESTA FIANZA SE OTORGA ATENDIENDO A LAS ESTIPULACIONES
CONTENIDAS EN LAS CLÁUSULAS 4.6, 17.1 Y EL ANEXO 5 DEL CONTRATO. AL.
FIRMAR El CONTRATO EL FIADO HA ACEPTADO QUE AL RECIBIR La
NOTIFICACIÓN CORRESPONDIENTE SE OBLIGA A EFECTUAR EL PAGO DE LAS
PENAS CONVENCIONALES QUE LE SEA REQUERIDO DE CONFORMIDAD CON
LAS CLÁUSULAS ANTES REFERIDAS DEL CONTRATO, POR LO QUÉ ESTA
FIANZA GARANTIZA EL PAGO DE DICHAS PENAS CONVENCIONALES A QUE SE
ENCUENTRE OBLIGADO EL FÍADO, LAS CUALES DEBERÁN SER PAGADAS EN
LOS PLAZOS QUE PARA TAL EFECTO SE ESTABLECEN EN EL CONTRATO,

EN CASO DE QUE SEA NECESARIO PRORROGAR EL PERIODO INICIAL PARA EL.
CUMPLIMIENTO DE LAS OBLIGACIONES DEL FIADO RESPECTO DEL
PROGRAMA MÍNIMO DE TRABAJO Y DEL INCREMENTO AL PROGRAMA
MÍNIMO DE TRABAJO, DE CONFORMIDAD CON LO ESTABLECIDO EN EL
CONTRATO INCLUSO DEBIDO A CASO FORTUITO, ESTA INSTITUCIÓN DE
FIANZAS SE OBLIGA A PRORROGAR AUTOMÁTICAMENTE LA VIGENCIA DE LA
FIANZA EN CONCORDANCIA CON LAS PRÓRROGAS REALIZADAS AL PERIODO
MENCIONADO. PREVIA NOTIFICACIÓN QUE LA CNH EFECTÚE A LA
INSTITUCIÓN DE FIANZAS Y SIN NECESIDAD DE EMITIR PREVIO
CONSENTIMIENTO A LAS MISMAS, LA INSTITUCIÓN DE FIANZAS SE OBLIGA A
REMITIR AL PIADO Y AL BENEFICIARIO LOS DOCUMENTOS MODIFICATORIOS
CORRESPONDIENTES EN UN PLAZO DE TRES (3) DÍAS HÁBILES, SIN QUE LA
DEMORA EN LA ENTREGA DE TALES DOCUMENTOS MODIFICATORIOS
AFECTE EN FORMA ALGUNA LA VALIDEZ DE LA FIANZA O DE SU PRORROGA.

EL COAFIANZAMIENTO O YUXTAPOSICIÓN DE GARANTÍAS, NO IMPLICARÁ
NOVACIÓN DE LAS OBLIGACIONES ASUMIDAS POR LA INSTITUCIÓN DE
FIANZAS. POR LO QUE SUBSISTIRÁ SU RESPONSABILIDAD EXCLUSIVAMENTE
EN LA MEDIDA Y CONDICIONES EN QUE LAS ASUMIÓ EN LA PRESENTE PÓLIZA
DE FIANZA Y EN SUS DOCUMENTOS MODIFICATORIOS.

EL PAGO DE LA FIANZA ES INDEPENDIENTE DE QUE LA CNH RECLAME AL
FIADO POR CONCEPTO DE OTRAS OBLIGACIONES, PENAS CONVENCIONALES
O CUALQUIER OTRA SANCIÓN ESTIPULADA EN EL CONTRATO, DISTINTAS DE
LAS PENAS CONVENCIONALES QUE SE DERIVEN DEL. INCUMPLIMIENTO DE
LAS OBLIGACIONES CONTENIDAS EN LA CLÁUSULA 46 Y CUYO PAGO
GARANTIZA ESTA FIANZA.

LA INSTITUCIÓN DE FIANZAS ACEPTA EXPRESAMENTE CONFORME A LO
ESTABLECIDO EN EL ARTÍCULO 288, FRACCIÓN 11I, DE LA LEY DE
INSTITUCIONES DE SEGUROS Y DE FIANZAS SOMETERSE Al, PROCEDIMIENTO

3 AREA CONTRACTUAL TM-01
Conta No, CNH+RO2-L03:TM:01/2017

PARA EL CUMPLIMIENTO DE SUS OBLIGACIONES DERIVADAS DE ESTA
FIANZA, CONSISTENTE EN:

PARA LA EFECTIVIDAD DE LA FIANZA, AUN PARA EL CASO DE QUE
PROCEDIERA EL COBRO DE INDEMNIZACIÓN POR MORA CON MOTIVO
DEL PAGO EXTEMPORÁNEO POR PARTE DE LA INSTITUCIÓN DE FIANZAS
DEL IMPORTE DE LA PÓLIZA DE FIANZA REQUERIDA, EL BENEFICIARIO
DISPONDRA DE UN PLAZO DE HASTA [TRES (3) AÑOS] PARA FORMULAR
LA RECLAMACIÓN DE ESTA PÓLIZA, EL QUE SE COMPUTARÁ A PARTIR DE
LA FECHA EN QUE VENZA EL PLAZO PARA QUE EL CONTRATISTA PAGUE
AL FONDO LOS MONTOS DE LAS PENAS CONVENCIONALES QUE
CORRESPONDAN DE CONFORMIDAD CON LO ESTABLECIDO EN LAS
CLÁUSULAS 4.6, 17.1 Y EL ANEXO 3 DEL CONTRATO.

ESTA INSTITUCIÓN DE FIANZAS SÉ OBLIGA A ATENDER LAS
RECLAMACIONES FIRMADAS POR EL. BENEFICIARIO QUE DEBERAN SER
PRESENTADAS POR ESCRITO INDICANDO LO SIGUIENTE:

A) EL MONTO DEL PAGO EXIGIDO POR CONCEPTO DE LAS PENAS
CONVENCIONALES GARANTIZADAS CON ESTA PÓLIZA DE FIANZA; Y
QUE HA OCURRIDO UN INCUMPLIMIENTO DE PAGO POR PARTE DEL
CONTRATISTA, ADEMÁS DEBERÁN CONTENER LA SIGUIENTE
INFORMACIÓN:

í) FECHA DE LA RECLAMACIÓN:

ii) NÚMERO DE PÓLIZA DE FIANZA RELACIONADO CON LA
RECLAMACIÓN RECIBIDA;

iii) FECHA DE EXPEDICIÓN DE LA FIANZA:

iv) MONTO DE LA FIANZA;

v) NOMBRE O DENOMINACIÓN DEL FIADO;

vi) NOMBRE O DENOMINACIÓN DEL BENEFICIARIO Y DE SU
REPRESENTANTE LEGAL DEBIDAMENTE ACREDITADO:

vi) DOMICILIO. DEL — BENEFICIARIO PARA OÍR Y RECIBIR
NOTIFICACIONES;

vili) CUENTA BANCARIA EN EL FONDO QUE EL BENEFICIARIO
INDIQUE PARA EFECTUAR EL PAGO.

B) DICHA RECLAMACIÓN DEBERA ESTAR ACOMPAÑADA DE LA
SIGUIENTE DOCUMENTACIÓN:

1) COPIA DE LA PÓLIZA DE FIANZA Y EN SU CASO LOS DOCUMENTOS
MODIFICA TORIOS,

ii ACTA DE NOTIFICACIÓN Al. FIADO DEL REQUERIMIENTO DEL
PAGO DE LA PENA CONVENCIONAL POR INCUMPLIMIENTO. DICHA
NOTIFICACIÓN DEBERÁ REALIZARSE DE CONFORMIDAD CON LOS
TÉRMINOS ESTABLECIDOS EN El, CONTRATO RESPECTIVO,

4 ARBA CONTRACTUAL TM+01

mL

1

vi,

Contato No, ONH-A024.03=1M+01/2017

INCLUIRA LA DOCUMENTACIÓN ESTABLECIDA EN LA CLAUSULA
4,6 DEL CONTRATO.

ii) DOCUMENTO QUE HAGA CONSTAR EL INCUMPLIMIENTO DEL
PAGO DE LAS PENAS CONVENCIONALES RESPECTIVA, DE
CONFORMIDAD CON LO ESTABLECIDO EN LA CLAUSULA 4.6 DEL
CONTRATO

ESTA FIANZA SE PAGARÁ CONTRA LA PRESENTACIÓN DE La
DOCUMENTACIÓN INDICADA, SIN EXIGIR MÁS REQUISITOS O PRUEBAS A
LA CNI

AL RECIBIR LA RECLAMACIÓN DE PARTE DEL BENEFICIARIO, La
INSTITUCIÓN AFIANZADORA DEBERÁ NOTIFICAR, DENTRO DE LOS DOS
(2) DÍAS HABILES SIGUIENTES SI SE ENCUENTRA INTEGRADA LA
RECLAMACIÓN, DE ACUERDO A LAS CONDICIONES DE ESTA PÓLIZA, O SI
LA RECHAZA POR NO CUMPLIR CON LA DOCUMENTACIÓN E
INFORMACIÓN SEÑALADA EN ESTA FIANZA, INFORMANDO AL
BENEFICIARIO POR ESCRITO LAS CAUSAS DE RECHAZO, EN CASO DE QUE
LA AFIANZADORA NQ EFECTUE LA NOTIFICACIÓN DESCRITA, SE
ENTENDERÁ QUE LA RECLAMACIÓN SE ENCUENTRA DEBIDAMENTE
INTEGRADA Y ES PROCEDENTE El. BENEFICIARIO PODRÁ VOLVER A
PRESENTAR LA RECLAMACIÓN QUE CUMPLA CON LOS TÉRMINOS Y
CONDICIONES DE ESTA FIANZA. PARA EFECTOS DE SU DEBIDA
INTEGRACIÓN DURANTE EL PERIODO DE TRES (3) AÑOS CONTADOS A
PARTIR DE QUE SEA EXIGIBLE EL PAGO DE LAS PENAS CONVENCIONALES.

DE PROCEDER LA RECLAMACIÓN, LA AFIANZADORA PAGARÁ Al.
BENEFICIARIO DENTRO DE LOS DIEZ (10) DÍAS HÁBILES POSTERIORES A
LA FECHA DE QUE HAYA SIDO PRESENTADA LA RECLAMACIÓN,
EXHIBIENDO El COMPROBANTE DE PAGO RESPECTIVO A LA CNH.

LA INSTITUCIÓN DE FIANZAS ACEPTA EXPRESAMENTE QUE EN CASO DE
RECLAMACIÓN PAGARÁ A LA CUENTA INDICADA POR EL BENEFICIARIO
EL IMPORTE RECLAMADO, LA CNH PODRA PRESENTAR RECLAMACIONES
POR EL MONTO TOTAL O PARCIALES, HASTA POR EL MONTO AFIANZADO.
TODOS LOS PAGOS QUE LA INSTITUCIÓN DE FIANZAS HAGA AL
BENEFICIARIO, INCLUYENDO LA INDEMNIZACIÓN POR MORA CON
MOTIVO DEL PAGO EXTEMPORÁNEO POR PARTE DE LA INSTITUCIÓN DE
FIANZAS DEL IMPOKTE DE LA PÓLIZA DE FIANZA REQUERIDA BAJO ESTA
PÓLIZA, SE HARÁN MEDIANTE TRANSFERENCIA ELECTRÓNICA DE
FONDOS A LA CUENTA DEL FONDO QUE EL BENEFICIARIO ESPECIFIQUE
EN EL REQUERIMIENTO DE PAGO,

CONFORME AL ARTÍCULO 289 PÁRRAFO CUARTO DE LA LEY DÉ
INSTITUCIONES DE SEGUROS Y DE FIANZAS. LA INSTITUCIÓN DE FIANZAS
REALIZARÁ El. PAGO DE LAS CANTIDADES QUE LE SEAN RECLAMADAS,

$ ÁREA CONTRACTUAL T1M0]
Contrato No. ONH-MO2-L415-1MA11/2017

HASTA POR EL MONTO AFIANZADO, SIN NECESIDAD DE NOTIFICACIÓN
PREVIA AL FIADO, AL SOLICITANTE, A SUS OBLIGADOS SOLIDARIOS O A SUS
CONTRAFIADORES, NI DE QUE ÉSTOS MUESTREN O NO PREVIAMENTE SU
CONFORMIDAD, QUEDANDO LA AFIANZADORA EXENTA DE LA OBLIGACIÓN
DE TENER QUE IMPUGNAR U OPONERSE A LA EJECUCIÓN DE LA FIANZA. LA
INSTITUCIÓN DE FIANZAS ESTARÁ OBLIGADA A EFECTUAR EL PAGO DE LAS
CANTIDADES QUE LE SEAN RECLAMADAS DE MANERA INMEDIATA AL
BENEFICIARIO, SIN NECESIDAD DE QUE DICHA OBLIGACIÓN QUEDE
SUPEDITADA A LA RECEPCIÓN POR PARTE DE LA INSTITUCIÓN, DE LAS
CANTIDADES NECESARIAS PARA HACER EL PAGO AL BENEFICIARIO.
INDEPENDIENTEMENTE DE LO ANTERIOR, EL FIADO, SOLICITANTE,
OBLIGADOS SOLIDARIOS O CONTRAFIADORES, ESTARÁN OBLIGADOS A
PROVEER A LA INSTITUCION LAS CANTIDADES NECESARIAS QUE ÉSTA LE
SOLICITE PARA HACER EL PAGO DE LO QUE SE RECONOZCA AL BENEFICIARIO
O, EN SU CASO, A REEMBOLSAR A LA INSTITUCION LO QUE A ESTA LE
CORRESPONDA EN LOS TÉRMINOS DEL CONTRATO RESPECTIVO O DE LA LEY
DE INSTITUCIONES DE SEGUROS Y DE FIANZAS, SIN QUE PUEDAN OPONERLE
LAS EXCEPCIONES QUE EL FIADO TUVIERA FRENTE A SU ACREEDOR.
INCLUYENDO LA DEL PAGO DE LO INDEBIDO, POR LO QUE NO SERÁN
APLICABLES EN NINGUN CASO, LOS ARTÍCULOS 2832 Y 2833 DEL CÓDIGO
CIVIL FEDERAL, Y LOS CORRELATIVOS DEL DISTRITO FEDERAL Y DE LOS
ESTADOS DE LA REPUBLICA,

LA INSTITUCIÓN DE FIANZAS SE COMPROMETE A PAGAR AL BENEFICIARIO,
CONFORME A LOS PÁRRAFOS PRECEDENTES, HASTA EL 100% DEL IMPORTE
GARANTIZADO MÁS. EN SU CASO, LA INDEMNIZACIÓN POR MORA QUE
DERIVE DEL ARTÍCULO 283 DE LA LEY DE INSTITUCIONES DE SEGUROS Y DE
FIANZAS. EL ALCANCE TOTAL DE LA GARANTÍA SE PODRÁ REDUCIR
PROPORCIONALMENTE CON BASE EN LA INFORMACIÓN DE AVANCE EN EL
CUMPLIMPLIMIENTO DEL PROGRAMA MÍNIMO DE TRABAJO Y DEL
INCREMENTO Al PROGRAMA MÍNIMO DE TRABAJO, EN TÉRMINOS DEL
ANEXO 5 DEL CONTRATO, Y DE LAS OBLIGACIÓNES A QUE SE REFIERE LA
CLAUSULA 4,6 DEL MISMO.

LA INSTITUCIÓN DE FIANZAS ENTERARÁ AL BENEFICIARIO El, PAGO DE LA
CANTIDAD RECLAMADA BAJO LOS TÉRMINOS ESTIPULADOS EN ESTA
FIANZA, MÁS, EN SU CASO, LA INDEMNIZACIÓN POR MORA QUE DERIVE DEL
ARTÍCULO 283 DE LA LEY DE INSTITUCIONES DE SEGUROS Y DE FIANZAS,
AÚN Y CUANDO LA OBLIGACIÓN SE ENCUENTRE SUBJÚDICE, EN VIRTUD DE
PROCEDIMIENTO ANTE AUTORIDAD JUDICIAL, NO JUDICIAL O TRIBUNAI
ARBITRAL, SALVO QUE EXISTA SUSPENSIÓN DECRETADA POR AUTORIDAD
COMPETENTE, | Ú

EN CASO DE QUE EL PROCEDIMIENTO ADMINISTRATIVO, O ANTE AUTORIDAD

JUDICIAL O TRIBUNAL, ARBITRAL RESULTE FAVORABLE A LOS INTERESES y
DEL FIADO, Y LA INSTITUCIÓN DE FIANZAS HAYA PAGADO LA CANTIDA/ XL

6 ÁREA CONTRACTUAL 1M+01 7

Contrato No, CNH-RO2-L.03-17M011017

RECLAMADA. LE SEKA DEVUÉ£LTO DICHO MONTO A LA INSTITUCIÓN DE
FIANZAS, A TRAVÉS DEL MECANISMO QUE ESTABLEZCA EL. BENEFICIARIO
PARA DICHO EFECTO, EN UN PLAZO MÁXIMO DE SESENTA (60) DÍAS HÁBILES
CONTADOS A PARTIR DEL DÍA HÁBIL SIGUIENTE EN QUE SE ACREDITE QUE
LA RESOLUCIÓN FAVORABLE AL FIADO HAYA CAUSADO EJECUTORIA.

ESTA FIANZA ESTARÁ VIGENTE MASTA CIENTO OCHENTA (180) DÍAS
NATURALES DESPUÉS DE LA FECHA DE TERMINACIÓN DEL PERÍODO
INICIAL!, PREVIA VERIFICACIÓN DE LA CNH DEL CUMPLIMIENTO TOTAL DE
LAS OBLIGACIONES DEL PERIODO CORRESPONDIENTE. SIN EMBARGO, DICHO
PLAZO SE SUSPENDERÁ, EN CASO DE QUE SE  INTERPONGAN
PROCEDIMIENTOS JUDICIALES O ARBITRALES Y LOS RECURSOS LEGALES,
RELACIONADOS A LA OBLIGACIÓN GARANTIZADA HASTA QUÉ SE
PRONUNCIE RESOLUCIÓN DEFINITIVA QUE HAYA CAUSADO EJECUTORIA POR
AUTORIDAD O TRIBUNAL COMPETENTE,

LA INSTITUCIÓN DE FIANZAS SE OBLIGA A ABSTENERSE DE OPONER A LA
CNH PARA EFECTOS DE PAGO DE ÉSTA FIANZA: LAS EXCEPCIONES
INHERENTES A LA OBLIGACIÓN PRINCIPAL O RELACIONADAS CON ELLA A
QUE SE REFIEREN LOS ARTÍCULOS 280, FRACCIÓN VIII, Y 289, SEGUNDO
PÁRRAFO, DE LA LEY DE INSTITUCIONES DE SEGUROS Y DE FIANZAS, Y 2812
DEL CÓDIGO CIVIL FEDERAL; LA EXCEPCIÓN DE COMPENSACIÓN DEL
CRÉDITO QUE TENGA SU FIADO CONTRA EL BENEFICIARIO, PARA LO CUAL
HACE EXPRESA RENUNCIA DE LA OPCIÓN QUE LE OTORGA El. ARTÍCULO 2813
DEL CÓDIGO CIVIL FEDERAL, EN LA INTELIGENCIA DE QUE SU FIADO HA
REALIZADO EN EL CONTRATO GARANTIZADO LA RENUNCIA EXPRESA AL
BENEFICIO DE COMPENSACIÓN EN TÉRMINOS DE LO QUE DISPONEN LOS
ARTÍCULOS 2197, EN RELACIÓN CON EL 2192 FRACCIÓN | DEL CITADO CÓDIGO
Y 289, ULTIMO PÁRRAFO, DE LA LEY DE INSTITUCIONES DE SEGUROS Y DE
FIANZAS.

ESTA FIANZA NO ES EXCLUYENTE DE LA EXIGIBILIDAD QUE EL
BENEFICIARIO HAGA VALER EN CONTRA DE NUESTRO FIADO POR
CUALQUIER INCUMPLIMIENTO DERIVADO DEL CONTRATO QUE PUEDA
EXCEDER DEL VALOR CONSIGNADO EN ESTA PÓLIZA,

LAS OBLIGACIONES DERIVADAS DE ESTA FIANZA SE EXTINGUIRÁN
AUTOMÁTICAMENTE UNA VEZ TRANSCURRIDOS TRES (3) AÑOS CONTADOS A
PARTIR DE LA EXPIRACIÓN DE LA VIGENCIA DE LA FIANZA.

ESTA INSTITUCIÓN DE FIANZAS QUEDARA LIBERADA DE SU OBLIGACIÓN
FIADORA SIEMPRE Y CUANDO EL BENEFICIARIO SOLICITE EXPRESAMENTE Y
POR ESCRITO. LA CANCELACIÓN DE LA PRESENTE GARANTÍA,
ACOMPAÑANDO DICHA SOLICITUD CON EL ACTA ADMINISTRATIVA DE

En cago de ire se otorga al Comraasta el Periodo Aducional de Esploroción, el modelo de Póliza de Frmnzacse admprara.

1 yue cubero lo correspenadionto a do prado
7 ÁREA CONTRACTUAL M1

E
Contrato No. CNH-R02-4,03-7M-012017

EXTINCIÓN DE DERECHOS Y OBLIGACIONES, O BIEN, CON EL FINIQUITO, Y EN
CASO DE EXISTIR SALDOS, LA CONSTANCIA DE LIQUIDACIÓN DE LOS
MISMOS, POR LO QUE SOLAMENTE PODRÁ SER CANCELADA PREVIO
CONSENTIMIENTO POR ESCRITO DEL BENEFICIARIO.

CUALQUIER CONTROVERSIA QUE SURJA DEBERÁ RESOLVERSE
EXCLUSIVAMENTE ANTE LOS TRIBUNALES FEDERALES DE MÉXICO, CON
SEDE EN LA CIUDAD DE MÉXICO, RENUNCIANDO A CUALQUIER OTRA
JURISDICCIÓN QUE PUDIERA TENER EL BENEFICIARIO O LA INSTITUCIÓN DE
FIANZAS.

$ ÁRLA CONTRACTUAL TM=01

EX
Contrato No. CNH-R02-L03-TM-01/2017

ANEXO 7

PROCEDIMIENTOS DE PROCURA DE BIENES Y
SERVICIOS

ÁREA CONTRACTUAL TM-01

(E
Conta No ONH-RO2-L03-1M411/2017

PROCEDIMIENTOS DE PROCURA DE BIENES Y SERVICIOS
Sección 1. Principios Genernles,

1.1, Para la procura de bienes y servicios, el Contratista deberá observar las reglas y bases
sobre la procura de bienes y servicios establecidos en este Anexo 7 para las
actividades llevadas a cabo al amparo de este Contrato, asi como a los lineamientos
emitidos por la Secretaría de Hacienda víventes a la fecha de adjudicación del
Contrato, debiendo sujetarse a los principios de transparencia, economía y eficiencia.

Para efectos de este Anexo, en adición a las definiciones establecidas en el Contrato,
se considerarán las definiciones incluidas en los lineamientos aplicables que emita
la Secretaria de Hacienda vigentes a la fecha de adjudicación del Contrato.

1.2. El Contratista deberá observur lo siguiente respecto a las adquisiciones y
contrataciones:

(a) Cumplir con lo señalado en el Acuerdo por el que se establece la Metodologla
para la Medición del Contenido Nacional en Asignaciones y Contratos para la
Exploración y Extracción de Hidrocarburos, asi como para los permisos en la
industria de Hidrocarburos, emitidos par la Secretaría de Economía vigentes;

(b) Contratar de preferencia a compañías locales, cuando éstas ofrezcan condiciones
equivalentes a las existentes en el mercado internacional, incluyendo calidad,
disponibilidad y precio, siempre que este último ses determinado con base en
Reglas de Mercado o, tratándose de transacciones con partes relacionadas, con
base en las Guías sobre Precios de Transferencia para Empresas Multinacionales
y las Administraciones Fiscales aprobadas por el Consejo de la Organización para
la Cooperación y el Desarrollo Económico, y

1c) Adquirir de manera preferente materiales, equipo, maquinaria y demás bienes de
consumo de producción nacional, cuando éstos se ofrezcan en condiciones
equivalemes a aquellos materiales, equipo, maquinaria y demás bienes de
consumo disponibles en el mercado internacional, incluyendo cantidad, calidad,
fechas de entrega y precio, siempre que este último sea determinado con base en
Reglas de Mercado o, tratándose de transacciones con partes relacionadas, con
base en las Guías sobre Precios de Transferencia para Empresas Multinacionales
y las Administraciones Fiscales aprobadas por el Consejo de la Organización para
la Cooperación y el Desarrollo Económico,

Sección 11, Del procedimiento para la contratación de proveedores de bienes y servicios. Ex
13. Para la contratación de proveedores se deberá considerar a la empresa que ofrezca la |
mejor calidad, precio, logística, garantías para los volúmenes de los bienes y N

servicios que se requieran a lo largo del proyecto. Pura tul efecto, el Contrutl

EA 2 ARA CONTRACTUAL TMo01 1
14

Canelo No. ONHAR024,03T MA QM17

deberá apegarse a lo señalado en el presente Anexo. En operaciones mayores u
55,000,000 USD (cinco millones de Dólares) el Contratista deberá presentar la
documentación necesaria para demostrar que la contratación de dichos bienes y/o
servicios fue pactada con base on Reglas de Mercado o. tratándose de transacciones
con partes relacionadas, con base en las Guías sobre Precios de Transferencia para
Empresas Multinacionales y las Administraciones Fiscales aprobadas por el Consejo
de la Organización pora la Cooperación y el Desarrollo Económico.

Los bienes o servicios que se encuentres vinculados a procesos conjuntos, deberán
ser convenidos de forma integrada, siempre y cuando represente una mayor garantía
de suministro y un mayor beneficio económico asociado.

En su caso, las bases o pliego de requisitos de los términos de referencia aplicables
a la contmtación mediante concursos y licitaciones, deberán establecer las
condiciones de naturaleza jurídica, de espacidad económica, financiera, técnica, de
experiencia y otros que deban de cumplir los concursantes o licitantes para participar
en los mismos. El Contratista no deberá establecer requisitos que impidan y
dificulten la participación de empresas o que atenten contra la igunidad de los
postulantes.

En cualquier caso los procesos de concurso a licitación que lleve a cabo el
Contratista. se deberán realizar bajo los principios de transparencia, máxima
publicidad, igunidad, competitividad y sencillez. Asimismo, el Contratista podrá
prever distimos mecanismos de adjudicación. En los procesos de concurso y
licitación se deberán considerar criterios de desempate, mismos que se incluirán en
las bases del concurso o licitación correspondientes de conformidad con la
Normatividad Aplicable y las Mejores Prácticas de la industria.

El Contratista podrá asignar directimente el contrato o adquisición, alempre y
cuando, en operaciones mayores a $5,000,000 USD (cinco millones de Dólares), el
Contratista remita al sistema del Fondo la documentación respecto de los Costos que
deriven de dicho contrato o adquisición donde se demuestre que dichos Costos se
determinaron con base en Reglas de Mercado o, tratándose de transacciones con
purtes relncionadas, con base en las Guias sobre Precios de Transferencia para
Empresas Multinacionales y las Administraciones Fiscales aprobadas por el Consejo
de la Organización para la Cooperación y el Desarrollo Económico y, en su caso,
que los montos de contraprestaciones o margen de utilidad de mercado son
razonables. Para lo amerior, se deberá considerar lo establecido en los numerales
1,153 1.16 del Anexo 3 y en los lineamientos emitidos por la Secretaria de Hacienda
vigentes a la fecha de adjudicación del Contrato.

En el caso de contratar bienes y/o servicios cuyos precios estén regulados pur ul

Estado y no exista otra opción de compra, el Contratista podrá realizar dichas
contrataciones sin necesidad de concursar o licitar y sin realizar estudios previos.

3 ÁREA CONTRACTUAL 1M411

Ec

y
Contrato Na. CNH-R02-1.03-TM-01/2017

ANEXO 8

PROCEDIMIENTOS DE ENTREGA DE
INFORMACIÓN Y PAGO DE
CONTRAPRESTACIONES AL FONDO MEXICANO
DEL PETRÓLEO PARA LA ESTABILIZACIÓN Y EL
DESARROLLO

E ÁREA CONTRACTUAL TM-01
Contrato No. CNH+R02.L.03+ 1 MA012017

PROCEDIMIENTOS DE ENTREGA DE INFORMACIÓN Y PAGO DE

CONTRAPRESTACIONES AL FONDO MEXICANO DEL PETRÓLEO PARA LA

12

ESTABILIZACIÓN Y EL DESARROLLO
Procedimientos.

El Fondo constituirá y administrará un registro en el que todo Contrato debe quedar
inscrito. El Fondo dará a conocer los requisitos que deberá cumplir el Contratista para
Nevur a cabo dicho registro. Dichos requisitos serán, al menos:

(a) Solicitud de inscripción respectiva;

(b) Copia certificada del Contrato correspondiente, así como cunlquier modificación al
mismo, €

(0) Instrumento público que acredite lu personalidad del representante legal.

El Contratista deberá entregar la documentación necesaria a la ÓNH para que ésta
pueda inscribir el Contrato en el registro que el Fondo ponga a su disposición de
acuerdo a los lineamientos emitidos por el mismo.

A más tardar tres (3) Días Hábiles despues de haber cumplido todos los requisitos pura
la inscripción del Contraio en el registro, el Fondo entregará una constancia de
inscripción al Contratista.

El Fondo podrá realizar la inscripción del Contrato y, por ende, el pago de las
Contraprestaciones en favor del Contratista a las que tenga derecho en virtud del
presente Contrato, sólo si se cumplen los requisitos de inscripción y se emite la
constancia respectiva. El Fondo y sus representantes no incurrirán en responsabilidad
alguna en caso de que un Contrato no pueda ser inscrito en el registro como
consecuencia de algún incumplimiento con los requisitos de inscripción.

El Fondo administrará el sistema informático que le permita recopilar y resguardar la
información proporcionada por el Contratista conforme a lo establecido en los Anexos
3 y 4. El Fondo dará a conocer a través de su página de internet los medios, protocolos,
católogos, formatos y demás especificaciones para poder curgar electrónicamente esta
información en dicho sistem informático, incluyendo la suseripción por medio de la
firma electrónica avanzada (FIEL)

A truves del sistema informático desarrollado para tal fin, el Fondo llevará un registro
de la producción, Precios Comtractunles y Valor Contractual de los Hidrocarburos, los
Costos y demás elementos necesarios para la determinación de las Contraprestaciones

Con base en la información proporcionada por el Contratista y lo CNH, el Fondo
renlizará e) cálculo de las Comraprestaciones que correspondan al Estado, Lo anterior
será sin perjuicio de: (1) las facultudes de verificación par parte de la Secretaria de
Hacienda, y (11) lns facultades para la administración Y supervisión técnica de los
Contratos de la CNH.

.

ÁREA CONTRACTUAL TM411
Conoato No. CNH-RO2-1.03-1M01/23017

Previo al cálculo, el Fondo podrá realizar las consultas que considere pertinentes ante
la CNH o la Secretaría de Hacienda, a efecto de verificar el efectivo cumplimiento de
las obligaciones contraídas por partes del Contratista.

1.7 El Fondo pondrá a disposición del Contratista un portal de acceso exclusivo al sistema
informático antes mencionado y otorgará una clave de acceso al mismo a cada Persona
designada por el Contratista para ello, mediante los sistemas de seguridad que el propio
Fondo determine, En dicho portal podrá consultar la información relativa ul Contrato,
así como información sobre producción, precios, Costos registrados,
Contraprestaciones, etitre otros.

18 La información que el Contratista haya registrado y que, en su caso, previa validación
de la CNH, la Secretaría de Hacienda, el Servicio de Administración Tributaria o el
Fondo, en el ámbito de sus respectivas competencias, contenga el sistema informático.
se considerará como definitiva. Cualquier información que el Contratista no haya
ingresado al sistema en los plazos establecidos en el Contento y sus Anexos se tendrá

por no presentada.

19 El Fondo emitirá el certificado de pago de lus Contraprestaciones a las que el
Contratista tenga derecho en términos del presente Contrato de conformidad con el
procedimiento establecido en el Anexo 3

110 El Fondo establecerá las fechas de expedición de certificados de acuerdo con lo
establecido en el numeral 6 del Anexo 3, asi como los horarios de recepción de
notificaciones y avisos previos. La entrega de los recursos y el pago de
Contraprestaciones en fuyor del Estado sólo podrán realizarse por medios electrónicos
y utilizando sistemas de pagos relevantes, en las cuentas y a través de los mecanismos
que para tal efecto publique el Fondo.

1-11 En los Casos Fortuitos o Fuerza Mayor que determine la CNH, los plazos se
suspenderán hasta que cese el Caso Fortuito o Fuerza Mayor.

1,12 El Comtratista deberá entregar al Fondo los reportes contables de beneficios
económicos elaborados de conformidad con la Normatividad Aplicable, considerando
para tal efecto los lineamientos que emita la Comisión Nacional Bancaria y de Valores
para que empresas emisoras reporten, para efectos contables y financieros, Je
Contratos y los beneficios esperados de los mismos,

X

EL

3 ARA CONTRACTUAL TM-401 y

Contato No. CNH-R02-1.03- M0 2017

2. Formato de solicitud de inscripción ul Fondo Mexicano del Petróleo para la
Estabilización y el Desarrollo,

BANCO DE MÉXICO EN SU CARÁCTER DE FIDUCIARIO
AVENIDA 5 DE MAYO. COLONIA CENTRO, DELEGACIÓN CUAUHTEMOC
MÉXICO, DISTRITO FEDERAL

Ref Solicitud de Inscripción
Hacemos referencia al Contrato de Fideicomiso Público del Estado, denominado FONDO
MEXICANO DEL PETRÓLEO PARA LA ESTABILIZACIÓN Y EL DESARROLLO
tindistinamente, el “Fondo” o el "Fideicomiso””), celebrado el 30 de septiembre del 2014 por
la Secretaría de Hucienda y Crédito Público, como Fideicomitente y Bunco de México, como
fiduciario.

Los terminos con mayúscula inicial que scan utilizados en la presente y no se encuentren
aquí definidos, tendrán el significado que se atribuye a los mismos en el Fideicomiso.

Al respecto, en los terminos de lo previsto en la Cláusula Séptima del Fideicomiso, por este
medio solicitamos la inscripción del (Contrato/ Asignación) que se describe en esta Solicitud
de Inscripción en el Registro del Fiduciario, por lo que se acompañan u la presente Solicitud
de Inscripción los siguientes documentos e información:

11) Copia Cenificada del (Contrato! Título de Asignación), como Anexo Az

1) El suscrito, [Nombre Completo del Representante Legal], [Carga), en relación
son el Fideicomiso, certifico que: (1) Ins Personas cuyos nombres se enlistan a
continuación (las “Personas Autorizadas”) se encuentran debidamente facultadas
para suseribir en representación del [Contratistw Asignutario] cualesquiera
documentos y notificaciones de conformidad en los términos y condiciones del
Fideicomiso; (11) la firma autógrafa que aparece en esta cenificación al ludo del
nombre de lus Personas Autorizadas, es la firma con la que se ostentan; y (115) el
Fiduciario unicamente deberá reconocer como válida la documentación firmada
por las Personas Autorizadas, y

NOMBRE TELÉFONO CORREO
ELECTRÓNICO
EE A A AA,
a E A O A

(111) Para efectos de las Contraprestaciones a Favor del Contratista que, en su caso, el
Fiduciario deba pagar al Contratista en términos de lo establecido en el Fideicomiso,
por este medio se informa que dichas cantidades doberán ser depositadas en la
cuenta []

4 AREA CONTRACTUAL TM-01
Contrato No, CNH+R02-1,03-T7M-01.2017

[Contratista]

Por: []
Cargo:
*Esta fracción únicamente deberá incluirse en las solicitudes de inscripción presentadas por

los Contratistas cuyos contratos contemplen el pago en efectivo de las Contraprestaciones
que en su caso les correspondan.

E

5 AREA CONTRACTUAL TM-01 174

Contrato No. CNH-R02-1.03-TM-091/2017

ANEXO 9

INVENTARIO DE ACTIVOS y

ÁREA CONTRACTUAL TM-01 Y
Conteo No ENHROZLOA-TMA1/2017

INVENTARIO DE ACTIVOS

El presente inventario de Pozos y lineas de descurga podrá ser actualizado por la CNH
conforme a lo documentado por el Contratista durante la Etapa de Transición de Arranque.

Al concluir dicha etapa, este inventario enlistará únicamente los Pozos y lineas de descaro
determinados útiles para las Actividades Petroleras,

Descripción General del Inventario de Activos al 6 de diciembre de 2017

(a) Pozos

GUTIERREZ ZAMORA. | cunerEz zamora | 47 120000 | 20400733 | Denanoto [Tapondo pereza |

E E E O E Ad
GUNERREZ ZAMORA | cunernezzamonas | 07530653] 20409019 | besaroto | aporaso poragsnnaa

oa | ene ns | 100 ono | nano [zo mE
GUTIERREZ ZAMORA
GUTIERREZ ZAMORA] | GUTIERREZ ZAMORA
cue mbaccos | mouecranarco1 | arumiza | 20471001 | ¡enano [tapon por agote

Temporalmente xn posibilidad
MIGUEL HIDALGO-10 MIGUEL HIDALGO-10 | 97 035225 Desarrollz | explotación alto porcentaje de
Ja

meuesacos: | mousmoacos: | aros | 207000 | Dear [Proa pen pone |
oye DALGo 12 | haGuEL HONGO:

Temporalmente sin posibilidad de
MIGUEL HIDALGO-13 MIGUEL MIDALGO-13 87 044238 | 20475859 pre explotación allo porcentaje de
37

MOLE ADASOS
MIGUEL HIDALGO-17 MIGUEL HIDALGO-17

MIGUEL HIDALGO-18
MIGUEL HIDALGO-19
MIGUEL HIDALGO-2

MIGUEL HIDALGO-3

MIGUEL HIDALGO30 | MIGUEL HIDALGO-30

MIGUEL HIDALGO32 | MIGUEL HIDALGO-32 204
MIGUEL HIDALGO-33 | MIGUI

| GUTIÉRREZ ZAMORA |
| GUTIÉRREZ ZAMORASS |
| MIGUEL HIDALGO-17_ |
| MIGUEL HIDALGO-18_|

MIGUEL HIDALGO-36

ARÑA CONTRACTUAL PMI |

Ze

Contrato Ne. ONM-RO24.03-1 44112017

lucuemDaLcos | mMUEL WDALGOA |. ozanaco poragoine |
MIGUEL HIDALGO-400 | MIGUEL HIDALGO-400
da

MIGUEL HIDALGD-S Programado para imponamiento
MaUELHDALGOS | MOUELADALSOS

en nonoo?
MIGUEL HID, Pio sm posipiidad de
MEJEADAGOS | moUE HONGOS
PALO MUECO

VICENTE GUERRERO-1 | VICENTE GUERRERO«1 | 97.084
VIGENTE GUERRERO >

VIGENTE GUERRERO-

ETE fee]
plotación

palsala
ELUBE

[rason soragoana

VICENTE GUERREROS | VICENTE GUERREROS | -97

VICENTE GUERREROS | VICENTE GUERREROS | -97 0933; Temporalmente sin posibilidad de |
VICENTE GUERRERO-7 | VICENTE GUERRERO-7 | +97 0601314

(b) Lineas de descarga

ho

LINEA DE DESCARGA OPERANDO
LINEA DE DESCARGA FO DEFINITIVA
LÍNEA DE DESCARGA F/0 DEFINITIVA

| asso | Lea be Descaror F/O DEFINITIVA

| 0300 | LINEA DE DESCARGA FO DEFINITIVA

3 ÁREA COMIRACILAS. paar (
Y po

Y
Contrato No. CNH-R02-1.03-1M-01/2017

ANEXO 10

USO COMPARTIDO DE INFRAESTRUCTURA

za

6

ÁREA CONTRACTUAL TM-01 Mw

1
ha

Cano Mo ONTROZ 03 TM

USO COMPARTIDO DE INFRAESTRUCTURA
Disposiciones Gienerales.
Para efectos de este Ánexo 10 se considerará que:

(la) — El Contratista actúa como prestador de servicio cuando utilico: (ij
infraestructura desarrollada con unterioridad a la Fecha Efectiva y que le haya
sido transferida junto con <l Área Contractual o (ii) infraestructura que haya
desarrollado ul amparo del Contrato para asistir a un tercero usunrio —
contratista o asignatario — a cambio de un pago conforme lo establecido en
este Anexo 10,

(b) — Tendrá el carácter de “Usuario” el tercero interesado que suscriba con el
Contratista un contrato para el uso compartido de: (i) infrmestructura
desarrollada con anterioridad a la Fecha Efectiva y que hoya sido transferida
al prestador de servicio junto con el Área Contractual o (11) infraestructura que
haya desarrollado al amparo del Contrato

Como parte de la presentación del Plan de Desarrollo, en caso que en éste se prevea
la construcción de nueva infraestructura de Recolección, despluzamiento y logística
de Hidrocarburos sin procesar, fuera del Area Contractual, el Contratista tendrá la
obligación de Jlevar a cabo un análisis de mercado a fin de detectar lus posibles
necesidades de capacidad adicional de la infraestructura proyectada. Como purte de
este análisis se deberá llevar a cabo uno temporada abierta de conformidad con las
reglas aplicables y la regulación de la Comisión Reguladora de Energía.

En caso que el análisis mencionado en el párrafo anterior determine el interés de
terceros en el uso compartido de la infruestruchura, ésto será catalogada como
infraestructura de transporte o Almacenamiento, según corresponda y estará sujeta a
luregulación de la Comisión Reguladora de Energía, en particular respecto del acceso
abierto. De conformidad con la regulación aplicable ul transporte y al
Almacenamiento, el Contratista no podrá realizar dichas actividades de manera
directa conforme a su objeto social.

En caso que el análisis de mercado determine que no existe interés, o en caso que se
catalogue como infruestructura regulada y la construcción de la misma se retrasará
por nu contar con las garantías de compra, conforme al plazo máximo que se señale
en el Plan de Desarrollo aprobado por In CNH, el Contratista podrá proceder a la
construcción de la infraestructura planteada originalmene en el Plan de Desarrollo
por su cuenta y ul umparo del Contrato. Sin menoscabo de lo anterior, el Contratista
deberá poner a disposición dicha infraestructura cuando ses técnicamente posible,
conforme a lo establecido en los numerales 3 y 4 de este Anexo 10.

Uso E do de

..

AREA CONTRACTUAL PM411
31

Contrato No. ENH-R02,.03-1M01/2017

Las instalaciones que: (1) hayan sido desarrolladas con anterioridad a ln Fecha
Efectiva y que hayan sido transferidas al Contratista junto con el Área Contractual o
(11) hayan sido desarrolladas al amparo del Contrato con el objetivo de recolectar,
acondicionar y desplazar Hidrocarburos podrán ser sujetas al uso compartido, por lo
cual el Contratista deberá facilitar y compartir dicha infraestructura, conforme a lo
siguiente:

(a) — El Contratista podrá pactar con olgún tercero interesado el acceso a las
instalaciones desarrolladas al amparo del Contrato para su uso compartido, en
cuyo caso tendrá el carácter de prestador de servicio, a cambio de un pago que
no podrá ser mayor al determinado conforme a la metodologia para el cálculo
de tarifas máximas establecida en el numeral 4 del presente Anexo.

(b) — En caso que algún tercero interesado no pueda alcanzar un ncuerdo con el
Contratista, la CNH emitirá opinión respecto de si existen las condiciones para
la celebración de un contrato de servicio para proporcionar acceso al tercero
interesado para su 1150 compartido de acuerdo con los principios establecidos
en el inciso siguiente. La decisión de la CNH será vinculante para ambas
partes.

tey El uso compartido de infraestructura deberá ser no indebidamente

discriminatorio y estará sujeto a;

La disponibilidad de capacidad volumétrica de los sistemas y la
factibilidad técnica.

IL Los requisitos minimos de calidad de los Hidrocarburos de conformidad
con la Normatividad Aplicable.

tit. Los estándares minimos de seguridad a observar durante la realización de
las operaciones,

iv. La entrega de reportes de producción en los términos que se acuerden
entre el prestador de servicio y el Usuario

El Contratista y los terceros interesados deberán establecer los términos y condiciones
para su neceso, sujeto a los principios establecidos en el inciso (c) del numeral anterior
y la Normatividad Aplicable,

Dichos términos y condiciones deberán determinar las responsabllidades de cada ura
de las partes respecto de la infraestructura y el servicio prestado, así como garantizar,
entre otros aspectos, que tanto el Contratista como el Usuario, cuenten con las
cantidades y calidades de Hidrocarburos equivalentes a los entregados en el punto de
interconexión. sin menoscabo de los ajustes volumétricos en el punto de salida, para
compensar pérdidas o winancias en calidad.

Los términos y condiciones deberán ser aprobados por la CNH, previo a su
suscripción.

3 ÁREA CONTRACTUAL 1M-01

pa

EL

Y
33

JA

==

36

37

Cono No. ONH+R07:1.03-7M+01/2017

Los terceros interesados en el uso compartido de la infraestructura a que se refiere
este numeral (3) deberán presentar la solicitud correspondiente. Estas solicitudes
estarán sujetos a las reglas de utilización de la capucidad, según se establezca en la
Normatividad Aplicable

El Contratista permitirá el uso compartido de la imfraestructura con base en los
términos y condiciones puctadas con el Usuurio, las cunles se incluirán en el contrato
que firmen las partes.

En caso que existan impedimentos de curicter tecnico. de manera conjunta el
Contratista y el Usuario deberán llegar a un acuerdo de buena fe pura solucionar
dichos impedimentos. Si el Contratista y el Usuario no lograran logar a un acuerdo
para solucionar los impedimentos de carácter técnico, cualquiera de ellos podrá
solicitar la opinión de la CNH, la cual fijará su posicionamiento dentro de los treinta
(30) Días posteriores contados a partir de ln recepción de la solicitud referida. La
decisión de la CNH será vinculante para ambas partes

En caso que el Contratista niegue el acceso a sus instalaciones a un Usuario y se
compruebe que cuenta con capacidad disponible, u ofrezca dicho servicio en
condiciones indebidamente discriminatorias, el Usunrio podrá solicitar la opinión de
la CNH, la cual fijará su posicionamiento dentro de los treinta (30) Dias posteriores
comados a partir de la recepción de la solicitud referida. La decisión de la CNH será
vinculante para ambas partes. En el primer supuesto, el Contratista deberá acreditar
ante la CNH la falta de capacidad disponible o cuniquier otra limitación técnica al
momento de negar el acceso.

En el supuesto que el Contratista atribuya la restricción al uso compartido de la
infraestructura a causas de Caso Fortulto o Fuerza Mayor ésta deberá ser notificada a
la CNH al Día siguiente a que ésta es actualice por los medios que ln CNH determine
El Contratista deberá presentar un plan de continuidad de lh operación en un pluzo
determinado por la CNH en función de las condiciones particulares del caso.

En caso que el contrato del contratista que esté prestando el servicio termine por
cualquier causa, la CNH determinará al tercero que upere, en nombre del Estado, la
infrnestructura compartido. El Usuario seguirá obligado a realizar el pago conforme
la tarifa unitaria acordada por el uso de la infraestructura respectiva en favor del
tercero operador que determine la CNH.

Tarifa i y

El Costo para el Usuario por el uso de la infraestructura compartida estará sujeto a lo
siguiente:

ta) El Costo para el Usuurio será el resultado de multiplicar la tarifa unitaria
pactada por el volumen manejado en la infraestructura del prestador de
servicio.

4 ÁREA CONTRACTUAL TM
43

Contrato Mn. ENH-RO24,03-TM-01/2017

(b) — Latarifa unitaria pactada entre el Contratista y el Usuario no podrá ser mayor
A la tarifa unitaria máxima determinada conforme este numeral 4. En caso que
el Contratista y el Usuario sean partes relacionadas. la determinación de los
componentes de la fórmula de la tarifa unitaria máxima deberá seguir las
reglas relativas a los precios de transferencia establocidas en el Anexo 4,

fe) En caso de ser necesario, la tarifa unitaria máxima considerará tanto la
infruestructura adicional requerida para permitir la interconexión como los
Costos de operación y mantenimiento asociados 1 dicha infruestructura
adicional para el manejo eficiente de volumen del Usuario en la infraestructura
existente.

14) — La operación y mantenimiento de la infraestructura compartida, así como la
construcción e instalación de la infraestructura adicional requerida para la
interconexión, serán realizadas y financiadas por el Contratista.

En su caso, los Costos asociados a la interconexión del Usuario con la infraestructura
sujeta al uso compartido serán cubiertos por el propio Usuario.

La tarifa unitaria máxima se determinará conforme a la siguiente fórmula:

me lo 1 T |
eS a 5

Donde:

la 1 T
aa—=o* pe ñ)| APO

M, = Tarifa unitaria máxima en Dólares por unidad de volumen, para el uso de
la infraestructura en el Período t

lo = Inversión realizada originalmente por el Contratista para desarrollar la
infrestructura objeto del contrato para el uso compartido de la infraestructura.
en Dólares conforme lo registrado y reconocido en el Contrato.

Qo = Capacidad anual instalada de la infraestructura asociada a la /,.

No = Vida contractual en Años que opera la infraestructura asociada a la Lo,
contando a partir del Período en que se finaliza la construcción de dicha
infraestructura y hasta el final del Contrato del Contratista.

la = Inversión adicional en infraestructura realizada por el Contratista para
prestar el servicio al Usuario, en Dólares.

Qa = Capacidad anal de la infraestructura asociada a la /. En su caso, esta
capacidad anual considerará la capacidad incremental que brinde la /4 a la
infraestructura original asociada a Jo.

Na = Vida contractual en Años que opera la infraestructura asociada a /4,
contando a partir del Periodo en que se finaliza ln construcción de dicha
infraestructura y hasta el final del Contrato del Contratista.

0, = Costos de operación y mantenimiento en los que incurre el Contratista,
asociados a la /o en Dólares por unidad de volumen manejada en dicha
infraestructura en el Periodo €

E 5 ÁREA CONTRACTUAL TM+01
Contrato No. CNH-R02-1.03-7M-012017

A, = Costos de operación y mantenimiento en los que incurre el Contratista,
asociados a la /,, en Dólares por unidad de volumen manejada en dicha
infraestructura en el Período £.
T= Tasa impositiva igual a 30%.
Anaya lr Fórmula del valor presente de una anualidad de N, períodos con un
rendimiento r,

1 (14
o NI ES
r =Tasa de rentabilidad nominal, equivalente a 10,81%.

=>

EL

6 ÁREA CONTRACTUAL TM-01 Y

